FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 15, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. EXPLANATORY NOTE BRF – Brasil Foods S.A. (the “Company”) is submitting this amended Report on Form 6‑K (this “Form 6-K/A”) to amend the second Report on Form 6-K submitted to the Securities and Exchange Commission (the “SEC”) on April 30, 2012 containing its quarterly financial statements for the quarter ended March 31, 2012 (the “Original Submission”). The Company is submitting this Form 6-K/A solely to revise Note 5 (Segment Information), Note 25.1 (Contingencies for Probable Losses) and Note 32 (Expenses with Employee’s Remuneration). The remainder of the information contained in the Original Submission is unchanged. The changes consisted of: · In Note 5, reclassification of amounts within the domestic market and food service segments between the line items “Poultry” and “Pork/beef and fish” for the three months ended March 31, 2012; · In Note 25.1, reclassification of certain contingencies for probable losses from current to non-current for the three months ended March 31, 2012 for the parent company and on a consolidated basis; and · In Note 32, revisions to certain parent company and consolidated amounts for the three months ended March 31, 2012 and 2011. This Form 6-K/A does not otherwise update the disclosures, including forward-looking information, set forth in the Original Submission and does not otherwise reflect events occurring after March 31, 2012, except to the extent set forth in the Original Submission. Such events include, among others, events described in our reports on Form 6-K submitted to the SEC since March 31, 2012. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Index Identification Capital Stock Breakdown 1 Individual FS Balance Sheet Assets 2 Balance Sheet Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 7 Statement of Changes in Shareholders' Equity - from 01/01/2011 to 03/31/2011 8 Statement of Added Value 9 Consolidated FS Balance Sheet Assets 10 Balance Sheet Liabilities 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 15 Statement of Changes in Shareholders' Equity - from 01/01/2011 to 03/31/2011 16 Statement of Added Value 17 Management Report / Comments on the Performance 18 Explanatory Notes 39 Breakdown of the Capital by Owner 125 Declarations and Opinion Independent Auditors' Report on the Financial Statements 126 Opinion from Fiscal Council 129 Opinion from Executive Board on the Yearly Information 130 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Identification / Capital Stock Breakdown Number of shares Current year (Units) 03/31/2012 Paid-in Capital Common 872,473,246 Preferred 0 Total 872,473,246 Treasury shares Common 3,012,142 Preferred 0 Total 3,012,142 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 03/31/2012 12/31/2011 1 Total Assets 21,852,985 22,055,908 1.01 Current Assets 4,478,596 4,733,378 1.01.01 Cash and Cash Equivalents 82,003 68,755 1.01.02 Marketable Securities 308,325 763,535 1.01.02.01 Financial Investments Evaluated at Fair Value 308,325 763,535 1.01.02.01.01 Held for Trading 306,837 761,850 1.01.02.01.02 Available for Sale 1,488 1,685 1.01.03 Trade Accounts Receivable and Other Receivables 1,319,392 1,452,610 1.01.03.01 Trade Accounts Receivable 1,284,991 1,427,374 1.01.03.02 Notes Receivable 34,401 25,236 1.01.04 Inventories 1,278,168 1,166,150 1.01.05 Biological Assets 561,728 554,483 1.01.06 Recoverable Taxes 707,193 572,720 1.01.06.01 Current Tax Recoverable 707,193 572,720 1.01.08 Other Current Assets 221,787 155,125 1.01.08.01 Non-current Assets Held for Sale 6,764 5,980 1.01.08.03 Other 215,023 149,145 1.01.08.03.01 Equity Interest Receivable 5 5 1.01.08.03.02 Derivatives 57,040 22,944 1.01.08.03.03 Other 157,978 126,196 1.02 Non-current Assets 17,374,389 17,322,530 1.02.01 Non-current Assets 1,835,094 1,968,312 1.02.01.03 Trade Accounts Receivable and Other Receivables 77,120 77,966 1.02.01.03.01 Trade Accounts Receivable 10,385 2,419 1.02.01.03.02 Notes Receivable 66,735 75,547 1.02.01.05 Biological Assets 184,695 179,188 1.02.01.06 Deferred Taxes 908,682 935,607 1.02.01.06.01 Income Tax and Social Contribution 908,682 935,607 1.02.01.08 Receivables from Related Parties 11,084 5,138 1.02.01.08.04 Receivables from Related Parties 11,084 5,138 1.02.01.09 Other Non-current Assets 653,513 770,413 1.02.01.09.03 Judicial Deposits 118,304 110,582 1.02.01.09.04 Recoverable Taxes 320,929 449,376 1.02.01.09.05 Other 214,280 210,455 1.02.02 Investments 10,153,328 10,133,423 1.02.02.01 Investments 10,153,328 10,133,423 1.02.02.01.01 Equity in Affiliates 14,856 8,987 1.02.02.01.02 Interest on wholly-owned subsidiaries 9,802,326 9,793,790 1.02.02.01.04 Other 336,146 330,646 1.02.03 Property, Plant and Equipment, net 3,732,428 3,562,727 1.02.03.01 Property, Plant and Equipment in Operation 3,387,564 3,292,498 1.02.03.02 Property, Plant and Equipment Leased 46,786 39,007 1.02.03.03 Property, Plant and Equipment in Construction 298,078 231,222 1.02.04 Intangible 1,653,539 1,658,068 1.02.04.01 Intangible 1,653,539 1,658,068 1.02.04.01.02 Software 100,295 105,023 1.02.04.01.03 Goodwill 1,546,653 1,546,653 1.02.04.01.04 Other 6,591 6,392 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 03/31/2012 12/31/2011 2 Total Liabilities 21,852,985 22,055,908 2.01 Current Liabilities 4,695,740 5,064,892 2.01.01 Social and Labor Obligations 55,184 59,348 2.01.01.01 Social Obligations 6,695 8,583 2.01.01.02 Labor Obligations 48,489 50,765 2.01.02 Trade Accounts Payable 1,295,973 1,270,696 2.01.02.01 Domestic Suppliers 1,243,582 1,214,936 2.01.02.02 Foreign Suppliers 52,391 55,760 2.01.03 Tax Obligations 83,096 91,838 2.01.03.01 Federal Tax Obligations 33,210 47,055 2.01.03.01.02 Other Federal 33,210 47,055 2.01.03.02 State Tax Obligations 48,877 44,261 2.01.03.03 Municipal Tax Obligations 1,009 522 2.01.04 Short Term Debts 1,624,685 1,445,779 2.01.04.01 Short Term Debts 1,624,685 1,445,779 2.01.04.01.01 Local Currency 895,991 956,077 2.01.04.01.02 Foreign Currency 728,694 489,702 2.01.05 Other Obligations 1,426,075 1,979,796 2.01.05.01 Liabilities with Related Parties 1,210,380 1,200,679 2.01.05.01.04 Other Liabilities with Related Parties 1,210,380 1,200,679 2.01.05.02 Other 215,695 779,117 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2,122 312,624 2.01.05.02.04 Derivatives 136,467 227,891 2.01.05.02.05 Management and Employees Profit Sharing 21,978 173,402 2.01.05.02.07 Other Obligations 55,128 65,200 2.01.06 Provisions 210,727 217,435 2.01.06.01 Provisions for Tax, Civil and Labor Risks 44,124 68,550 2.01.06.01.01 Tax Provisions 6,597 13,958 2.01.06.01.02 Labor and Social Security Provisions 32,661 46,757 2.01.06.01.04 Provision for Civil Risk 4,866 7,835 2.01.06.02 Other Provisons 166,603 148,885 2.01.06.02.04 Provisions for Vacations & Christmas bonuses 166,603 148,885 2.02 Non-current Liabilities 2,834,416 2,920,676 2.02.01 Long-term Debt 1,467,360 1,597,342 2.02.01.01 Long-term Debt 1,467,360 1,597,342 2.02.01.01.01 Local Currency 781,684 818,214 2.02.01.01.02 Foreign Currency 685,676 779,128 2.02.02 Other Obligations 765,809 730,122 2.02.02.01 Liabilities with Related Parties 553,005 562,740 2.02.02.01.04 Other Liabilities with Related Parties 553,005 562,740 2.02.02.02 Other 212,804 167,382 2.02.02.02.06 Other Obligations 212,804 167,382 2.02.03 Deferred Taxes 352,394 340,606 2.02.03.01 Income Tax and Social Contribution 352,394 340,606 2.02.04 Provisions 248,853 252,606 2.02.04.01 Provisions for Tax, Civil and Labor Risks 131,712 139,890 2.02.04.01.01 Tax Provisions 101,496 114,555 2.02.04.01.02 Labor and Social Security Provisions 7,955 6,798 2.02.04.01.04 Provision for Civil Risk 22,261 18,537 2.02.04.02 Other Provisons 117,141 112,716 2.02.04.02.04 Provisions for Employee Benefits 117,141 112,716 2.03 Shareholders' Equity 14,322,829 14,070,340 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 14,726 10,939 2.03.02.01 Costs of Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 26,027 22,430 2.03.02.05 Treasury Shares (65,162) (65,320) 2.03.02.07 Gain on Disposal of Shares 3,318 3,286 2.03.02.08 Goodwill on Acquisition of Non-controlling Entities (12,224) (12,224) 2.03.04 Profit Reserves 1,770,789 1,760,446 2.03.04.01 Legal 179,585 179,585 2.03.04.02 Statutory 1,524,319 1,524,319 2.03.04.07 Fiscal Incentive Reserve 66,885 56,542 2.03.05 Accumulated Earning 142,856 - 2.03.08 Other Comprehensive Income (66,013) (161,516) 2.03.08.01 Derivative Financial Intrument (67,545) (167,293) 2.03.08.02 Financial Instrument (Available for Sale) 9,064 5,051 2.03.08.03 Equity on Other Comprehensive Income from subsidiaries 12,551 12,584 2.03.08.04 Actuarial Losses (20,083) (11,858) 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 3.01 Net Sales 3,278,293 2,932,791 3.02 Cost of Sales (2,732,226) (2,371,481) 3.03 Gross Profit 546,067 561,310 3.04 Operating Income (Expenses) (413,789) (121,114) 3.04.01 Sales (385,807) (339,062) 3.04.02 General and Administrative (45,868) (50,192) 3.04.04 Other Operating Income 62,446 14,948 3.04.05 Other Operating Expenses (59,339) (66,897) 3.04.06 Equity Interest in Income of Affiliates 14,779 320,089 3.05 Profit before Financial and Tax Results 132,278 440,196 3.06 Financial Results 10,241 (22,886) 3.06.01 Financial Income 88,267 56,441 3.06.02 Financial Expenses (78,026) (79,327) 3.07 Income before Taxes 142,519 417,310 3.08 Income and Social Contribution 10,680 (33,842) 3.08.01 Current - - 3.08.02 Deferred 10,680 (33,842) 3.09 Net Income 153,199 383,468 3.11 Net Income 153,199 383,468 3.99 Profit per Share - (Brazilian Reais/Share) - - 3.99.01 Earnings per Share - basic 869,453,964 871,710,398 3.99.01.01 ON 0.18 0.44 3.99.02 Earning per Share - diluted 869,703,383 873,477,792 3.99.02.01 ON 0.18 0.44 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 4.01 Net Income 153,199 383,468 4.02 Other Comprehensive Income 95,503 (2,841) 4.02.01 Gain (Loss) in Foreign Currency Translation Adjustments (33) (161) 4.02.02 Unrealized Gain (Loss) on Marketable Securities Available for Sale, net of Income Tax in the amount of (R$82) in 2012 and (R$94) in 2011 4,013 2,162 4.02.03 Unrealized Gain (Loss) in Cash Flow Hedge, net of Income Tax in the amount of R$49,392 in 2012 and (R$3,420) in 2011 99,748 3,714 4.02.04 Actuarial Losses, net of Income Tax in the amount of R$4,238 in 2012 and R$4,407 in 2011 (8,225) (8,556) 4.03 Comprehensive Income 248,702 380,627 4.03.01 BRF Shareholders 248,702 380,627 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 a Code Account Description 03/31/2012 03/31/2011 6.01 Net Cash Provided by Operating Activities 550,740 187,383 6.01.01 Cash from Operations 215,068 206,654 6.01.01.01 Net Income for the Year 153,199 383,468 6.01.01.03 Depreciation and Amortization 116,677 90,744 6.01.01.04 Gain on PP&E Disposals 6,469 (54) 6.01.01.05 Deferred Income Tax (10,680) 33,842 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks (8,919) 14,573 6.01.01.07 Other Provisions (21,869) 2,460 6.01.01.08 Exchange Rate Variations and Interest (5,030) 1,710 6.01.01.09 Equity Interest in Income of Affiliates (14,779) (320,089) 6.01.02 Changes in Operating Assets and Liabilities 335,672 (19,271) 6.01.02.01 Trade Accounts Receivable 139,416 57,802 6.01.02.02 Inventories (115,471) (88,808) 6.01.02.03 Trade Accounts Payable 38,466 (50,294) 6.01.02.04 Payable of Provisions for Tax, Civil and Labor Risks (29,131) (12,013) 6.01.02.05 Payroll and Related Charges (141,196) 145,946 6.01.02.06 Investment in Trading Securities (653,770) (679,406) 6.01.02.07 Redemptions of Trading Securities 1,121,900 637,876 6.01.02.10 Other Financial Assets and Liabilities 19,750 1,538 6.01.02.11 Interest Paid (44,292) (31,912) 6.02 Net Cash Provided by Investing Activities (274,702) (151,865) 6.02.03 Additions to Property, Plant and Equipment (221,838) (89,321) 6.02.04 Proceeds from disposals of property, plant and equipment 4,927 80 6.02.06 Additions to Intangible (1,003) (12,290) 6.02.07 Additions to Biological Assets (56,788) (50,334) 6.03 Net Cash Provided by Financing Activities (262,093) (113,554) 6.03.01 Proceeds from Debt Issuance 394,768 269,241 6.03.02 Repayment of Debt (311,571) (173,495) 6.03.03 Interest on Shareholders' Equity Paid (339,790) (209,300) 6.03.05 Advance for Future Capital Increase (5,500) - 6.04 Effect on Exchange Rate Variation on Cash and Cash Equivalents (697) (2,424) 6.05 Net (Decrease) Increase in Cash 13,248 (80,460) 6.05.01 At the Beginning of the Year 68,755 211,159 6.05.02 At the End of the Year 82,003 130,699 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 03/31/2012 (in thousands of Brazilian Reais) AccountCode Account Description Capital Stock Capital Reserves,Granted Optionsand TreasuryShares Profit Reserves Retained earning(losses) OtherComprehensiveIncome Shareholders'Equity 5.01 Balances at January, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.03 Opening Balance Adjustment 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.04 Share-based Payments - 3,787 - - - 3,787 5.04.03 Options Granted - 3,597 - - - 3,597 5.04.05 Treasury Shares Sold - 158 - - - 158 5.04.08 Gain on Disposal of Shares - 32 - - - 32 5.04.10 Participation of Non-controlling Shareholders - 5.05 Total Comprehensive Income - - - 153,199 95,503 248,702 5.05.01 Net Income for the Year - - - 153,199 - 153,199 5.05.02 Other Comprehensive Income - 95,503 95,503 5.05.02.01 Adjustments of Financial Instruments - 149,140 149,140 5.05.02.02 Tax Adjustments on Financial Instruments - (49,392) (49,392) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 4,013 4,013 5.05.02.07 Actuarial Loss - (8,225) (8,225) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (33) (33) 5.06 Appropriation of Income (Loss): - - 10,343 (10,343) - - 5.06.08 Reserve of Tax Incentives - - 10,343 (10,343) - - 5.07 Balances at March, 2012 12,460,471 14,726 1,770,789 142,856 (66,013) 14,322,829 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 03/31/2011 (in thousands of Brazilian Reais) AccountCode Account Description Capital Stock Capital Reserves,Granted Optionsand TreasuryShares Profit Reserves Retained earning(losses) OtherComprehensiveIncome Shareholders'Equity 5.01 Balances at January, 2011 12,460,471 68,614 1,064,688 - 35,194 13,628,967 5.03 Opening Balance Adjustment 12,460,471 68,614 1,064,688 - 35,194 13,628,967 5.04 Share-based Payments - 3,323 - - - 3,323 5.04.03 Options Granted - 1,809 - - - 1,809 5.04.05 Treasury Shares Sold - 51 - - - 51 5.04.08 Gain on Disposal of Shares - 1,463 - - - 1,463 5.04.10 Participation of Non-controlling Shareholders - 5.05 Total Comprehensive Income - - - 383,468 (2,841) 380,627 5.05.01 Net Income for the Year - - - 383,468 - 383,468 5.05.02 Other Comprehensive Income - (2,841) (2,841) 5.05.02.01 Adjustments of Financial Instruments - 7,133 7,133 5.05.02.02 Tax Adjustments on Financial Instruments - (3,419) (3,419) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 2,162 2,162 5.05.02.07 Actuarial Loss - (8,556) (8,556) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (161) (161) 5.07 Balances at March, 2011 12,460,471 71,937 1,064,688 383,468 32,353 14,012,917 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 7.01 Revenues 3,737,829 3,287,806 7.01.01 Sales of Goods, Products and Services 3,584,072 3,248,216 7.01.02 Other Income (25,499) (38,387) 7.01.03 Revenue Related to Construction of own Assets 178,330 79,472 7.01.04 Allowance for Doubtful Accounts Reversal (Provisions) 926 (1,495) 7.02 Raw material Acquired from Third Parties (2,642,281) (2,261,084) 7.02.01 Costs of products and Goods Sold (2,217,865) (1,935,187) 7.02.02 Materials, Energy, Services of Third Parties and Other (421,852) (324,157) 7.02.03 Losses of Assets Values (2,564) (1,740) 7.03 Gross Value Added 1,095,548 1,026,722 7.04 Retentions (116,677) (90,744) 7.04.01 Depreciation and Amortization (116,677) (90,744) 7.05 Net Value Added 978,871 935,978 7.06 Received from Third Parties 102,779 376,543 7.06.01 Equity Pickup 14,779 320,089 7.06.02 Financial Income 88,267 56,441 7.06.03 Other (267) 13 7.07 Added Value to be Distributed 1,081,650 1,312,521 7.08 Distribution of Value Added 1,081,650 1,312,521 7.08.01 Payroll 437,817 396,632 7.08.01.01 Salaries 353,290 324,980 7.08.01.02 Benefits 59,789 51,345 Government Severance Indemnity Fund for Employees 7.08.01.03 Guarantee Fund for Length of Service - FGTS 24,738 20,307 7.08.02 Taxes and Contribution 389,781 428,133 7.08.02.01 Federal 192,803 254,741 7.08.02.02 State 190,728 169,212 7.08.02.03 Municipal 6,250 4,180 7.08.03 Capital Remuneration from Third Parties 100,853 104,288 7.08.03.01 Interests 81,645 80,287 7.08.03.02 Rents 19,208 24,001 7.08.04 Interest on Own Capital 153,199 383,468 7.08.04.03 Retained Earnings 153,199 383,468 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 03/31/2012 12/31/2011 1 Total Assets 29,618,011 29,983,456 1.01 Current Assets 10,437,777 11,123,751 1.01.01 Cash and Cash Equivalents 1,205,307 1,366,843 1.01.02 Marketable Securities 819,597 1,372,671 1.01.02.01 Financial Investments Evaluated at Fair Value 758,801 1,289,255 1.01.02.01.01 Held for Trading 528,353 1,054,105 1.01.02.01.02 Available for sale 230,448 235,150 1.01.02.02 Marketable Securities Evaluated at Amortized Cost 60,796 83,416 1.01.02.02.01 Held to maturity 60,796 83,416 1.01.03 Trade Accounts Receivable and Other Receivables 2,700,764 3,264,748 1.01.03.01 Trade Accounts Receivable 2,651,653 3,207,813 1.01.03.02 Notes Receivable 49,111 56,935 1.01.04 Inventories 3,057,498 2,679,211 1.01.05 Biological Assets 1,180,162 1,156,081 1.01.06 Recoverable Taxes 1,034,826 907,929 1.01.06.01 Current Tax Recoverable 1,034,826 907,929 1.01.08 Other Current Assets 439,623 376,268 1.01.08.01 Non-current Assets Held for Sale 19,792 19,007 1.01.08.03 Other 419,831 357,261 1.01.08.03.02 Derivatives 57,040 23,459 1.01.08.03.03 Other 362,791 333,802 1.02 Non-current Assets 19,180,234 18,859,705 1.02.01 Non-current Assets 4,635,739 4,654,837 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 201,945 153,388 1.02.01.02.01 Held to maturity 201,945 153,388 1.02.01.03 Trade Accounts Receivable and Other Receivables 162,899 149,741 1.02.01.03.01 Trade Accounts Receivable 10,422 2,419 1.02.01.03.02 Notes Receivable 152,477 147,322 1.02.01.05 Biological Assets 399,852 387,383 1.02.01.06 Deferred Taxes 2,607,433 2,628,750 1.02.01.06.01 Income Tax and Social Contribution 2,607,433 2,628,750 1.02.01.09 Other Non-current Assets 1,263,610 1,335,575 1.02.01.09.03 Judicial Deposits 237,903 228,261 1.02.01.09.04 Recoverable Taxes 664,653 744,612 1.02.01.09.05 Other 361,054 362,702 1.02.02 Investments 26,069 20,399 1.02.02.01 Investments 26,069 20,399 1.02.02.01.01 Equity in Affiliates 25,175 19,505 1.02.02.01.04 Other 894 894 1.02.03 Property, Plant and Equipment, net 10,138,301 9,798,370 1.02.03.01 Property, Plant and Equipment in Operation 9,295,603 9,119,750 1.02.03.02 Property, Plant and Equipment Leased 85,997 58,411 1.02.03.03 Property, Plant and Equipment in Construction 756,701 620,209 1.02.04 Intangible 4,380,125 4,386,099 1.02.04.01 Intangible 4,380,125 4,386,099 1.02.04.01.02 Software 133,369 138,236 1.02.04.01.03 Brands 1,256,000 1,256,000 1.02.04.01.04 Other 15,432 18,048 1.02.04.01.05 Goodwill 2,975,324 2,973,815 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 03/31/2012 12/31/2011 2 Total Liabilities 29,618,011 29,983,456 2.01 Current Liabilities 7,418,427 7,987,829 2.01.01 Social and Labor Obligations 118,725 116,558 2.01.01.01 Social Obligations 17,212 14,923 2.01.01.02 Labor Obligations 101,513 101,635 2.01.02 Trade Accounts Payable 2,669,993 2,681,343 2.01.02.01 Domestic Suppliers 2,370,604 2,341,043 2.01.02.02 Foreign Suppliers 299,389 340,300 2.01.03 Tax Obligations 205,188 224,761 2.01.03.01 Federal Tax Obligations 100,076 137,779 2.01.03.01.01 Income Tax and Social Contribution Expense Payable 21,671 5,590 2.01.03.01.02 Other Federal 78,405 132,189 2.01.03.02 State Tax Obligations 102,559 86,460 2.01.03.03 Municipal Tax Obligations 2,553 522 2.01.04 Short Term Debts 3,590,413 3,452,477 2.01.04.01 Short Term Debts 3,590,413 3,452,477 2.01.04.01.01 Local Currency 1,747,822 1,814,220 2.01.04.01.02 Foreign Currency 1,842,591 1,638,257 2.01.05 Other Obligations 411,566 1,076,533 2.01.05.02 Other 411,566 1,076,533 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2,727 312,624 2.01.05.02.04 Derivatives 172,854 270,693 2.01.05.02.05 Management and Employees Profit Sharing 27,272 224,480 2.01.05.02.07 Other Obligations 208,713 268,736 2.01.06 Provisions 422,542 436,157 2.01.06.01 Provisions for Tax, Civil and Labor Risks 79,732 118,466 2.01.06.01.01 Tax Provisions 9,763 17,446 2.01.06.01.02 Labor and Social Security Provisions 52,621 74,727 2.01.06.01.04 Provision for Civil Risk 17,348 26,293 2.01.06.02 Other Provisons 342,810 317,691 2.01.06.02.04 Provisions for Vacations & Christmas bonuses 342,810 317,691 2.02 Non-current Liabilities 7,833,699 7,885,710 2.02.01 Long-term Debt 4,494,557 4,601,053 2.02.01.01 Long-term Debt 4,494,557 4,601,053 2.02.01.01.01 Local Currency 1,444,365 1,515,486 2.02.01.01.02 Foreign Currency 3,050,192 3,085,567 2.02.02 Other Obligations 420,109 391,481 2.02.02.02 Other 420,109 391,481 2.02.02.02.06 Other Obligations 420,109 391,481 2.02.03 Deferred Taxes 1,816,670 1,791,897 2.02.03.01 Income Tax and Social Contribution 1,816,670 1,791,897 2.02.04 Provisions 1,102,363 1,101,279 2.02.04.01 Provisions for Tax, Civil and Labor Risks 826,281 835,234 2.02.04.01.01 Tax Provisions 199,163 214,177 2.02.04.01.02 Labor and Social Security Provisions 36,576 30,435 2.02.04.01.04 Provision for Civil Risk 28,055 18,881 2.02.04.01.05 Contingent liabilities 562,487 571,741 2.02.04.02 Other Provisons 276,082 266,045 2.02.04.02.04 Provisions for Employee Benefits 276,082 266,045 2.03 Shareholders' Equity 14,365,885 14,109,917 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 14,726 10,939 2.03.02.01 Costs of Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 26,027 22,430 2.03.02.05 Treasury Shares (65,162) (65,320) 2.03.02.07 Gain on Disposal of Shares 3,318 3,286 2.03.02.08 Goodwill on Acquisition of Non-controlling Entities (12,224) (12,224) 2.03.04 Profit Reserves 1,770,789 1,760,446 2.03.04.01 Legal 179,585 179,585 2.03.04.02 Statutory 1,524,319 1,524,319 2.03.04.07 Fiscal Incentive Reserve 66,885 56,542 2.03.05 Accumulated Earning 142,856 - 2.03.08 Other Comprehensive Income (66,013) (161,516) 2.03.08.01 Derivative Financial Instrument (67,545) (167,293) 2.03.08.02 Financial Instrument (Available for sale) 9,064 5,051 2.03.08.03 Equity on Other Comprehensive Income from Subsidiaries 12,551 12,584 2.03.08.04 Actuarial Losses (20,083) (11,858) 2.03.09 Non-controlling Interest 43,056 39,577 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 3.01 Net Sales 6,337,122 6,020,494 3.02 Cost of Sales (4,993,642) (4,474,918) 3.03 Gross Profit 1,343,480 1,545,576 3.04 Operating Income (expenses) (1,075,450) (1,020,582) 3.04.01 Sales (953,434) (854,954) 3.04.02 General and Administrative (85,728) (84,076) 3.04.04 Other Operating Income 110,541 57,349 3.04.05 Other Operating Expenses (152,483) (140,976) 3.04.06 Equity Interest in Income of Affiliates 5,654 2,075 3.05 Profit before Financial and Tax Results 268,030 524,994 3.06 Financial Results (74,947) (52,264) 3.06.01 Financial Income 284,038 157,728 3.06.02 Financial Expenses (358,985) (209,992) 3.07 Income before Taxes 193,083 472,730 3.08 Income and Social Contribution (40,228) (85,985) 3.08.01 Current (38,205) (4,775) 3.08.02 Deferred (2,023) (81,210) 3.09 Net Income 152,855 386,745 3.11 Net Income 152,855 386,745 3.11.01 BRF Shareholders 153,199 383,468 3.11.02 Non-controlling Shareholders (344) 3,277 3.99.01 Earnings per Share - basic 869,453,964 871,710,398 3.99.01.01 ON 0.18 0.44 3.99.02 Earning per Share - diluted 869,703,383 873,477,792 3.99.02.01 ON 0.18 0.44 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 4.01 Net Income 152,855 386,745 4.02 Other Comprehensive Income 95,503 (2,841) 4.02.01 Loss (Gain) in Foreign Currency Translation Adjustments (33) (161) 4.02.02 Unrealized Gain (Loss) on Marketable Securities Available for Sale, net of Income Tax in the amount of (R$82) in 2012 and (R$94) in 2011 4,013 2,162 4.02.03 Unrealized Gain (Loss) in Cash Flow Hedge, net of Income Tax in the amount of R$49,392 in 2012 and (R$3,420) in 2011 99,748 3,714 4.02.04 Actuarial Losses, net of Income Tax in the amount of R$4,238 in 2012 and R$4,407 in 2011 (8,225) (8,556) 4.03 Comprehensive Income 248,358 383,904 4.03.01 BRF Shareholders 248,702 380,627 4.03.02 Non-controlling Shareholders (344) 3,277 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 a Code Account Description 03/31/2012 03/31/2011 6.01 Net Cash Provided by Operating Activities 616,536 62,237 6.01.01 Cash from Operations 382,463 735,395 6.01.01.01 Net Income for the Year 153,199 383,468 6.01.01.02 Non-controlling Shareholders (344) 3,277 6.01.01.03 Depreciation and Amortization 237,580 220,249 6.01.01.04 Gain on PP&E Disposals 1,289 19,157 6.01.01.05 Deferred Income Tax 2,023 81,210 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks (8,043) 12,969 6.01.01.07 Other Provisions 6,209 6,160 6.01.01.08 Exchange Rate Variations and Interest (3,796) 10,980 6.01.01.09 Equity Interest in Income of Affiliates (5,654) (2,075) 6.01.02 Changes in Operating Assets and Liabilities 234,073 (673,158) 6.01.02.01 Trade Accounts Receivable 524,227 235,381 6.01.02.02 Inventories (331,945) (280,856) 6.01.02.03 Trade Accounts Payable 124 (27,797) 6.01.02.04 Payable of Provisions for Tax, Civil and Labor Risks (50,927) (96,488) 6.01.02.05 Payroll and Related Charges (328,030) (222,108) 6.01.02.06 Investment in Trading Securities (1,358,705) (684,634) 6.01.02.07 Redemptions of Trading Securities 1,906,722 638,419 6.01.02.08 Investment in Available for Sale - (716,583) 6.01.02.09 Redemptions of Available for Sale 5,063 612,714 6.01.02.10 Other Financial Assets and Liabilities 13,844 8,582 6.01.02.11 Interest Paid (127,062) (121,761) 6.01.02.12 Cash paid during the year for income tax (19,238) (18,027) 6.02 Net Cash Provided by Investing Activities (589,706) (275,871) 6.02.01 Cash investments (48,619) - 6.02.02 Redemptions of Marketable Securities 21,362 1,956 6.02.03 Additions to Property, Plant and Equipment (448,031) (152,178) 6.02.04 Proceeds from disposals of property, plant and equipment 3,322 278 6.02.06 Additions to Intangible (1,037) (16,632) 6.02.07 Additions to Biological Assets (116,703) (109,295) 6.03 Net Cash Provided by Financing Activities (163,475) 28,024 6.03.01 Proceeds from Debt Issuance 801,392 610,034 6.03.02 Repayment of Debt (625,077) (372,710) 6.03.03 Interest on Shareholders' Equity Paid (339,790) (209,300) 6.04 Effect on Exchange Rate Variation on Cash and Cash Equivalents (24,891) (31,250) 6.05 Net (Decrease) Increase in Cash (161,536) (216,860) 6.05.01 At the Beginning of the Year 1,366,843 2,310,643 6.05.02 At the End of the Year 1,205,307 2,093,783 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 03/31/2012 (in thousands of Brazilian Reais) AccountCode Account Description Capital Stock Capital Reserves,Granted Optionsand TreasuryShares Profit Reserves Retained earning(losses) OtherComprehensiveIncome Shareholders'Equity Participation ofNon-controlling shareholders TotalShareholders'Equity 5.01 Balances at January, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.03 Opening Balance Adjustment 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.04 Share-based Payments - 3,787 - - - 3,787 3,823 7,610 5.04.03 Options Granted - 3,597 - - - 3,597 - 3,597 5.04.05 Treasury Shares Sold - 158 - - - 158 - 158 5.04.08 Gain on Disposal of Shares - 32 - - - 32 - 32 5.04.10 Participation of Non-controlling Shareholders - 3,823 3,823 5.05 Total Comprehensive Income - - - 153,199 95,503 248,702 (344) 248,358 5.05.01 Net Income for the Year - - - 153,199 - 153,199 (344) 152,855 5.05.02 Other Comprehensive Income - 95,503 95,503 - 95,503 5.05.02.01 Adjustments of Financial Instruments - 149,140 149,140 - 149,140 5.05.02.02 Tax Adjustments on Financial Instruments - (49,392) (49,392) - (49,392) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 4,013 4,013 - 4,013 5.05.02.07 Actuarial Loss - (8,225) (8,225) - (8,225) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (33) (33) - (33) 5.06 Appropriation of Income (Loss): - - 10,343 (10,343) - 5.06.08 Reserve of Tax Incentives - - 10,343 (10,343) - 5.07 Balances at March, 2012 12,460,471 14,726 1,770,789 142,856 (66,013) 14,322,829 43,056 14,365,885 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 03/31/2011 (in thousands of Brazilian Reais) AccountCode Account Description Capital Stock Capital Reserves,Granted Optionsand TreasuryShares Profit Reserves Retained earning(losses) OtherComprehensiveIncome Shareholders'Equity Participation ofNon-controlling shareholders TotalShareholders'Equity 5.01 Balances at January, 2011 12,460,471 68,614 1,064,688 - 35,194 13,628,967 7,551 13,636,518 5.03 Opening Balance Adjustment 12,460,471 68,614 1,064,688 - 35,194 13,628,967 7,551 13,636,518 5.04 Share-based Payments - 3,323 - - - 3,323 (178) 3,145 5.04.03 Options Granted - 1,809 - - - 1,809 - 1,809 5.04.05 Treasury Shares Sold - 51 - - - 51 - 51 5.04.08 Gain on Disposal of Shares - 1,463 - - - 1,463 - 1,463 5.04.10 Participation of Non-controlling Shareholders - (178) (178) 5.05 Total Comprehensive Income - - - 383,468 (2,841) 380,627 3,277 383,904 5.05.01 Net Income for the Year - - - 383,468 - 383,468 3,277 386,745 5.05.02 Other Comprehensive Income - (2,841) (2,841) - (2,841) 5.05.02.01 Adjustments of Financial Instruments - 7,133 7,133 - 7,133 5.05.02.02 Tax Adjustments on Financial Instruments - (3,419) (3,419) - (3,419) 5.05.02.06 Unrealized Gain on Marketable Securities Available for Sale - 2,162 2,162 - 2,162 5.05.02.07 Actuarial Loss - (8,556) (8,556) - (8,556) 5.05.02.08 Cumulative Foreign Currency Translation Adjustments - (161) (161) - (161) 5.07 Balances at March, 2011 12,460,471 71,937 1,064,688 383,468 32,353 14,012,917 10,650 14,023,567 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 to Code Account Description 03/31/2012 03/31/2011 7.01 Revenues 7,302,964 6,804,475 7.01.01 Sales of Goods, Products and Services 6,972,987 6,726,331 7.01.02 Other Income (11,961) (29,632) 7.01.03 Revenue Related to Construction of own Assets 350,726 115,278 7.01.04 Allowance for Doubtful Accounts Reversal (Provisions) (8,788) (7,502) 7.02 Raw material Acquired from Third Parties (4,934,649) (4,315,287) 7.02.01 Costs of products and Goods Sold (3,959,241) (3,478,396) 7.02.02 Materials, Energy, Services of Third Parties and Other (981,875) (836,415) 7.02.03 Losses of Assets Values 6,467 (476) 7.03 Gross Value Added 2,368,315 2,489,188 7.04 Retentions (237,580) (220,249) 7.04.01 Depreciation and Amortization (237,580) (220,249) 7.05 Net Value Added 2,130,735 2,268,939 7.06 Received from Third Parties 289,233 159,818 7.06.01 Equity on Pickup 5,654 2,075 7.06.02 Financial Income 284,038 157,728 7.06.03 Other (459) 15 7.07 Added Value to be Distributed 2,419,968 2,428,757 7.08 Distribution of Value Added 2,419,968 2,428,757 7.08.01 Payroll 982,280 829,231 7.08.01.01 Salaries 808,487 698,776 7.08.01.02 Benefits 124,854 93,098 Government Severance Indemnity Fund for Employees, 7.08.01.03 Guarantee Fund for Length of Service - FGTS 48,939 37,357 7.08.02 Taxes and Contribution 864,081 935,854 7.08.02.01 Federal 511,168 604,928 7.08.02.02 State 341,948 326,748 7.08.02.03 Municipal 10,965 4,178 7.08.03 Capital Remuneration from Third Parties 420,752 276,927 7.08.03.01 Interests 369,707 210,952 7.08.03.02 Rents 51,045 65,975 7.08.04 Interest on Own Capital 152,855 386,745 7.08.04.03 Retained Earnings 153,199 383,468 7.08.04.04 Non-controlling interest (344) 3,277 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance 1Q2012 Results Dear Shareholders BRF - Brasil Foods S.A. (BM&FBOVESPA: BRFS3 and NYSE: BRFS)obtained one more important achievement: investment grade rating from all three major rating agencies. On April 4, 2012, Standard & Poor´s assigned the Company a BBB- rating. This was subsequent to the announcement of Moody’s rating on March 23, 2012 of a Baa3 rating and prior to Fitch’s reiteration of a BBB- rating on April 5, 2012. The rating agencies particularly pointed to the competitive advantages of the brand, distribution, financial strength, corporate governance, among others. BRF’s first quarter 2012 results reflect a challenging scenario in the overseas market, a situation also observed in 4Q11. Certain key markets such as Japan and the Middle East continue to suffer a process of adjustment and normalization of inventory levels and merchandise flows. On the other hand, the performance of the domestic market and food service segments maintained a good performeance despite a weaker than expected first quarter in the Brazilian market. Against this background, the Company recorded net sales for 1Q12 of R$ 6.3 billion, 5.3% up on 1Q11, with volumes of 1.4 million tons, 2.5% higher. Operating cash generation – EBITDA reached R$ 532 million, representing 8.4% of EBITDA margin. Net earnings amounted to R$ 153.2 million, corresponding to a net margin of 2.4%. In accordance with the Performance Commitment Agreement – TCD signed with the Brazilian anti-trust authority - CADE, BRF and Marfrig announced in a Material Fact the signing of an Asset Exchange Contract in line with BRF’s commitment of July 13, 2011 to divest certain assets. Under the agreement, BRF will sell industrial units and distribution centers among other specified assets and will receive in exchange the processing operations of Quickfood S.A. of Argentina together with a cash payment of R$ 350 million. The Company adopts a strategy of recovering operational and financial performance as a whole with a view to executing the Performance Commitment Agreement -TCD which shouldhavea temporary impact on the domestic market. In order to improve the management of financial liquidity, BRF has signed a three year Revolving Committed credit facility for USD 500 million with a syndicate of banks. Together with a cash position of R$ 2.2 billion, the credit facility enables the Company to have immediate access to financial liquidity. The Company continues fully committed to a process of integration across a broad front and involving innumerous structural projects such as integrated distribution and warehousing logistics and the corporate merger between BRF and Sadia. The international project proceeds apace with the incorporation of the acquisitions in Argentina (Dánica and Avex), the construction of an industrial unit in the Middle East, a partnership in China and the expansion of Plusfood in Europe. 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance The current scenario re-emphasizes correctness of the strategy in BRF15 of reducing volatility through a process of localization of international operations and capture of greater value along the value chain. At the same time, we are consolidating the domestic market base, leveraging opportunities in food service and improving the dairy segment. São Paulo, April 2012 Nildemar SecchesChairman of the Board José Antonio do Prado FayChief Executive Officer 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance 1st QUARTER 2012 – 1Q12 Net sales totaled R$ 6.3 billion with a growth of 5.3%, driven by the good performance reported both in the domestic and food service. The businesses involving meats, dairy products and other processed products reported sales volume of 1,4 million tons, an increase of 2.5%. Gross profit amounted to R$ 1.3 billion, 13.1% lower, reflecting decrease of prices on exports and higher production costs. EBITDA reached R$ 532.0 million, 34.8% less than the first quarter of the preceding year, bearing in mind the good performance for the businesses in 1Q11. Net income was R$ 153.2 million against R$ 383.5 million reported in 1Q11. Financial trading volume in BRF’s shares reached an average of US$ 86.4 million/day during the year, jumping 37.7% compared with 1Q11. Highlights (R$ Million) 1Q12 1Q11 % Ch. Net Sales 6,337 6,020 5 Domestic Market 3,919 3,592 9 Exports 2,418 2,428 (0) Gross Profit 1,343 1,546 (13) Gross Margin 21.2% 25.7% -450 bps EBIT 268 525 (49) Net Income 153 383 (60) Net Margin 2.4% 6.4% -400 bps EBITDA 532 816 (35) EBITDA Margin 8.4% 13.6% -520 bps Earnings per share(1) 0.18 0.44 (60) 1-Consolidated earnings per share (in R$), excluding treasury shares. (The variations commented in this report are comparisons between the 1st quarter 2012 and 1st quarter 2011, except when another comparison is specified). 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Brazilian Exports Brazilian exports of chicken meat, pork and beef recorded a weak performance in 1Q12 compared with 4Q11, although showed a recovery and higher volumes in relation to 1Q11, with the exception of beef. Chicken meat exports amounted to 974 thousand tons in 1Q12, 6.8% lower than in 4Q11 but 4.4% up on 1Q11. In terms of export revenue, there was a decline of 14.9% against 4Q11 and an increase of 1.1% versus 1Q11. Shipments to Japan, Venezuela and Iraq registered the largest declines in the quarter. On the other hand, sales volume to Hong Kong, China and Egypt reported substantial increases in the same period. Among exported products, volumes of chicken cuts posted the best performance in 1Q12 (increase of 12.8% versus 1Q11 and of 0.7% versus 4Q11), with consistent growth in the markets of the Middle East and Africa. Overseas sales of pork in 1Q12 were also positive versus 1Q11, albeit negative when compared with 4Q11. The volume of 122 thousand tons of exports in 1Q12 was 3.5% up on the volume for 1Q11 and 3.1% below 4Q11. In revenue terms, the quarter reported an increase of 0.7% over 1Q11 but 15.2% down on 4Q11. The Russian trade ban and recent restrictions on the part of Argentina have had a negative impact on Brazilian port exports, although efforts are being made to offset the shortfall to these countries with higher volumes to other importing markets such as Hong Kong and the Ukraine. However, shipments of beef (in natura and industrialized) in terms of volume have not seen a recovery. In 1Q12, the 258 thousand tons of exports were 2,2% lower than 1Q11 and 7.8% lower than 4Q12. In export revenue, there was a decline of 0.5% versus 1Q11 and 12.7% versus 4Q12. Raw Material The average price per sack of corn on the domestic market increased by 2.0% in 1Q12 versus 4Q11 due to the severe drought conditions in the South of Brazil and consequently reducing the harvest for the 1st crop (summer) from 40 to 36 million tons. Comparing 1Q12 and 1Q11, domestic corn prices remained -1.6% lower due to domestic inventory which remained stable in relation to the preceding year and as a result of the decline on the international market (-4.3% down on 1Q11). Soybean prices on the Brazilian market saw an increase of 7.0% in 1Q12 versus 4Q11 due to a shortfall in the Brazilian crop (10 million tons down on forecast) and in Argentina (5 million tons less than forecast) and pricing tendencies continue to indicate an increase. Comparing 1Q12 and 1Q11, prices in the domestic market were off by -1.1% reflecting international quotations -8.4% lower and a 6% decline in the Real against the US Dollar (from R$1.67 in 1Q11 to R$ 1.77 in 1Q12). 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Investments Investments for the quarter amounted to R$ 594.2 million, 127.6% more than the same quarter in 2011. Expenditures were directed to growth, efficiency and support projects, and biological assets (breeder stock), as well as investments for the capture of forecasted synergies and the replacement of production capacity in the light of asset sales under the Performance Commitment Agreement (TCD).Investments in breeder stock amounted to R$ 116.7 million. The significant year-on-year growth during the period was due both to a policy of containing investments last year pending the final decision on the merger from the anti-trust (CADE) authority and the increased expenditure in the quarter under review in line with our growth plan. Production A total of 1.4 million tons of foodstuffs was produced in 1Q12, in volume, 2.6% higher than reported in 1Q11, mainly due to higher output in the meats segment and for the food service business. The production of the companies, Avex and Dánica in Argentina was also consolidated into the growth recorded for meats and other processed products. From the innovation point of view, 61 new SKUs were launched: Food Service -11; domestic market – 11; exports – 12 and 27 in the dairy products segment. Construction work on the new technological center in Jundiaí-SP to provide a support role for innovative processes is on schedule and operations are expected to begin before the end of 2012. Production 1Q12 1Q11 % Ch. Poultry Slaughter (million heads) 457 426 7 Hog/ Cattle Slaughter (thousand heads) 2,717 2,640 3 Production (thousand tons) Meats 1,068 1,011 6 Dairy Products 257 283 (9) Other Processed Products 117 111 5 Feed and Premix (thousand tons) 2,914 2,682 9 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Domestic Market Sales to the domestic market reached R$ 3.0 billion, an 11.2% increase, in spite of a rise in volumes of only 2.5%, driven by average prices 8.4% higher. The latter gave support to the margin of 9.5% against 10.7% reported 2011, thus offsetting the increase in principal raw materials and other product costs in the period. The product launches in the period incorporating the Sadia branded line of pizzas as well as Perdigão’s Meu Menu and Sanduba lines, gave an added boost to performance. DOMESTIC MARKET THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. In Natura 99 93 7 481 479 0 Poultry 66 63 6 273 300 (9) Pork/Beef 33 30 9 208 180 16 Elaborated/Processed 435 420 4 2,318 2,078 12 Others Sales 99 105 (6) 193 133 44 Total 633 617 3 2,992 2,690 11 Exports The Company reported export revenue of R$ 2.4 billion, 1% down on 1Q11 due both to price and volume pressures in some key regions such as the Middle East (the Arab spring) and Japan (higher domestic inventory in that market), which resulted in a negative operating margin of 2.3% against a positive 8.1% in 1Q11, a quarter when we reported an important improvement in performance following a recovery in export markets. While export volumes rose by 6.9% to 578 thousand tons, revenues fell due to a temporary trough in demand given high existing levels of local inventory in important markets such as the Far East and the Middle East. This inventory was built up in 2011 when there was strong demand from the importers in these areas due to production shortfalls in various producing countries, a fact which further accentuated demand for Brazilian meat. 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Export prices and volumes are expected to post a gradual recovery in 2Q12, with normalization as from 2H12, given greater equilibrium between supply and demand. EXPORTS THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. In Natura 504 462 9 1,950 1,980 (1) Poultry 437 400 9 1,538 1,621 (5) Pork/Beef 68 62 9 412 359 15 Processed 74 79 (6) 409 403 1 Total 578 541 7 2,359 2,383 (1) The Company reported the following scenario in its principal markets during the quarter: Far East – This market experienced narrower margins in the period and these are expected to persist until local inventory is fully aligned with supply and demand, more particularly the case of the Japanese market. Volumes rose 27.6% and revenues 9.9% in the year, with pricing pressure in the final quarter of 2011 in Japan - a market which had performed well up to the end of 1H11 - carrying over into the first quarter 2012. Eurasia – Revenues fell 29.9%, with volumes 26.7% less, due to the Russian trade ban on imports from a large part of Brazilian exporting units. However, the Ukraine is absorbing a substantial part of the volumes originally for export to the Russian market, offsetting the negative impact of the ban. Europe – Revenues in this market rose 3.1%, in spite of a 1.5% decline in volume, due to the continued strategic focus on greater added value, especially based on Plusfood’s products, which are expanding the portfolio based on an increase in local production capacity. The economic situation experienced by some regions in Europe has not so far impacted our businesses. Middle East – While volumes were up 6.3%, this market posted revenues 9.9% lower. The fall-out from the Arab Spring drove down prices of in-natura products, especially griller chicken, squeezing margins in the Middle East market. South America – Revenues rose 36.6% and volumes 26% on the back of the newly acquired businesses of Avex and Dánica and growing demand in the South American markets as a whole. However, the Argentine government has adopted measures making exports via Brazil more difficult. Africa and other countries – Africa posted a good performance with an average growth of 14%, although imports by other countries fell, the overall result being a reduction of 0.9% in revenue and 1.4 in volume. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Dairy products – Dairy product revenues rose 0.9%, although volumes were off by 10.1%, notably in the fluid milk business, where the objective was to reduce the impact on margins due to higher production costs and the more commoditized nature of this product. Operating margin was a negative 0.3% against 0.1% in 1Q11. The operating margin for this segment continues under some pressure. However product launches in the cheese line: Sadia’s danbo and mozzarella cheeses are beginning to show results and a good performance, reporting an increase of 127% in revenue and 86% in sales volume with products selling into the retail and food service segments. In 1Q12, BRF launched 27 products aimed at improving margins and upgrading the portfolio. Launches included the yogurt line (tubs), the Kissy line of grape-flavored yogurts, Pense Zero, Batavo milks and trakinas shake and a line in cheeses, including the sliced product. DAIRY THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. Dry Division 192 222 (13) 383 431 (11) Fresh and Frozen Division 59 58 3 251 197 28 Total 252 280 (10) 634 628 1 Food service – In 1Q12, revenue from food service rose 10.4%, with an operating margin of 11% against 13.9% in 1Q11, although volume grew 8%, principally for processed products, with average prices increase of 2.2%. The Company launched a total of 11 products between in-natura and processed lines for the global networks, an appetizer/savory snacks platform, grill line and rotisserie products. FOOD SERVICE THOUSAND TONS R$ MILLION 1Q12 1Q11 % Ch. 1Q12 1Q11 % Ch. Total 57 53 8 353 320 10 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Net Sales – BRF registered net operating sales of R$ 6.3 billion in the year, 5.3% higher, largely driven by the favorable performance in the domestic market and in the food service segment. Cost of Sales – The cost of sales increased 11.6% to R$ 5 billion, a faster rate than for sales revenue, and trimming the Company’s gross margins. The principal impacts on costs reflected the cost of corn (12% higher), milk (a 7% increase) as well as other raw materials and direct inputs. Gross Profit and Gross Margin – Gross Profit totaled R$ 1.3 billion, a reduction of 13.1% with a gross margin declining from 25.7% to 21.2%, a significant fall in the quarter’s results. Operating Expenses – Operating expenses were 10.7% higher due to the lower level of revenue generation compared to structures with fixed selling expenses increasing 19.8% while variable and administrative expenses rose by only 2%. Other Operating Expenses – Other operating expenses decreased 49.8% to R$ 42 million due to income from reversal of provisions, recovery of expenses, and also pre-operational costs of the new industrial units, claims and provisions for tax and civil risks. Additionally, in accordance with the IFRS, profit sharing is also included under this item. Operating Profit and Margin – The Company registered an operating margin of 4.2% in 1Q12 against 8.7% in 1Q11, equivalent to a decline in operating result of 48.9% for the quarter, reflecting a diminished performance in the overseas market and pressure on production costs. Operating profit before financial expenses (EBIT) reached R$ 268 million. 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Financial Result – Net financial expenses amounted to R$ 74.9 million, 43.4% higher than for the same period in 2011 due to an increase in net debt and the foreign exchange translation effect. In addition to the currency effect, the allocation of cash in support of capital expenditure investments increased net debt to R$ 5.9 billion, resulting in a net debt to EBITDA (last twelve months) ratio of 2 times with book currency exposure of US$ 468 million. In the light of the high level of exports, the Company conducts operations with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), it uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for conducting hedging operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative financial instruments for foreign exchange cover, continues to permit a significant reduction in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of currency liability flows with export shipments and therefore contributing to a reduction in the volatility of the financial result. On March 31, 2012, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 595 million, with a reduction in currency exposure in the balance sheet of the same value. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports, totaled USD 1,385 million + EUR 216 million + GBP 77.1 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to shareholders’ equity, thus avoiding the impact on the Financial Expenses. DEBT - R$ Million 03.31.12 12.31.11 Current Non-Current Total Total % Ch. Local Currency 1,748 1,444 3,192 3,330 (4) Foreing Currency 2,015 3,050 5,066 4,995 1 Gross Debt 3,763 4,495 8,258 8,324 (1) Cash Investments 0 Local Currency 612 121 733 1,203 (39) Foreing Currency 1,470 81 1,550 1,713 (9) Total Cash Investments 2,082 202 2,284 2,916 (22) Net Accounting Debt 1,681 4,293 5,974 5,408 10 Exchange Rate Exposure - US$ Million 468 471 - Income Tax and Social Contribution – Income tax and social contribution totaled R$ 40.2 million for the year, 53.2% less, due to differences in tax rates on the earnings of foreign subsidiaries and the foreign exchange translation effect on overseas investment. 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Net Income and Net Margin – Net income was R$ 153.2 million in the year, corresponding to a net margin of 2.4%, a decline of 60% in relation to 2011, a reflection of one-off factors impacting export business and the increase in production costs. EBITDA – EBITDA (operating cash generation) reached R$ 532 million, a 34.8% decline, registering a net margin of 8.4% against 13.6% reported in 1Q11. EBITDA - R$ Million 1Q12 1Q11 % Ch. Net Income 153 383 (60) Non Controlling Shareholders (0) 3 - Income Tax and Social Contribution 40 86 (53) Net Financial 75 52 43 Equity Accounting and Other Operating Result 26 71 (63) Depreciation and Amortization 238 220 8 EBITDA 532 816 (35) Shareholders’ Equity – On March 31, 2012, shareholders’ equity was R$ 14.4 billion against R$ 14.1 billion on December 31, 2011, a 1.8% increase and reflecting an annualized 8% return on investment. Performance The average daily financial trading volume on the BM&FBovespa and NYSE was US$ 86.4 million, 37% more than reported for 1Q11, the shares depreciating 1.2% on the BM&FBovespa and appreciating 2.4% on the NYSE. 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance PERFORMANCE 1Q12 1Q11 Share price - R$* 36.00 30.83 Traded Shares (Volume) - Millions 152.7 132.9 Performance (1.2%) 12.8% Bovespa Index 13.7% (1.0%) IGC (Brazil Corp. Gov. Index) 14.0% (1.1%) ISE (Corp. Sustainability Index) 13.8% 4.7% Share price - US$* 20.01 19.09 Traded Shares (Volume) - Millions 113.7 88.7 Performance 2.4% 13.1% Dow Jones Index 8.1% 6.4% * Closing Price 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Basis: 03/31/2012 Number of Common Shares: 872,473,246 Capital Stock: R$ 12.6 billion Novo Mercado - BRF signed up to the BM&FBovespa’s Novo Mercado Listing Regulations on April 12, 2006, requiring it to settle disputes through the Arbitration Panel under the arbitration commitment clause written into its bylaws and regulations. Risk Management - BRF and its subsidiaries adopt a series of previously structured measures for maintaining the risks inherent to its businesses under the most rigorous control, details of this management are shown in explanatory note 4 of the Financial Statements. Risks involving the markets in which the Company operates, sanitary controls, grains, nutritional safety and environmental protection as well as internal controls and financial risks are all monitored. Independent Audit – In our relations with the Independent Auditor, we endeavor to assess conflicts of interest with non-audit work based on the principle that the auditor should not audit his own work, exercise managerial functions and promote our interests. Pursuant to CVM Instruction 480/09, at a meeting held on April 27, 2012, management declares that it has discussed, reviewed and agreed the opinions expressed in the revision report of the independent auditors and with the quarterly information for the year ending March 31, 2012. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance Value Added – R$ million Added Value Distribution 1Q12 1Q11 % Ch. Human Resources 982 829 18 Taxes 864 936 (8) Interest 421 277 52 Retention 153 383 (60) Non-controlling shareholders 0 3 (110) Total 2420 2,429 (0) Stock Option Plan – The Company has currently granted 4,196,815 stock options to 55 executives with a maximum vesting period of five years according to the Compensation Plan Regulations based on shares approved in the E/AGM held on March 31, 2010. 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance BRF - Brasil Foods S.A. PUBLIC COMPANY CONSOLIDATED AND CONDENSED FINANCIAL STATEMENTS FOR THE PERIOD ENDED BALANCE SHEET - R$ Million 03.31.2012 03.12.2011 % Ch. Assets 29,618 29,983 (1) Current Assets 10,438 11,124 (6) Cash and Cash Equivalents 1,205 1,367 (12) Marketable Securities 820 1,373 (40) Trade Accounts Receivable and Other Receivables 2,652 3,208 (17) Inventories 3,057 2,679 14 Biological Assets 1,180 1,156 2 Recoverable Taxes 1,035 908 14 Prepaid Expenses 98 100 (2) Others Noncurrent Assets 391 334 17 Noncurrent Assets 19,180 18,860 2 Long Term Assets 4,636 4,655 (0) Investments 26 20 28 Property, Plant and Equipment 10,138 9,798 3 Intangible 4,380 4,386 (0) - - Liabilities 29,618 29,983 (1) Current Liabilities 7,418 7,988 (7) Payroll and related charges 462 434 6 Trade Accounts Payable 2,670 2,681 (0) Tax Payable 205 225 (9) Short- Term Debt 3,590 3,452 4 Other Current Liabilities 412 1,077 (62) Provisions 80 118 (33) Non-Current Liabilities 7,834 7,886 (1) Short-Term Debt 4,495 4,601 (2) Other Non-Current Liabilities 696 658 6 Deferred Income Tax 1,817 1,792 1 Provisions 826 835 (1) Shareholders' Equity 14,366 14,110 2 Capital Stock Restated 12,460 12,460 - Reserves/Accumulated earnings 1,994 1,837 9 Other Results (66) (162) (59) Treasury Shares (65) (65) - Non Controlling Shareholders 43 40 9 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Management Report / Comments on the Performance INCOME STATEMENT - R$ Million 1Q12 1Q11 % Ch. Net Sales 6,337 6,020 5 Domestic Market 3,919 3,592 9 Exports 2,418 2,428 (0) Cost of Sales (4,994) (4,475) 12 Gross Profit 1,343 1,546 (13) Operating Expenses (1,039) (939) 11 Sales (953) (855) 12 General and Administrative (86) (84) 2 Other Operating Results (42) (84) (50) Equity Accounting 6 2 172 Financial Expenses, Net (75) (52) 43 Income Before Financial Exp. and Other Results 193 473 (59) Income Tax and Social Contribution (40) (86) (53) Non-Controlling shareholders 0 (3) - Net Income 153 383 (90) EBITDA 532 816 (35) The results of the first quarter 2011 consolidate the Companies BRF - Brasil Foods S.A. and Sadia S.A. (whole-owned subsidiary). On July 2009, the results of Sadia started being fully consolidated, according to the Association Agreement and Shareholders Meeting that approved the merger of shares on July and August 2009. All statements contained herein with regard to the Company’s business prospects, projected results and the potential growth of its business are mere forecasts, based on local management expectations in relation to the Company’s future performance. Dependent as they are on market shifts and on the overall performance of the Brazilian economy and the sector and international markets, such estimates are subject to changes. On July 13 2011, the Administrative Council for Economic Defense – CADE approved the Association between BRF and Sadia S.A., conditional on compliance with the provisions contained in the Performance Agreement -TCD, which was also signed on the same date. The documents with respect to this agreement are available in the website: www.brasilfoods.com/ir. 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS The BRF – Brasil Foods S.A. (“BRF or parent company”) and its subsidiaries (collectively “Company”) is one of Brazil’s largest companies in the food industry. The Company is a public company, listed on the Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS, which headquarters is located at 475, Jorge Tzachel Street in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean derivatives, among which the following are highlighted: · Whole chickens and cuts of chicken, turkey, pork and beef cuts; · Ham products, sausages, bologna, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, vegetables, cheese breads, pies and frozen pastries; · Milk, dairy products and desserts; · Juices, soy milk and soy juices; · Margarine; and · Soy meal and refined soy flour, as well as animal feed. During the last quarter of 2011, the Company's activities started to be segregated into 4 operating segments, being: domestic market, foreign market, food service and dairy products, as mentioned in note 5. In the domestic market, the Company operates 45 meat processing plants, 16 milk and dairy products processing plants, 3 margarine processing plants, 4 pasta processing plants, 1 dessert processing plant and 1 soybean crushing plant, all of them located near the Company’s raw material suppliers or the main consumer centers. In the foreign market, the Company operates 3 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 pasta and pastries processing plant and 1 cheese processing plant, and subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, South Africa, Venezuela, Uruguay and Chile. The Company has an advanced distribution system and uses 38 distribution centers, to deliver its products to supermarkets, retail stores, wholesalers, food service stores and other institutional customers in the domestic market and exports to more than 145 countries. 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The name BRF deploys and adds value and reliability to several trademarks among which the most important are: Batavo, Claybon, Chester®, Confiança, Delicata, Doriana, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, Fiesta, Hot Pocket, Miss Daisy, Nuggets, Qualy, Rezende, Sadia, Speciale Sadia, Texas and Wilson, in addition to licensed brands such as Turma da Mônica. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each: 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 1.1. Interest in subsidiaries Subsidiary Main activity Country 03.31.12 12.31.11 PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 88.00% 88.00% Sino dos Alpes Alimentos Ltda. Industrialization and commercializations of products Brazil 99.99% 99.99% PDF Participações Ltda. Holding Brazil 1.00% 1.00% Sino dos Alpes Alimentos Ltda. Industrialization and commercializations of products Brazil 0.01% 0.01% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real state Brazil 65.49% 65.49% Establecimiento Levino Zaccardi y Cia. S.A. Processing of dairy products Argentina 10.00% 10.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil 100.00% 100.00% Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Processing of dairy products Argentina 90.00% 90.00% UP! Alimentos Ltda. Industrialization and commercializations of products Brazil 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil 100.00% 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 12.00% 12.00% PDF Participações Ltda. Holding Brazil 99.00% 99.00% Heloísa Ind. e Com. de Produtos Lácteos Ltda. Industrialization and commercializations of milk Brazil 100.00% 100.00% Crossban Holdings GmbH Holding Austria 100.00% 100.00% Perdigão Europe Ltd. Import and commercialization of products Portugal 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% BFF International Ltd. Unrestricted activities Cayman Island 100.00% 100.00% Highline International (a) Unrestricted activities Cayman Island 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany 100.00% 100.00% Perdigão France SARL Import and commercialization of products France 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands 100.00% 100.00% Plusfood Groep B.V. Holding The Netherlands 100.00% 100.00% Plusfood B.V. Import and commercialization of products The Netherlands 100.00% 100.00% Plusfood Wrexham Import and commercialization of products United Kingdom 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy 67.00% 67.00% BRF Brasil Foods Japan KK Import and commercialization of products Japan 100.00% 100.00% BRF Brasil Foods PTE Ltd. Marketing and logistics services Singapore 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary 100.00% 100.00% Plusfood UK Ltd. Marketing and logistics services United Kingdom 100.00% 100.00% Acheron Beteiligung-sverwaltung GmbH (b) Holding Austria 100.00% 100.00% Xamol Consultores Serviços Ltda. (a) Import and commercialization of products Portugal 100.00% 100.00% BRF Brasil Foods África Ltd. Import and commercialization of products South Africa 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile 40.00% 40.00% Rising Star Food Company Ltd. (d) Industralization, import and commercialization of products China 50.00% - Sadia S.A. Industralization and commercialization of products Brazil 100.00% 100.00% Sadia International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay 100.00% 100.00% Sadia Alimentos S.A. (c) Import and export of products Argentina 0.02% - Sadia Chile S.A. Import and commercialization of products Chile 60.00% 60.00% Sadia U.K. Ltd. Import and commercialization of products United Kingdom 100.00% 100.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real estate Brazil 34.51% 34.51% Athena Alimentos S.A. Industrialization and commercialization of commodities Brazil 99.99% 99.99% Sadia Overseas Ltd. Financial fund-raising Cayman Island 100.00% 100.00% Sadia GmbH Holding Austria 100.00% 100.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal 100.00% 100.00% Sadia Foods GmbH Import and commercialization of products Germany 100.00% 100.00% BRF Foods Limited Liability Company Import and commercialization of products Russia 10.00% 10.00% Qualy B.V. (b) Import and commercialization of products The Netherlands 100.00% 100.00% Sadia Japan KK Import and commercialization of products Japan 100.00% 100.00% Badi Ltd. Import and commercialization of products Arab Emirates 100.00% 100.00% Al-Wafi Import and commercialization of products Saudi Arabia 75.00% 75.00% BRF Foods Limited Liability Company Import and commercialization of products Russia 90.00% 90.00% Baumhardt Comércio e Participações Ltda. Holding Brazil 73.94% 73.94% Excelsior Alimentos S.A. Industralization and commercialization of products Brazil 25.10% 25.10% Excelsior Alimentos S.A. Industralization and commercialization of products Brazil 46.01% 46.01% K&S Alimentos S.A. Industrialization and commercialization of products Brazil 49.00% 49.00% Sadia Alimentos S.A. Import and export of products Argentina 99.98% 100.00% Avex S.A. Industrialization and commercialization of products Argentina 65.58% 65.58% Flora Dánica S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% GB Dan S.A. (c) Industrialization and commercialization of products Argentina 5.00% - Flora San Luis S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% Flora Dánica S.A. (c) Industrialization and commercialization of products Argentina 5.00% - GB Dan S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% Flora San Luis S.A. (c) Industrialization and commercialization of products Argentina 5.00% - 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (a) Dormant subsidiaries. (b) The wholly-owned subsidiary Acheron Beteiligung-sverwaltung GmbH owns 100 direct subsidiaries in Madeira Island, Portugal, with an investment of R$1,635 (R$1,588 as of December 31, 2011), and the wholly-owned subsidiary Qualy B.V. owns 48 subsidiaries in The Netherlands, and the amount of this investment, as of March 31, 2012 , is represented by a net capital deficiency of R$9,718 (R$9,363 as of December 31, 2011), the purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey import quotas. (c) Change in the equity interest. (d) Establishment of joint venture in China. 1.2. Performance Commitment Agreement As disclosed to the market on July 13, 2011, the Company, its wholly-owned subsidiary Sadia and the Administrative Council for Economic Defense (“CADE”) signed the Performance Commitment Agreement (“TCD”) which the main purpose is to establish measures to accomplish the following: (i) prevent the merger between the Company and its subsidiary from substantially eliminating the competition; (ii) establish conditions to the existence of a strong competitor in the markets affected by the merger; (iii) propitiate condition to the fast and efficient entrance of competitors in the affected markets; and (iv) ensure that the benefits originated from the merger be equally distributed among participants and consumers. The measures established in the TCD are limited to the national territory, in certain markets and/or products category. The Company and its subsidiary are free to act in the whole foreign market, in the dairy products market and in the food service local market, as long as they do not interfere in the assumptions and effectiveness of TCD. In order to attend the TCD’s purposes, the Company and its subsidiary committed to take the following measures: (i) disposal of the brands: Rezende, Wilson, Texas, Tekitos, Patitas, Escolha Saudável, Light & Elegant, Fiesta, Freski, Confiança, Doriana and Delicata, as well as all, the intellectual properties rights related to these brands; (ii) jointly dispose all the assets and rights related to the production plants: 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) Plant State Activity Carambeí PR Pork slaughtering, finished goods processing, animal feed production, hatcheries and pork farms. Três Passos RS Pork slaughtering, finished goods processing, hatcheries and pork farms. Brasília DF Poultry slaughtering, finished goods processing, animal feed production, hatcheries and farms. São Gonçalo BA Poultry slaughtering, finished goods processing, animal feed production, hatcheries and farms. Salto Veloso SC Finished goods processing. Bom Retiro do Sul RS Finished goods processing. Lages SC Finished goods processing. Duque de Caxias RJ Finished goods processing. Várzea Grande MS Finished goods processing. Valinhos SP Finished goods processing. Excelsior RS Finished goods processing. The total production capacity of the units to be disposed of must correspond to 730,000 tons per annum (“p.a.”). (iii) disposal of all the assets and rights related to the following distribution centers: City State Salvador BA Duque de Caxias RJ Campinas SP Bauru SP Brasília DF São José dos Pinhais PR Ribeirão Preto SP Cubatão SP (iv) assignment of the entire portfolio of contracts with poultry and pork outgrowers, currently utilized in order to guarantee the supply to the specific processing plants listed in the item (ii) above; 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (v) suspension of the use of the Perdigão brand, from the signing date of the disposal agreement, in the Brazilian territory, for the following products and periods: Product Term Ham products 3 years Pork festive kits 3 years Smoked sausage and pork sausage 3 years Salamis 4 years Lasagna 5 years Frozen pizzas 5 years Kibes and meat balls 5 years Turkey cold cuts light line 5 years (vi) suspension of the use of the Batavo brand, from the signing date of the disposal agreement, for the period of 4 years, related to the products listed above in item (v). The CADE has been assessing the Company’s compliance with the commitments disclosed herein, as the Company is subject to penalties in case of noncompliance with CADE’s provisions, which ultimately, includes the review of the operation. In order to attend the obligations derived from the TCD, the Company’s management set up a plan to sell the above mentioned facilities including the related assets, rights and obligations. Additionally, the plan comprises the necessary actions to transfer the productive capacity of 730,000 tons to the future acquirer as established by the TCD, which includes: assets transfers, purchase and installation of new product lines and the shutdown of existing productions line with the correspondent transfer to other production plants. On December 8, 2011, the Company and Marfrig Alimentos S.A. (“Marfrig”) disclosed to the market that they signed a binding document, Memorandum of Understanding (“MOU”), which was confirmed with some amendment by the Asset Exchange and Other Agreements signed on March 20, 2012, establishing the main terms and conditions aiming to accomplish an exchange of the Company’s assets and rights related to the TCD with Marfrig or its subsidiary Quickfood S.A. (“Quickfood”) as follows: (i) the entire equity interest held either directly or indirectly by Marfrig, equivalent to 90,05% of the capital of Quickfood, a company based in Argentina, which owns the rights of Paty brand. Additionally, Marfrig is compelled to adopt all necessary actions to segregate and remove from Quickfood, all assets and liabilities related to beef activity that will remain under control of Marfrig, except the San Jorge cold storage, that property will be transferred to the Company; 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (ii) additional payment of an amount of R$350,000, of which R$100,000 will be paid between June and October 2012 and the remaining amount of R$250,000 will be paid in 72 monthly installments bears market interest rates; and (iii) commercial operations related to the Paty brand in Uruguay and Chile. Additionally, it was agreed that risks and benefits regarding to the Company's pork manufacturing facility , located in the City of Carambeí, State of Paraná, will be transferred to Marfrig through a lease contract for a period of 3 years, renewable for more 1 year, with a call option for the amount of R$188,000. Management's understanding of both companies is that the assets to be exchanged have equivalent values. Such understanding is subject to corroboration through an appraisal report at fair market value of the businesses which is currently being prepared. The transaction is subject to adjustments resulting from the legal, accounting, financial and operational due diligences, which are in progress and until the date of the issuance of these financial statements have not been finalized. The signing of the definitive agreements and the actual implementation of the transaction are subject to precedent conditions, including the assessment of CADE, in the terms and limits placed on the TCD signed on July 13, 2011. The Company did not reclassify the set of assets and liabilities to be disposed of as held for sale, because it concluded that on March 31, 2012, the current condition of these assets did not met the requirements of CPC 31, paragraph 7 “ the assets or group of assets held for sale must be immediately available in its current conditions…”. The Company’s conclusion is supported by the following factors: (i) in order to attend the requirements related to the disposal of productive capacity, which correspond to 730,000 tons, the Company prepared a plan comprising of refurbishments and adaptations necessary in these plants which demand an investment in the amount of R$78,528. Until March 31, 2012, only R$22,265 was effectively invested, hence showing that the plants were not immediately available for sale in the conditions determined by CADE; (ii) in the MOU signed on December 8, 2011, and in the Asset Exchange and Other Agreements, Marfrig imposed other conditions that also require additional changes in the plants besides those mentioned in the item (1) above, denominated “precedent conditions”; 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (iii) the buildings and lands related to the plants to be disposed of are pledged as guarantees; and (iv) as required by CADE, the plants in the scope of TCD must operate until the moment of ownership transfer; therefore, such plants will attend the sales orders of the products currently being manufactured, which are not part of the products portfolio to be sold to Marfrig according to TCD. Thus, the sales orders backlog will not be transferred to the Marfrig. Due to the fact that the Company and the Marfrig have not concluded all appraisal reports of fair value assets until the date of the issuance of these financial statements and also because it has not identified other impairment factors, no adjustments have been recorded in these quarterly financial information for the three month period ended March 31, 2012. Based on a preliminary appraisal report, on March 31, 2012 the book value of Company’s assets to be exchanged do not exceed their fair value. The estimated accounting balances of the assets and liabilities to be exchanged with Marfrig according to the MOU and confirmed by the Asset Exchange and Other Agreements as of March 31, 2012 are set forth below: 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) ASSETS CURRENT ASSETS Cash and cash equivalents 4,606 Trade accounts receivable 11,994 Inventories 125,689 Others 1,630 143,919 NON-CURRENT ASSETS Deferred taxes 6,607 Judicial deposits 1,168 Others assets 1,232 Investments 13 Property, plant and equipment 470,000 479,020 TOTAL ASSETS 622,939 Consolidated current assets 10,437,777 Consolidated non-current assets 19,180,234 Consolidated total assets 29,618,011 % that represents in consolidated current assets 1.4% % that represents in consolidated non-current assets 2.5% % that represents in consolidated total assets 2.1% 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) LIABILITIES CURRENT LIABILITIES Short term debts 12,107 Trade accounts payable 7,190 Social and labor obligations 16,085 Tax obligations 3,152 Other obligations 1,409 39,943 NON-CURRENT LIABILITIES Long term debts 61 Tax obligations 5,952 Other obligations 1,641 7,654 NET ASSETS 573,874 TOTAL LIABILITIES 622,939 Consolidated current liabilities 7,418,427 Consolidated non-current liabilities 7,833,699 Consolidated shareholders'equity 14,365,885 Consolidated total liabilities 29,618,011 % that represents in consolidated current liabilities 0.5% % that represents in consolidated non-current liabilities 0.1% % that represents in consolidated shareholders'equity 4.0% % that represents in consolidated total liabilities 2.1% The labor obligations related to the retirement supplementary plan and other benefits presented in the note 24 are still being estimated and for this reason were not included in the position above. The Company does not expect the disposal of these assets to cause significant impacts on the Company’s future cash flows. The Management´s Company and Marfrig expected to conclude the precedent conditions established by the Asset Exchange and Other Agreements until May 31, 2012, to allow the conclusion of the definitive asset exchange agreement on June 01, 2012. 1.3. Establishment of joint venture in China On February 14, 2012, the Company disclosed to the market the establishment of Rising Star Food Company Limited, a joint venture (“JV”) with the participation of Dah Chong Hong Limited (“DCH”), which purpose will be: 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (i) access to the market distribution in Continental China, Hong Kong and Macau reaching retail and food service channels; (ii) local processing of products; and (iii) developing the Sadia brand in these countries. The Company owns 50% participation in the JV and is committed to make a capital increase amounting to approximately R$2,450, which is proportional to its participation in the JV. Management estimates that during the first year of operation, the JV will have sales volumes of more than 140,000 tons and have net revenues of approximately R$844,100. 1.4. Seasonality The Company does not operate with any significant seasonality impact through the fiscal year. In general, during the fourth quarter the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end celebration such as Christmas and New Years Eve. The most sold products are: turkey, Chester® and ham. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY FINANCIAL INFORMATION The Company’s consolidated quarterly financial information are in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The Company’s individual quarterly financial information have been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, are identified as (“BR GAAP”). Such financial statement differs from IFRS in relation to the evaluation of investments in associates and joint ventures, which were measured and recorded based on the equity accounting method rather than at cost or fair value, as is required by IFRS. The Company’s individual and consolidated quarterly financial information are expressed in thousands of Brazilian Reais (“R$”), as well as, the amount of other currencies disclosed in the financial statement, when applicable, were also expressed in thousands. 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The preparation of the Company’s quarterly financial information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date of the quarterly financial information. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. The settlement of the transactions involving these estimates can result in amounts that significantly different from those recorded in the financial statement due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated quarterly financial information were prepared based on the historical cost except for the following material items recognized in the balance sheet: (i) derivative financial instruments measured at fair value; (ii) derivative financial instruments measured at fair value through the statement of income; (iii) financial assets available for sale measured at fair value; (iv) assets and liabilities of acquired companies from January 1, 2009 recorded initially at fair value; and (v) share-based payments measured at fair value. 3. SUMMARY OF ACCOUNTING PRACTICES The quarterly financial information were prepared according to CVM Deliberation No. 673/11, which establishes the minimum content of interim financial statements and the principles for measurement and recognition of full set or condensed financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, are aiming to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information is focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The current quarterly financial information were consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2011 (note 3), except regarding to the adoption of the requirements stated in the paragraph 28 of CVM Deliberation No. 673/11. Thus, during this quarter the Company started to disclose the income tax expense based on the best estimate of the annual weighted effective tax rate for the fiscal period ended December 31, 2012, as disclosed in note 14. There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation No. 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company, hence, it is necessary the reading of the quarterly financial information together with the annual financial statements for the year ended December 31, 2011, in order to allow the quarterly financial information users to enlarge their understanding regarding the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. The exchange rates in Brazilian Reais effective at the date of the balance sheets translated were as follows: Final rate 03.31.12 12.31.11 U.S. dollar (USD) 1.8221 1.8758 Euro (EUR) 2.4300 2.4342 British Pound (GBP) 2.9132 2.9148 Argentine Peso (ARS) 0.4164 0.4360 Average rates U.S. dollar (USD) 1.7701 1.6746 Euro (EUR) 2.3194 2.3278 British Pound (GBP) 2.7798 2.6835 Argentine Peso (ARS) 0.4080 0.4056 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT 4.1. Overview In the regular course of its business, the Company is exposed to market risks related mainly to the fluctuation of interest rates, variation of foreign exchange rates and changes in the commodities prices. The Company utilizes hedging instruments to mitigate its exposure to these risks, based on a Risk Policy under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors. Such policy includes the monitoring of the levels of exposure to each market risk and its measurement is performed based on the accounting exposure and forecast of future cash flows. The policy establishes limits for the decision making and adoption of hedging instruments with the purposes of: (i) protecting from the exposure to fluctuation of interest rates; (ii) protecting from the exposure to variation of foreign exchange rates on debt and cash flow; and (iii) protecting from the exposure to changes in the commodities prices. The Board of Directors plays a crucial role in the financial risk management structure as responsible for approving the Risk Policy. Moreover, the Board of Directors defines the limits of tolerance of the different risks identified as acceptable for the Company on behalf of its shareholders. The Board of Directors is in charge of the evaluation of the Company’s positioning for each identified risk, according to the guidelines enacted by the Board of Directors as well as for approving: (i) the action plans defined for aligning the risks within the defined limits of tolerance; (ii) the performance indicators to be used in risk management; (iii) the overall limits; and (iv) the evaluation of improvements to the Risk Policy. The Financial Risk Management Committee is in charge of the execution of the Risk Policy, which comprises the supervision of the risk management process, planning and verification of the impacts of the decisions implemented, as well as the evaluation and approval of hedging alternatives and monitoring the exposure levels to risks in order to ensure the compliance of the Policy. 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The Risk Management area has as primary task the monitoring, evaluation and reporting of financial risk taken by the Company, and among these are: (i) an ongoing review of the scope of Risk Policy, ensuring that hedging instruments utilized are within the limits of tolerance established by the Policy; (ii) the preparation of reports; (iii) the evaluation and presentation of alternatives to mitigate risks; and (iv) the modeling and assessment of exposure to risks. The tasks mentioned above are performed in order to highlight and give acknowledgement to Management on the magnitude of the risks and the related hedging instruments utilized presenting the potential impacts. The Risk Policy defines the strategies to be adopted, and Management contracts hedging instruments that are approved within the delegation of authority levels. The Board of Directors, Board of Executive Officers and Financial Risk Committee have different levels of authority where each one acts within the limits pre-established in this Policy. The Policy does not authorize the Company to contract leveraged transactions in derivative markets, as well as determines that individual hedge operations (notional) must be limited to 2.5% of the Company’s shareholders’ equity. The inclusion and updating of transactions are recorded in the Company’s operating systems, with proper segregation of duties, being validated by the back-office and daily monitored by the Risk Management area. Considering the objective of hedging transactions is to mitigate the risks and the uncertainties to which the Company is exposed, the results obtained for the period met the established objectives. As permitted by CVM Deliberation No. 604/09, the Company applies hedge accounting rules to its derivative instruments classified as cash flow hedge, in accordance with its Risk Policy. The cash flow hedge consists of hedging the exposure to variations of the cash flow that: 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (i) is attributable to a particular risk associated with a recognized asset or liability; (ii) is a highly probable transaction; and (iii) could affect profit and loss. The Policy has also the purpose of determining parameters of use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of the interest rates and changes to the commodities prices. The Risk Management area is responsible for ensuring compliance to the requirements established by the Company’s Risk Policy. 4.2. Interest rate risk management The risk of interest rates is that one which the Company may suffer economic losses, arising from changes in these rates, which can be caused by factors related to economic crises or changes in monetary policy on domestic and foreign markets. This exhibition refers primarily to changes in market interest rates, that affect assets and liabilities of the companies, indexed to the London Interbank Offered rate ("LIBOR"), Term Interest Rate ("TJLP"). Currency of the Bank National Economic and Social Development ("UMBNDES") or Interbank Deposit ("CDI") Certificate, and any transactions with pre-established positions in some of the indices mentioned above, which can lead to losses unrealized or realized through the calculation of fair market value (mark to market). The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. The Company continually monitors the market interest rates, in order to evaluate any potential need to enter in hedging contracts to protect from the exposure to fluctuation of such rates. These transactions are basically characterized by contracts that exchange floating rate for fixed rate. Such transactions were designated by the Company as cash flow hedge. The Company seeks a stable correlation between its current and non-current term indebtedness, maintaining a higher portion in the non-current term. The Company’s indebtedness is essentially tied to the LIBOR, fixed coupon (“R$ and USD”), TJLP and UMBNDES rates. In case of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. The same consideration is also applicable to the TJLP and UMBNDES. 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) With regards to the Company's marketable securities, the main index is the CDI for investments in the domestic market and fixed coupon (“USD”) for investments in the foreign market. If CDI increases, impacts become favorable, while if CDI decreases, results become unfavorable. 4.3. Foreign exchange risk management Foreign exchange risk is the one related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of the assets or an increase of the amounts of liabilities. The main exposures to which the Company is subject, as regards foreign exchange rates variations, refer to the fluctuation of the U.S. Dollar (“US$” or “USD”) and also of the Euro (“EUR”) and the British Pound (“GBP”) in relation to the Brazilian Real. The objective of the Company’s Risk Policy is the protection from excessive exposure to the risks of foreign exchange variations by balancing its assets not denominated in Brazilian Reais against its obligations not denominated in Brazilian Reais, thus protecting the Company’s balance sheet, through the use of over-the-counter transactions (“swap”) and transactions on the futures exchange. 4.3.1. Breakdown of the balances of exposure in foreign currency Foreign currency denominated assets and liabilities are as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Cash and cash equivalents and marketable securities 38,038 40,469 1,493,456 1,689,551 Trade accounts receivable - third parties 51,904 37,921 1,279,803 1,379,420 Accounts receivable from subsidiaries 438,571 409,061 - - Dollar futures agreements 192,866 65,801 192,866 65,801 Inventory 1,904 - 354,549 112,267 Forward contracts (NDF) (a) 5,466 - 5,466 11,255 Exchange rate contracts (SWAP) (356,571) (359,369) (356,571) (359,369) Loans and financing (1,414,370) (1,268,830) (4,892,783) (4,723,824) Pre-payment exports designated as hedge accounting 1,084,309 1,210,248 1,084,309 1,210,248 Trade accounts payable (52,391) (55,760) (299,389) (340,300) Advance pre-payment from subsidiaries (1,757,008) - - - Other operating assets and liabilities, net 5,484 - 285,294 71,948 (1,761,798) 79,541 (853,000) (883,003) Foreign exchange exposure in US$ (966,905) 42,404 (468,141) (470,734) (a) Offshore non-deliverable forwards (“NDFs”) not designated as hedge accounting, impacting financial result and not shareholders' equity. 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The Company's total net foreign exchange exposure as of March 31, 2012, is a liability of US$468,141 and is within the limit established by the Risk Policy. The Risk Policy aims to protect the operating revenues and costs that are related to the operations resulting from the commercial activity, such as estimates of exports and purchases of raw materials. For the purpose, the Company utilizes hedge instruments focusing mainly on the protection of its foreign currency denominated projected cash flow. In order to conduct an active management and as required by the Risk Policy, the Company performs daily monitoring, through reports issued by the Risk Management area, on cash flow needs and foreign exchange exposure. 4.3.2. Breakdown of the balances of derivative financial instruments ­ The positions of outstanding derivatives are as follows: BR GAAP and IFRS Consolidated 03.31.12 Subject to Reference value Market value Instrument hedge Maturity Receivable Payable (notional) (1) Financial instruments designated as hedge accounting NDF Exchange rate 04/2012 to 02/2013 R$ (Pre- of 9.25%) US$ 2,523,609 7,134 NDF Exchange rate 04/2012 to 02/2013 R$ (Pre- of 7.79%) EUR 524,880 9,262 NDF Exchange rate 04/2012 to 02/2013 R$ (Pre- of 7.76%) GBP 224,608 (4,552) Swap Exchange rate Up to 07/2013 US$ + 7% R$ (76% from CDI) 56,112 1,351 Swap Exchange rate 04/2012 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% from CDI) 330,750 (11,167) Swap Interest rate 08/2012 to 06/2018 US$ + LIBOR 3M + 1.43% US$ + 3.92% 364,420 (16,092) Swap Interest rate 07/2012 to 02/2019 US$ + LIBOR 6M + 1.77% US$ + 4.86% 984,194 (60,141) Swap Interest rate Up to 11/2012 US$ + LIBOR 12M + 0.71% US$ + 3.70% 182,210 (3,505) 5,190,783 (77,710) Financial instruments not designated as hedge accounting NDF Exchange rate 04/2012 to 06/2012 US$ ARS (Pre- of 14.46%) 5,466 (43) NDF Exchange rate 03/2012 US$ (Pre- of 0.15%) EUR 121,500 (69) NDF Exchange rate 04/2012 to 06/2012 R$ (Pre- of 11.14%) EUR 9,720 392 NDF Exchange rate 04/2012 to 06/2012 EUR R$ (Pre- of 8.13%) 9,720 (1) Swap Interest rate 05/2012 US$ + LIBOR 3M + 3.85% US$ + 5.78% 54,663 (192) Swap Exchange rate 03/2015 R$ (Pre- of 9.62%) US$ + 1.40% 356,571 (37,165) Options Live cattle 07/2012 to 11/2012 R$ R$ 100,122 (399) NDF Live cattle 09/2012 R$ R$ 1,679 9 Future contract Exchange rate 04/2012 US$ R$ 192,866 (513) Future contract Live cattle 12/2012 R$ R$ 44,476 (123) 896,783 (38,104) 6,087,566 (115,814) 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.11 Subject to Reference value Market value Instrument hedge Maturity Receivable Payable (notional) (1) Financial instruments designated as hedge accounting NDF Exchange rate 01/2012 to 11/2012 R$ (Pre- of 9.25%) US$ 2,551,088 (88,150) NDF Exchange rate 01/2012 to 11/2012 R$ (Pre- of 7.72%) EUR 769,207 6,637 NDF Exchange rate 01/2012 to 11/2012 R$ (Pre- of 7.59%) GBP 201,996 (5,270) Options Exchange rate Up to 01/2012 R$ US$ 150,064 (1,308) Swap Exchange rate Up to 07/2013 US$ + 7% R$ (76% from CDI) 56,112 1,031 Swap Exchange rate 10/2011 to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% from CDI) 330,750 (16,702) Swap Interest rate 08/2012 to 06/2018 US$ + LIBOR 3M + 1.43% US$ + 3.92% 375,160 (18,102) Swap Interest rate 07/2012 to 02/2019 US$ + LIBOR 6M + 1.77% US$ + 4.80% 1,095,199 (74,176) Swap Interest rate Up to 11/2012 US$ + LIBOR 12M + 0.71% US$ + 3.70% 187,580 (3,593) 5,717,156 (199,633) Financial instruments not designated as hedge accounting NDF Exchange rate 01/2012 to 11/2012 US$ ARS (Pre- of 13.45%) 11,255 (47) NDF Exchange rate Up to 03/2012 US$ (Pre- of 0.54%) EUR 60,855 515 Swap Interest rate Up to 05/2012 US$ + LIBOR 3M + 3.85% US$ + 5.78% 56,274 (356) Swap Exchange rate Up to 03/2015 R$ (Pre- of 9.62%) US$ + 1.40% 359,369 (47,802) Options Live cattle 01/2012 to 10/2012 R$ R$ 33,635 348 NDF Live cattle Up to 09/2012 R$ R$ 1,679 29 Future contract Exchange rate Up to 01/2012 US$ R$ 65,801 (292) Future contract Live cattle Up to 10/2012 R$ R$ 10,967 4 599,835 (47,601) 6,316,991 (247,234) (1) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, extracted from the database of Bloomberg and BM&F. The Company contracted swap operations, NDF and future contracts with the objective of minimize the effects of the variations in the foreign exchange rates and for protection from the fluctuations of interest rates. Management understands that the results obtained with these derivative operations are in compliance with the Risk Policy adopted by the Company and were satisfactory. 4.3.3. Options As of March 31, 2012, the Company did not have any currency options designated or not as cash flow hedge accounting. 4.4. Breakdown of the balances of financial instruments designated for cash flow hedge accounting and export revenues The Company formally designated its operations for hedge accounting treatment for the derivative financial instruments to protect cash flows and export revenues, documenting: (i) the relationship of the hedge; 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (ii) the objective and risk management strategy of the Company to hire a hedge transaction; (iii) the identification of the financial instrument; (iv) the hedge object or transaction; (v) the nature of the risk to be hedged; (vi) the description of the hedge relationship; (vii) the demonstration of the correlation between the hedge transaction and the hedge object, when applicable; and (viii) the prospective demonstration of the effectiveness of the hedge. The transactions for which the Company has designated hedge accounting, are highly probable to present a variation in cash flow that could affect profit and loss are highly effective in achieving changes in fair value or cash flows attributable to hedged risk, consistent with the risk originally documented in the Risk Policy. The Company recorded the unrealized results of the designated derivatives for interest rates and exchange rates risks in shareholders’ equity, net of taxes. 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 4.4.1. Non-deliverable forwards - NDF BR GAAP and IFRS Consolidated 03.31.12 NDF R$ x USD R$ x EUR R$ x GBP Maturities Curve MTM Notional Average USD Curve MTM Notional Average EUR Curve MTM Notional Average GBP April 2012 (3,930) (3,454) 206,000 1.8105 3,094 3,043 22,000 2.5758 (369) (397) 7,500 2.8702 May 2012 (1,212) (976) 158,000 1.8342 1,119 989 22,000 2.5015 (608) (679) 8,500 2.8654 June 2012 2,343 2,360 130,000 1.8707 874 789 18,000 2.5165 (531) (566) 8,100 2.8924 July 2012 (1,952) (1,124) 153,000 1.8544 630 604 30,000 2.5072 (329) (370) 8,500 2.9344 August 2012 406 611 26,000 1.8984 437 284 23,000 2.5143 (312) (378) 7,500 2.9449 September 2012 7,106 7,323 121,000 1.9486 1,709 1,351 19,000 2.5919 (25) (90) 7,000 3.0017 October 2012 3,208 4,638 179,000 1.9225 1,161 1,107 28,000 2.5705 (384) (336) 9,000 2.9922 November 2012 4,671 4,894 115,000 1.9510 707 810 20,000 2.5735 (67) (117) 5,500 3.0241 December 2012 1,121 1,200 133,000 1.9260 (246) 150 14,000 2.5436 (433) (446) 5,500 2.9750 January 2013 (4,631) (4,456) 95,000 1.8760 (370) 120 13,000 2.5438 (649) (625) 6,000 2.9654 February 2013 (4,699) (3,882) 69,000 1.8758 (445) 15 7,000 2.5381 (552) (548) 4,000 2.9465 2,431 7,134 1,385,000 1.8880 8,670 9,262 216,000 2.5433 (4,259) (4,552) 77,100 2.9466 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 4.4.2. Interest rate swap BR GAAP and IFRS Parent company and Consolidated 03.31.12 Assets Liabilities Maturity Balance Balance (Hedged object) (Protected risk) Notional date (contract curve) (MTM) Libor 6M + 1.75% p.a. 4.22% p.a. US$13,000 07.25.12 (71) (198) Libor 6M 4.06% p.a. US$32,143 07.22.13 (330) (1,821) Libor 6M + 0.80% p.a. 4.31% p.a. US$18,000 08.23.13 (78) (851) Libor 6M + 0.80% p.a. 4.36% p.a. US$12,000 07.19.13 (111) (573) Libor 3M + 0.5% p.a. 3.96% p.a. US$10,000 08.20.12 (60) (257) Libor 3M + 0.5% p.a. 3.96% p.a. US$20,000 08.15.12 (138) (520) Libor 3M + 0.5% p.a. 3.96% p.a. US$20,000 08.10.12 (152) (521) Libor 6M 3.82% p.a. US$8,000 03.20.13 (15) (319) Libor 6M 3.79% p.a. US$12,000 02.13.13 (72) (465) Libor 6M + 1.65% p.a. 4.15% p.a. US$15,000 05.10.13 (192) (451) Libor 6M + 0.60% p.a. 2.98% p.a. US$50,000 12.19.12 (301) (1,225) Libor 6M + 0.60% p.a. 2.99% p.a. US$50,000 11.26.12 (423) (1,289) Libor 6M + 1.55% p.a. 3.55% p.a. US$30,000 07.02.12 (54) (110) Libor 12M + 0.71% p.a. 3.57% p.a. US$50,000 11.19.12 (583) (1,648) Libor 12M + 0.71% p.a. 3.82% p.a. US$50,000 11.26.12 (631) (1,857) Libor 3M 0.78% p.a. US$50,000 08.03.12 (34) (72) Libor 6M + 2.82% p.a. 5.86% p.a. US$100,000 01.22.18 (394) (16,565) Libor 3M + 2.60% p.a. 5.47% p.a. US$100,000 06.18.18 (243) (14,721) Libor 6M + 2.70% p.a. 5.90% p.a. US$100,000 02.01.19 (248) (18,252) Libor 6M + 2.70% p.a. 5.88% p.a. US$100,000 02.01.19 (246) (18,023) 7% p.a. 76% CDI US$35,000 07.15.13 97 1,351 Libor 3M + 2,50% p.a. 92,5% CDI US$38,889 10.01.13 (1,095) (3,560) Libor 3M + 4,50% p.a. 100% CDI US$77,778 12.23.13 (173) (7,607) (5,547) (89,554) 4.4.3. Exports pre-payments – PPEs As authorized by CVM Deliberation No. 604/09, the Company utilizes the exchange rates variation of export pre-payments contracts (“PPEs”) as a hedge instrument in order to mitigate the risk of the variation of exchange rate resulting from the highly probable future sales designated in foreign currency. In order to test the effectiveness of this hedge category, the Company established a comparison between the exchange rate variation arising from the PPE agreement (variation of the fair value of the hedging instrument) and the variation of the fair value of highly probable future export revenues (Spot-to-Spot rate method). 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The position of the PPEs designated as hedge accounting is set forth below: BR GAAP and IFRS Consolidated 03.31.12 Type of risk Notional Hedge Instrument Subject to hedge hedged Maturity (US$) MTM PPE Foreign Market Sales US$ (E.R.) From 04.2012 to 02.2019 595,087 1,084,309 The unrealized gains and losses from PPEs designated as hedge accounting, recorded in the shareholders’ equity is represented by a loss of R$7,753, net of income tax of R$3,994. 4.5. Gains and losses of derivative financial instruments The amounts of gains and losses resulting from derivative financial instruments for the three month period ended March 31, 2012 were recorded in the statements of income as financial income or expenses, while the unrealized gains and losses were recognized in the shareholders’ equity, are shown below: BR GAAP Parent company Shareholders' equity Statement of income 03.31.12 12.31.11 03.31.12 03.31.11 Derivatives intended for protection Exchange risks 3,199 (101,129) (1,171) (2,290) Interest rate risk (39,584) (46,050) (3,880) (3,944) (36,385) (147,179) (5,051) (6,234) Derivatives intended for financial results Interest rate risk - - (192) (705) Exchange risks - - (37,286) (145) Market risk of live cattle - - (513) (1,813) - - (37,991) (2,663) (36,385) (147,179) (43,042) (8,897) BR GAAP and IFRS Consolidated Shareholders' equity Statement of income 03.31.12 12.31.11 03.31.12 03.31.11 Derivatives intended for protection Exchange risks 3,199 (101,129) (1,171) (2,290) Interest rate risk (75,362) (85,698) (4,376) (4,339) (72,163) (186,827) (5,547) (6,629) Derivatives intended for financial results Interest rate risk - - (192) (705) Exchange risks - - (37,399) 5,601 Market risk of live cattle - - (513) (1,813) - - (38,104) 3,083 (72,163) (186,827) (43,651) (3,546) The gains and losses from derivative financial instruments designated as hedge accounting, recorded in the shareholders’ equity, are represented by a loss of R$59,792, net of income tax of R$12,371. 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 4.5.1. Breakdown by category of the balances of financial instruments – except derivatives: BR GAAP Parent company 03.31.12 Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Trade accounts receivable 1,295,376 - 1,295,376 Credit notes 101,136 - 101,136 Fair value Marketable securities - 1,488 306,837 - - 308,325 Liabilities Amortized cost Trade accounts payable - (1,295,973) (1,295,973) Loans and financing Local currency - (1,677,675) (1,677,675) Foreign currency - (1,414,370) (1,414,370) 1,396,512 1,488 306,837 - (4,388,018) (2,683,181) BR GAAP Parent company 12.31.11 Loans and Available for Trading Financial receivables sale securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable 1,429,793 - 1,429,793 Credit notes 100,783 - 100,783 Fair value Marketable securities - 1,685 761,850 - - 763,535 Liabilities Amortized cost Trade accounts payable - (1,270,696) (1,270,696) Loans and financing Local currency - (1,774,291) (1,774,291) Foreign currency - (1,268,830) (1,268,830) 1,530,576 1,685 761,850 - (4,313,817) (2,019,706) 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 03.31.12 Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - - - 262,741 - 262,741 Trade accounts receivable 2,662,075 - 2,662,075 Credit notes 201,588 - 201,588 Fair value Marketable securities - 230,448 528,353 - - 758,801 Liabilities Amortized cost Trade accounts payable - (2,669,993) (2,669,993) Loans and financing Local currency - (3,192,187) (3,192,187) Foreign currency - (4,892,783) (4,892,783) 2,863,663 230,448 528,353 262,741 (10,754,963) (6,869,758) BR GAAP and IFRS Consolidated 12.31.11 Loans and Available for Trading Financial receivables sale securities Held to maturity liabilities Total Assets Amortized cost Marketable securities - - - 236,804 - 236,804 Trade accounts receivable 3,210,232 - 3,210,232 Credit notes 204,257 - 204,257 Fair value Marketable securities - 235,150 1,054,105 - - 1,289,255 Liabilities Amortized cost Trade accounts payable - (2,681,343) (2,681,343) Loans and financing Local currency - (3,329,706) (3,329,706) Foreign currency - (4,723,824) (4,723,824) 3,414,489 235,150 1,054,105 236,804 (10,734,873) (5,794,325) 4.6. Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the pertinent accounting pronouncements, which refers to concepts of valuation and practices, and requires certain disclosures on the fair value. Specifically related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation No. 604/09, which involves the following aspects: (i) The fair value is the price that an asset could be exchanged, a liability settled, between knowledgeable willing parties in a transaction without favoritism; and 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (ii) Hierarchy on 3 levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. The valuation established on 3 levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s market assumptions. These two types of input create the hierarchy of fair value presented below: (i) Level 1 - Prices quoted for identical instruments in active markets; (ii) Level 2 - Prices quoted in active markets for similar instruments, prices quoted for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; and (iii) Level 3 - Instruments whose significant inputs are non-observable. Management concluded that balances of cash and cash equivalents, accounts receivable and accounts payable are close to their fair value recognition due to the short-term cycle of these operations. The book value of financing and loans in the financial statements is close to the fair value due to the major portion of the total gross debt bears interest based on the variation of TJLP, LIBOR and CDI, except the capital markets transactions (Bond). On March 31, 2012, the fair value adjustment for Bond (“BRFSBZ”) is represented by a negative impact of R$198,154. 4.6.1. Comparison between book value and fair value of financial instruments The comparison between book value and fair value of financial instruments is set forth below: 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company 03.31.12 12.31.11 Bookvalue Fairvalue Bookvalue Fairvalue Cash and cash equivalents 82,003 82,003 68,755 68,755 Marketable securities: Available for sale 1,488 1,488 1,685 1,685 Trading securities 306,837 306,837 761,850 761,850 Trade accounts receivable, net 1,295,376 1,295,376 1,429,793 1,429,793 Notes receivable 101,136 101,136 100,783 100,783 Short and long term debt (3,092,045) (3,092,045) (3,043,121) (3,043,121) Trade accounts payable (1,295,973) (1,295,973) (1,270,696) (1,270,696) Other financial assets 57,040 57,040 22,944 22,944 Other financial liabilities (136,467) (136,467) (227,891) (227,891) (2,680,605) (2,680,605) (2,155,898) (2,155,898) BR GAAP and IFRS Consolidated 03.31.12 12.31.11 Bookvalue Fairvalue Bookvalue Fairvalue Cash and cash equivalents 1,205,307 1,205,307 1,366,843 1,366,843 Marketable securities: Available for sale 230,448 230,448 235,150 235,150 Trading securities 528,353 528,353 1,054,105 1,054,105 Held to maturity 262,741 266,295 236,804 241,503 Trade accounts receivable, net 2,662,075 2,662,075 3,210,232 3,210,232 Notes receivable 201,588 201,588 204,257 204,257 Short and long term debt (8,084,970) (8,283,123) (8,053,530) (8,240,233) Trade accounts payable (2,669,993) (2,669,993) (2,681,343) (2,681,343) Other financial assets 57,040 57,040 23,459 23,459 Other financial liabilities (172,854) (172,854) (270,693) (270,693) (5,780,265) (5,974,864) (4,674,716) (4,856,720) 4.6.2. Fair value valuation hierarchy The table below depicts the overall classification of financial assets and liabilities according to the valuation hierarchy. 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company 03.31.12 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares 1,488 - - 1,488 Held for trading Bank deposit certificates - 211,907 - 211,907 Financial treasury bills 94,930 - - 94,930 Other financial assets Derivatives designed as hedge - 56,210 - 56,210 Derivatives not designated as hedge - 830 - 830 96,418 268,947 - 365,365 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - (97,646) - (97,646) Derivatives not designated as hedge - (38,821) - (38,821) - (136,467) - (136,467) BR GAAP Parent company 12.31.11 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares 1,685 - - 1,685 Held for trading Bank deposit certificates - 465,804 - 465,804 Financial treasury bills 296,046 - - 296,046 Other financial assets Derivatives designed as hedge - 22,360 - 22,360 Derivatives not designated as hedge - 584 - 584 297,731 488,748 - 786,479 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - (179,238) - (179,238) Derivatives not designated as hedge - (48,653) - (48,653) - (227,891) - (227,891) 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 03.31.12 Level 1 Level 2 Level 3 Total Assets Financial Assets Available for sale Credit linked notes 145,528 - - 145,528 Brazilian foreign debt securities 83,432 - - 83,432 Shares 1,488 - - 1,488 Held for trading Bank deposit dertificates - 433,423 - 433,423 Financial treasury bills 94,930 - - 94,930 Other financial assets Derivatives designated as hedge - 56,210 - 56,210 Derivatives not designated as hedge - 830 - 830 325,378 490,463 - 815,841 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - (133,920) - (133,920) Derivatives not designated as hedge - (38,934) - (38,934) - (172,854) - (172,854) BR GAAP and IFRS Consolidated 12.31.11 Level 1 Level 2 Level 3 Total Assets Financial Assets Available for sale Credit linked notes 146,954 - - 146,954 Brazilian foreign debt securities 86,511 - - 86,511 Shares 1,685 - - 1,685 Held for trading Bank deposit certificates - 698,968 - 698,968 Financial treasury bills 355,137 - - 355,137 Other financial assets Derivatives designated as hedge - 22,360 - 22,360 Derivatives not designated as hedge - 1,099 - 1,099 590,287 722,427 - 1,312,714 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - (221,993) - (221,993) Derivatives not designated as hedge - (48,700) - (48,700) - (270,693) - (270,693) Presented below is the description of the valuation methodologies used by the Company for financial instruments measured at fair value: (i) The investments in financial assets in the categories of Brazilian foreign debt securities, National Treasury Certificates (“CTN”), Financial Treasury Notes (“LFT”) and shares are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market; 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (ii) The investments in financial assets in the categories of Bank Deposit Certificates (“CDB”) and the repurchase agreements backed by debentures are classified at Level 2, since the determination of fair value is based on the price quotation of similar financial instruments in non-active markets; and (iii) The derivatives are valued through existing pricing models widely accepted by financial market and described in appendix 3 of the Risk Policy. Readily observable market inputs are used, such as interest rate forecasts, volatility factors and foreign currency rates. These instruments are classified at Level 2 of the valuation hierarchy, including swaps, NDFs and options. 4.7. Credit management The Company is potentially subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts. The Company limits its risk associated with these financial instruments, allocating them to financial institutions selected by the criteria of rating and percentage of maximum concentration by counterparties. The credit risk concentration of accounts receivable is minimized due to the diversification of the customer portfolio and concession of credit to customers with good financial and operational conditions. The Company does not normally require collateral for credit sales, yet it has a contracted credit insurance policy for specific markets. On March 31, 2012, the Company had financial investments over R$10,000 at the following financial institutions: Banco do Brasil, Banco Santander, Banco Itaú Unibanco, Deutsche Bank, Credit Suisse, Banco Bradesco, BTG Pactual, Citigroup, Erste Bank, Banco do Nordeste, Caixa Econômica Federal and JP Morgan. The Company also held derivative contracts with the following financial institutions: Banco Santander, Citibank, HSBC, Credit Suisse, Banco do Brasil, Banco Itaú Unibanco, Rabobank, Merrill Lynch, Deutsche Bank, Banco Votorantim, Banco Bradesco, JP Morgan, Morgan Stanley, Standard Bank, Goldman Sachs, Barclays Bank, ING Bank and Banco Safra. 4.8. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow performance. 64 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The Company has identified market risk factors which are associated to future cash flow that may jeopardize its liquidity and calculates the Cash Flow at Risk (“CFAR”) on a twelve-month basis aiming to verify potential cash flow forecast deviations. The Company determined that the minimum value of its cash availability should consider mainly the average monthly revenue and EBITDA for the last twelve-month period. Derivatives transactions may demand payments of periodic adjustments. Currently, the Company holds only BM&F operations with daily adjustments. In order to control the adjustments, the Company utilizes Value at Risk methodology (“VaR”), which statistically measures potential maximum adjustments to be paid in a 1 to 21-day interval. The allocation of financial investments among counterparts is conservative and seek the liquidity and profitability of these assets avoiding concentration. The Company maintains its leverage levels in a manner to not jeopardize the ability to honor commitments and obligations. On March 31, 2012, the long term debt portion accounted for 56% of the total outstanding debt with an average term greater than 3.3 years. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity as of March 31, 2012: BR GAAP Parent company Book value Cash flow contracted Up to 9 months After 5 years Non derivatives financial liabilities Loans and financing 3,092,045 3,306,902 1,480,958 527,228 452,923 78,752 64,980 702,061 Trade accounts payable 1,295,973 1,295,973 1,295,973 - Capital lease 62,226 70,558 25,076 26,327 8,628 6,260 4,267 - Operational lease 213,535 213,535 50,756 52,097 38,667 24,190 13,418 34,407 Derivatives financial liabilities Designated as hedge accounting Interest rate derivatives 54,631 77,566 24,467 18,367 8,077 8,067 8,111 10,477 Currency derivatives (NDF) 43,015 94,177 67,554 26,623 - Not designated as hedge accounting Currency derivatives (NDF) 34 228 228 - Currency derivatives (Future) 513 513 513 - Interest rate derivatives 37,357 8,897 (20,867) 29,039 723 2 - - Commodities derivatives 917 917 917 - 65 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Book value Cash flow contracted Up to 9 months After 5 years Non derivatives financial liabilities Loans and financing 6,252,629 6,800,946 3,295,963 987,835 715,402 315,321 118,852 1,367,573 Bonds BRF 1,365,855 2,159,189 49,538 99,077 99,077 99,077 99,077 1,713,343 Bonds Sadia 466,486 627,769 31,317 31,317 31,317 31,317 31,317 471,184 Trade accounts payable 2,669,993 2,669,993 2,669,993 - Capital lease 98,547 110,803 43,583 46,831 9,862 6,260 4,267 - Operational lease 240,456 240,456 57,883 54,653 40,819 26,320 15,548 45,233 Derivatives financial liabilities Designated as hedge accounting Interest rate derivatives 90,905 133,452 28,579 26,758 16,375 16,458 16,409 28,873 Currency derivatives (NDF) 43,015 94,177 67,554 26,623 - Not designated as hedge accounting Currency derivatives (NDF) 147 3,022 3,022 - Currency derivatives (future) 513 513 513 - Interest rate derivatives 37,357 8,897 (20,867) 29,039 723 2 - - Commodities derivatives 917 917 917 - Commodity price risk management In the regular course of its operations, the Company purchases commodities, mainly corn, soymeal and live hog, which are some of the individual components of production cost. Corn and soymeal prices are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, government’s agricultural policy, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of hog acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, and other aspects. The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to reduce the impact resulting from a price increase of these raw materials, and may utilize derivative instruments or inventory management for this purpose. Currently, the Management of inventory levels is used as a hedging instrument. During the first quarter of 2012, the Company utilized derivative instruments to mitigate the exposure to live cattle prices variation. On March 31, 2012, the Company held a short position in the BM&F of 1,305 future contracts (150 contracts as of December 31, 2011) with maturity dates between April and October 2012. In the counter market, the Company held a short position of 50 contracts with maturity dates in 2012. Additionally, through the utilization of options, the Company also held a short position of 1,600 allotments (600 allotments as of December 31, 2011), note 4.3.2. 66 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 4.10. Table of sensitivity analysis The Company has financing and loans and receivables denominated in foreign currency and in order to mitigate the risks resulting from exchange rate exposure it contracts and derivative financial instruments. The Company understands that the current interest rate fluctuations do not significantly affect its financial results since it opted to change to fixed rate a considerable part of its floating interest rates debts by using derivative transactions (interest rates swaps). The Company designates such derivatives as hedge accounting and, therefore, the effectiveness is monitored through prospective and retrospective tests. In the table depicted below, five scenarios are considered for the next twelve-month period, considering the variations of the quotations of the parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds, whereas the most likely scenario is that one adopted by the Company. The total of export sales analyzed corresponds to the total of derivative financial instruments increased by the amortization flow of PPEs designated as hedge accounting. 67 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) Parity - Brazilian Reais x U.S. Dollar 1.8221 1.6399 1.3666 2.2776 2.7332 Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% apreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ 83,483 335,844 714,385 (547,420) (1,178,321) Pre payment export Devaluation of R$ (11,747) 96,684 259,330 (282,824) (553,901) Exports Appreciation of R$ (84,272) (378,933) (820,924) 652,381 1,389,033 Net effect (12,536) 53,595 152,791 (177,863) (343,189) Statement of income - Shareholders' equity (12,536) 53,595 152,791 (177,863) (343,189) Parity - Brazilian Reais x Euro 2.4300 2.1870 1.8225 3.0375 3.6450 Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% apreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ 24,299 76,787 155,519 (106,921) (238,141) Exports Appreciation of R$ (24,299) (76,787) (155,519) 106,921 238,141 Net effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound 2.9132 2.6219 2.1849 3.6415 4.3698 Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% apreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ 2,247 24,708 58,399 (53,905) (110,057) Exports Appreciation of R$ (2,247) (24,708) (58,399) 53,905 110,057 Net effect - Statement of income - Shareholders' equity - 68 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to Board and Directors for assessment the performance of each segment and allocating resources. In order to reflect the organizational changes in the Company, during the last quarter of 2011, the segment information began to be prepared ​​considering 4 reportable segments, as follows: domestic market, foreign markets, dairy products and food service, therefore the information as of March 31, 2011 is being restated. The reportable segments identified primarily observe division by sales channel. (i) Domestic market: includes the Company´s sales for inside the Brazilian territory, except those relating to products in the dairy and the food service channel. (ii) Foreign market: includes the Company´s sales for exports and those generated outside the national territory, except those relating to products in the dairy and the food service channel. (iii) Dairy products: includes the Company´s sales of milk and dairy products produced domestically and abroad. (iv) Food service: includes the Company's sales of all products in its portfolio, except in the category of dairy products, generated in the domestic and foreign customers for food service category that includes bars, restaurants, kitchens, etc. Hence, these segments are subdivided according to the nature of the products and characteristics described below: (i) Poultry: involves the production and trade of whole birds and poultry cuts in natura. (ii) Pork and beef cuts: involves the production and trade of cuts in natura. (iii) Processed: involves the production and trade of processed foods, frozen and processed derivatives of poultry, pigs and cattle. (iv) Others processed: involves the production and trade of processed foods like margarine and vegetable products and soy. (v) Milk: involves the production and trade of pasteurized and UHT milk. 69 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) (vi) Dairy products and other drinks : involves the production and trade of foods milk derivatives, including flavored milk, yogurts, fruit juices, soy-based beverages, cheeses and desserts. (vii) Others: involves the production and trade of animal feed, soy meal and refined soy flour. The net sales for each one of the reportable operating segments are presented below: BR GAAP and IFRS Consolidated Net sales 03.31.11 Domestic market Poultry 299,668 Porks/beef and fish 179,812 Processed products 1,617,497 Other processed 460,021 Other 133,460 2,690,458 Foreign market Poultry 1,620,944 Porks/beef 358,946 Processed products 390,452 Other processed 12,229 Other - - 2,382,571 Dairy products Milk 431,558 Dairy products 196,257 627,815 Food service Poultry 73,726 Porks/beef and fish 35,227 Processed products 199,524 Other processed 11,173 319,650 6,020,494 70 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The operating results before financial income (expenses) and others for each one of the reportable operating segments are presented below: BR GAAP and IFRS Consolidated 03.31.12 03.31.11 Operating income Domestic market 285,006 287,246 Foreign market (54,117) 194,047 Dairy products (1,638) (844) Food service 38,779 44,545 268,030 524,994 No customer was individually responsible for more than 5% of the total revenue earned in the three month period ended March 31, 2012. Net revenues from exports originate in the segments of the foreign market, dairy products and food service, as shown below: BR GAAP and IFRS Consolidated 03.31.12 03.31.11 Export net income per market Foreign market 2,359,084 2,382,571 Dairy products 117 5 Food service 58,855 45,896 2,418,056 2,428,472 Export net income by region is presented below: BR GAAP and IFRS Consolidated 03.31.12 03.31.11 Export net income per region Europe 432,421 419,005 Far East 565,656 514,534 Middle East 735,130 816,011 Eurasia (including Russia) 164,613 234,970 America / Africa / Other 520,236 443,952 2,418,056 2,428,472 The goodwill originated from the expectation of future profitability, as well as the intangible assets with indefinite useful life (trademarks and patents), were allocated to the reportable operating segments, taking into account the nature of the products manufactured in each segment (cash-generating unit). The allocation of intangible assets is presented below: 71 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Goodwill Trademarks Total 03.31.12 12.31.11 03.31.12 12.31.11 03.31.12 12.31.11 Domestic market 1,153,790 1,153,790 1,065,478 1,065,478 2,219,268 2,219,268 Foreign market 1,075,893 1,074,384 190,522 190,522 1,266,415 1,264,906 Dairy products 664,102 664,102 - - 664,102 664,102 Food service 81,539 81,539 - - 81,539 81,539 2,975,324 2,973,815 1,256,000 1,256,000 4,231,324 4,229,815 Information referring to the total assets by reportable segments is not being presented, as it is not comprised in the set of information made available to the Company’s Management, which make investment decisions on a consolidated basis. 6. BUSINESS COMBINATION AND OTHER ACQUISITIONS During the first quarter of 2012, there were no changes deriving from the goodwill allocation of the acquisition of the subsidiaries Avex, Dánica group and Heloísa. 6.1 Acquisition of assets related to integration, production and slaughter of porks With the purpose of acquiring assets related to integration, production and slaughter of porks, the Company made advanced payments in the amount of R$180,000. CADE decided that this transaction could cause an adverse impact to the competitive market and rejected the acquisition. Thus, the Company and the seller dedicated their best efforts in order to identify another buyer for these assets and such negotiations are in an advanced stage. Management expects that the transaction will be concluded by the first semester of 2012. The advanced payments are secured by statutory liens that corresponds to R$205,000. Management does not expect any loss resulting from this operation. 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 7. CASH AND CASH EQUIVALENTS BR GAAP BR GAAP and IFRS Averagerate p.a. Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Cash and bank accounts U.S. Dollar - 182 187 2,868 17,221 Brazilian Reais - 32,523 16,973 69,852 65,174 Euro - 159 240 238 43,746 Others - - - 18,558 3,928 32,864 17,400 91,516 130,069 Highly liquid investments In Brazilian Reais Investment funds 10.27% 11,442 11,313 12,737 12,367 11,442 11,313 12,737 12,367 In U.S. Dollar Interest bearing account 0.04% - - 55,341 42,065 Fixed term deposit 1.13% 18,221 - 296,440 371,344 Overnight 0.10% 10,223 28,001 485,317 458,236 In Euro Interest bearing account 0.10% 9,253 12,041 82,889 235,237 Fixed term deposit 0.53% - - 128,360 82,372 Overnight 0.13% - - 7,291 17,815 Other Currencies Interest bearing account 0.01% - - 45,416 17,338 37,697 40,042 1,101,054 1,224,407 82,003 68,755 1,205,307 1,366,843 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 8. MARKETABLE SECURITIES WATM (*) Currency Averageinterest ratep.a. BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Available for sale: Credit linked notes 4.60 US$ 3.98% - - 145,528 146,954 Brazilian foreign debt securities 2.21 US$ 9.28% - - 83,432 86,511 Shares - R$ - 1,488 1,685 1,488 1,685 1,488 1,685 230,448 235,150 Held for trading: Bank deposit certificates 1.91 R$ 9.96% 211,907 465,804 433,423 698,968 Financial treasury bills 1.83 R$ 9.65% 94,930 296,046 94,930 355,137 306,837 761,850 528,353 1,054,105 Held to maturity: Credit linked notes 1.01 US$ 4.97% - - 141,778 166,784 National treasury certificates 8.03 R$ 15.20% - - 72,083 70,020 Financial treasury bills 5.52 R$ 9.65% - - 48,880 - - - 262,741 236,804 308,325 763,535 1,021,542 1,526,059 Current 308,325 763,535 819,597 1,372,671 Non-current - - 201,945 153,388 (*) Weighted average maturity in years. There were no changes in the characteristics of the modalities of marketable securities presented above, when compared to the information disclosed in the annual financial statements as of December 31, 2011 (note 8). The national treasury certificates classified in subgroup held to maturity are pledged as collateral for the loan obtained through the Special Program Asset Restructuring ("PESA"), see note 19 of these quarterly financial information. The unrealized gain by the change in fair value of the marketable securities available for sale, recorded in equity as of March 31, 2012 is R$9,064, net of income tax of R$636. Additionally, on March 31, 2012, of the total of marketable securities, R$41,755 (R$88,177 as of December 31, 2011) were pledged as collateral for futures contract operations in U.S. Dollars and live cattle, traded on the Futures and Commodities Exchange (“BM&F”). On March 31, 2012, the maturities of the non-current marketable securities the consolidated balance sheet is as follows: BR GAAP and IFRS Maturities Consolidated 2013 80,983 2015 onwards 120,962 201,945 74 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The Company conducted an analysis of sensitivity to foreign exchange rate as presented in note 4.10. BR GAAP BR GAAP and IFRS Parent Company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Current Domestic third parties 722,535 949,489 1,414,546 1,863,996 Domestic related parties 87,562 44,959 - - Foreign third parties 51,420 37,422 1,279,186 1,375,472 Foreign related parties 438,571 409,061 - - ( - ) Estimated losses from doubtful accounts (15,097) (13,557) (42,079) (31,655) 1,284,991 1,427,374 2,651,653 3,207,813 Credit notes 34,401 25,236 49,111 56,935 1,319,392 1,452,610 2,700,764 3,264,748 Non-current Domestic third parties 53,939 51,802 85,727 53,060 Foreign third parties 484 499 617 3,948 ( - ) Adjustment to present value (661) (670) (661) (670) ( - ) Estimated losses from doubtful accounts (43,377) (49,212) (75,261) (53,919) 10,385 2,419 10,422 2,419 Credit notes 66,735 75,547 152,477 147,322 77,120 77,966 162,899 149,741 9. TRADE ACCOUNTS RECEIVABLE AND OTHER The rollforward of estimated losses from doubtful accounts is presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Beginning balance 62,769 38,613 85,574 62,839 Additions 11,680 73,712 57,883 112,406 Reversals (12,608) (34,935) (19,562) (65,279) Write-offs (3,353) (14,677) (6,428) (24,596) Exchange rate variation (14) 56 (127) 204 Ending balance 58,474 62,769 117,340 85,574 The expense of the estimated losses on doubtful accounts was recorded as selling expenses in the statement of income. When efforts to recover accounts receivable prove unsuccessful, the amounts credited to estimated losses on doubtful accounts are generally reversed against the permanent write-off of the invoice. 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) Breakdown by maturity of overdue amounts and not included in estimated losses on doubtful accounts: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 60 to 90 days - - - 14,855 91 to 120 days 687 2,233 4,121 3,468 121 to 180 days 18 1,250 5,431 1,317 181 to 360 days 926 602 900 1,469 More than 360 days 1,417 1,397 642 15,466 3,048 5,482 11,094 36,575 The receivables excluded from allowance for estimated losses on doubtful accounts are secured by letters of credit issued by financial institutions and by credit insurance contracted with insurance companies. The breakdown of accounts receivable by maturity is as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Current 1,269,517 1,404,775 2,477,570 2,924,510 Overdue: From 01 to 60 days 24,373 22,169 152,502 251,163 From 61 to 120 days 7,958 7,488 37,184 30,298 From 121 to 180 days 3,047 4,388 13,737 13,064 From 181 to 360 days 5,437 4,366 9,039 8,517 More than 360 days 44,179 50,046 90,044 68,924 ( - ) Adjustment to present value (661) (670) (661) (670) ( - ) Estimated losses with doubtful accounts (58,474) (62,769) (117,340) (85,574) 1,295,376 1,429,793 2,662,075 3,210,232 10. INVENTORIES BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Finished goods 749,162 708,162 1,863,977 1,633,492 Goods for resale 6,776 7,270 14,476 8,575 Work in process 87,137 85,700 150,691 316,875 Raw materials 180,121 112,490 502,902 214,630 Packaging materials 41,375 61,539 72,290 99,925 Secondary materials 74,556 71,341 191,093 153,898 Warehouse 73,676 71,972 115,133 112,001 Goods in transit 9,254 4,291 38,415 26,147 Imports in transit 32,298 13,357 81,405 83,640 Advances to suppliers 23,813 30,028 27,116 30,028 1,278,168 1,166,150 3,057,498 2,679,211 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The amount of the write-offs of inventories recognized in cost of sales during the three month period ended on March 31, 2012, totaled R$2,732,226 at the parent company and R$4,993,642 in the consolidated (on March 31, 2011, R$2,371,481 at the parent company and R$4,474,918 in the consolidated), such amounts include the additions and reversals of inventory provisions presented in the table below: BR GAAP Parent company 12.31.11 Additions Reversals 03.31.12 Provision for losses to the disposable value (19,899) (8,604) 10,704 (17,799) Provision for deterioration (3,404) (4,010) 98 (7,316) Provision for obsolescence (629) (1,033) 281 (1,381) (23,932) (13,647) 11,083 (26,496) BR GAAP and IFRS Consolidated 12.31.11 Additions Reversals Write-offs Exchange ratevariation 03.31.12 Provision for losses to the disposable value (41,963) (28,337) 37,695 - 204 (32,401) Provision for deterioration (12,841) (7,089) 5,085 (11) 16 (14,840) Provision for obsolescence (3,223) (2,593) 1,497 - - (4,319) (58,027) (38,019) 44,277 (11) 220 (51,560) The additions presented in the provision for inventory losses are mainly related to the decrease in the foreign market sales price of chicken griller which occurred in January 2012. The reversals recorded during the quarter are related to the decrease in the critical inventory of chicken griller and to the recovery of the foreign market sales price as from March. Additionally, during the three month period ended March 31, 2012, there were write-offs of inventories in the amount of R$8,623 at the parent company and R$13,729 in the consolidated (on March 31, 2011, R$9,799 at the parent company and R$10,148 in the consolidated), referring to items suffering deterioration, which have not been recorded in the provision. Management expects inventories to be recovered in a period of less than 12 months. 11. BIOLOGICAL ASSETS The group of biological assets of the Company comprises living animals which are segregated by the categories: poultry, pork and cattle. In addition, these categories were separated into consumable and for production. In Management’s opinion, the fair value of the biological assets is substantially represented by the cost of formation, mainly due to the short life cycle of the animals and to the fact that a significant portion of the profitability of our products derives from the manufacturing process and not from obtaining in natura meat (raw materials at slaughtering point). This opinion is supported by a fair value appraisal report prepared by an independent expert, which presented an immaterial difference between the two methodologies. Therefore, Management maintained the biological assets at formation cost. 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) During the three month period ended March 31, 2012, Management did not identify any event that could impact the business model or the assumptions utilized in the analysis performed as of December 31, 2011, and considering this, did not update the independent appraisal report that supports the accounting practice adopted by the Company. The quantities and accounting balances per category of biological assets are presented below: BR GAAP Parent company 03.31.12 12.31.11 Quantity Value Quantity Value Consumable biological assets Immature poultry 96,411 217,757 103,087 207,615 Immature pork 1,665 259,107 1,646 257,692 Immature cattle 75 84,864 75 89,176 Total current 98,151 561,728 104,808 554,483 Production biological assets Immature poultry 3,942 51,326 3,756 46,987 Mature poultry 5,357 62,564 5,569 62,632 Immature pork 5 1,073 5 945 Mature pork 165 69,732 165 68,624 Total non-current 9,469 184,695 9,495 179,188 107,620 746,423 114,303 733,671 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 03.31.12 12.31.11 Quantity Value Quantity Value Consumable biological assets Immature poultry 196,821 503,406 209,732 485,359 Immature pork 3,819 591,892 3,803 581,546 Immature cattle 75 84,864 75 89,176 Total current 200,715 1,180,162 213,610 1,156,081 Production biological assets Immature poultry 7,847 101,912 7,643 97,458 Mature poultry 11,514 135,307 12,006 132,043 Immature pork 127 18,397 125 18,370 Mature pork 412 144,236 409 139,512 Total non-current 19,900 399,852 20,183 387,383 220,615 1,580,014 233,793 1,543,464 79 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The rollforward of biological assets for the period is presented below: BR GAAP Parent company Current Non-current Poultry Pork Cattle Total Poultry Pork Total Balance as of 12.31.11 207,615 257,692 89,176 554,483 109,619 69,569 179,188 Increase due to acquisition 22,089 114,081 61,245 197,415 7,157 11,688 18,845 Increase due to reproduction, consuption of ration, medication and remuneration of partnership 640,844 164,205 11,650 816,699 37,813 130 37,943 Accumulated amortization - (35,139) (5,694) (40,833) Transfer between current and non- current 5,560 4,888 - 10,448 (5,560) (4,888) (10,448) Reduction due to slaughtering (658,351) (281,759) (77,207) (1,017,317) - - - Balance as of 03.31.12 217,757 259,107 84,864 561,728 113,890 70,805 184,695 BR GAAP and IFRS Consolidated Current Non-current Poultry Pork Cattle Total Poultry Pork Total Balance as of 12.31.11 485,359 581,546 89,176 1,156,081 229,501 157,882 387,383 Increase due to acquisition 61,913 254,049 61,245 377,207 12,945 15,565 28,510 Increase due to reproduction, consuption of ration, medication and remuneration of partnership 1,355,978 428,415 11,650 1,796,043 78,057 10,136 88,193 Accumulated amortization - (72,669) (9,899) (82,568) Transfer between current and non- current 10,615 11,051 - 21,666 (10,615) (11,051) (21,666) Reduction due to slaughtering (1,410,459) (683,169) (77,207) (2,170,835) - - - Balance as of 03.31.12 503,406 591,892 84,864 1,180,162 237,219 162,633 399,852 The costs of the breeding animals are amortized using the straight-line method for a period from 15 to 30 months. 12. RECOVERABLE TAXES BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 State ICMS (VAT) 255,644 254,809 813,278 754,329 PIS and COFINS (Federal Taxes to Fund Social Programs) 653,541 608,880 765,905 755,270 Withholding income tax and social contribution 122,896 179,096 192,694 211,047 IPI (Federal VAT) 2,170 1,552 58,057 57,241 IOF (Tax on Financial Transactions) 15,762 - 15,762 - Import duty 608 273 12,952 12,149 Other 841 826 2,412 14,334 ( - ) Allowance for losses (23,340) (23,340) (161,581) (151,829) 1,028,122 1,022,096 1,699,479 1,652,541 Current 707,193 572,720 1,034,826 907,929 Non-current 320,929 449,376 664,653 744,612 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The rollforward of the allowance for losses is presented below: BR GAAP and IFRS Consolidated Additions Reversals Allowance for losses - State ICMS (VAT) (126,792) (9,271) 1,618 Allowance for losses - Withholding income tax and social contribution - (321) - Allowance for losses - PIS and COFINS (12,865) (3,994) 6,561 Allowance for losses - IPI (Federal VAT) (12,172) (2,601) - Allowance for losses other - (1,744) - As of March 31, 2012, there were no additions nor reversals in the parent company. The increase in the balance during the quarter is mainly due to the tax credits derived from exports occurred through the States of Paraná and Santa Catarina, and the related allowances deemed necessary by Management were recorded. Tax on Financial Transactions – (“IOF”) On January 2012, the Company paid IOF over derivative transactions as imposed by PM No. 539 of July 26, 2011 (converted into Law No. 12,543/11), for the period between September 16, 2011 and December 31, 2011, totaling R$15,762. In March 2011, based on regulation issued by Brazilian Federal Revenue it was determined that the derivative transactions taken by the Company were deemed to be hedging so that it recorded a tax credit to be offset against other federal taxes. NON-CURRENT ASSETS HELD FOR SALE The rollforward of assets held for sale is set forth below: BR GAAP Parent company Transfers from property, plant and equipment Transfers to property, plant and equipment Disposal Lands 2,738 55 - (74) 2,719 Buildings and improvements 2,931 48 - - 2,979 Machinery and equipment 289 818 (28) - 1,079 Facilities 6 - - - 6 Furniture - 9 - - 9 Vehicles and aircraft - - (10) (34) (44) Others 16 - - - 16 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.11 Transfers fromproperty, plant andequipment Transfers to property,plant and equipment Disposal 03.31.12 Lands 8,730 55 - (74) 8,711 Buildings and improvements 8,162 48 - - 8,210 Machinery and equipment 1,637 819 (28) - 2,428 Facilities 6 - - - 6 Furniture - 9 - - 9 Vehicles and aircraft - - (10) (34) (44) Others 472 - - - 472 19,007 931 (38) (108) 19,792 14. 14. INCOME TAX AND SOCIAL CONTRIBUTION 14.1. Deferred income tax and social contribution composition BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Assets: Tax loss carryforwards (corporate income tax) 408,279 380,462 779,489 765,055 Provision for tax losses - - (166,762) (166,762) Negative calculation basis (social contribution on net profits) 165,037 153,124 304,437 297,062 Provision for negative calculation basis losses - - (48,443) (48,443) Estimated annual effective tax rate - CPC 21 59,891 - 89,491 - Temporary differences: Provisions for tax, civil and labor risk 88,885 100,433 144,668 158,262 Provision for estimated losses with doubtful accounts 7,119 9,471 13,863 12,681 Provision for attorney's fees - 4,694 - 4,694 Provision for property, plant and equipment losses 1,804 8,307 5,485 11,709 Provision for tax credits realization 7,936 7,936 50,489 47,571 Provision for other obligations 8,059 20,110 23,881 46,229 Employees' profit sharing 6,738 56,014 8,330 72,432 Provision for inventories 9,009 8,137 13,976 12,224 Employees' benefits plan 39,828 38,323 93,868 90,457 Amortization on fair value of business combination 3,592 4,130 8,061 8,753 Business combination - Sadia - - 1,138,792 1,139,668 Unrealized losses on derivatives 14,415 62,644 14,415 62,644 Unrealized losses on inventories - - 2,946 4,230 Adjustments relating to the transition tax regime 52,051 63,891 67,255 76,102 Provision for losses 12,993 9,098 21,986 10,488 Other temporary differences 23,046 8,833 41,206 23,694 908,682 935,607 2,607,433 2,628,750 Liabilities: Temporary differences: Provision for recovery BFPP - Brasil Foods Previdência Privada 1,829 1,829 1,829 1,829 Revaluation reserve 164 341 164 341 Depreciation on rural activities - 409 60,051 68,832 Adjustments relating to the transition tax regime 349,976 337,804 576,292 531,056 Business combination - Sadia - - 1,181,109 1,181,582 Other temporary differences 425 223 (2,775) 8,257 352,394 340,606 1,816,670 1,791,897 Certain subsidiaries of the Company in Brazil have tax loss carry forwards and negative basis of social contribution of R$34,469 and R$34,290, respectively, (R$31,650 and R$31,470 on December 31, 2011), for which the Company have not recorded a related deferred tax asset. If there was any expectation that such tax credits would be realized the amount to be recognized in the balance would be R$11,703 (R$10,745 as of December 31, 2011). 82 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) As disclosed to the market on February 9, 2012, the Company´s Board of Directors approved the merger of the wholly-owned subsidiary Sadia with BRF, which will be implemented on December 31, 2012. The main purpose of this merge is to maximize synergies and to rationalize activities, with consequent reductions in administrative and operating costs and increased productivity. The decision to merge Sadia into BRF resulted in the recognition of a loss for 2011 of approximately R$215,205 on the allowance for tax loss carryforwards, which will not be recovered after the merger. The value of the loss reflects Management's best estimate at the date of the publication of these quarterly financial information, considering the available conditions. The final value of the impact of the merger of Sadia into BRF will be known on December 31, 2012. As per the requirements of paragraph 28 of CVM Deliberation No. 673/11, during this quarter the Company started to disclose the income tax expense based on the best estimate of the annual weighted effective tax rate for the fiscal period ending December 31, 2012. As a consequence, the income tax expense for the three month period ended March 31, 2012 was adjusted by a credit in the amount of R$59,891 at the parent company and R$89,491 in the consolidated financial information, as disclosed in note 14.3. For the same period of year 2011 this adjustment was not made because the effective rate calculated resembled the estimated effective rate for the year. 14.2. Estimated time of realization Management considers that deferred tax assets related to temporary differences will be realized as the lawsuits are resolved. The deferred tax assets resulting from temporary differences of employee benefits will be realized at the payment of the projected obligations. Management estimates that the deferred tax assets originated from tax losses carry forwards and negative basis of social contribution are expected to be realized as set forth below: 83 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP BR GAAP and IFRS Parent company Consolidated Year Value Value 2012 - 292,164 2013 32,620 32,911 2014 53,709 54,021 2015 57,273 57,607 2016 70,362 70,721 2017-2019 309,741 310,987 2020-2021 49,611 50,310 573,316 868,721 When assessing the likelihood of the realization of deferred tax assets, Management considers whether it is more likely than not that some or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets depends on the generation of future taxable income during the periods in which those temporary differences are deductible. Management considers the scheduled reversal of deferred tax liabilities, projected taxable income and tax-planning strategies when performing this assessment. Based on the level of historical taxable income and projections for future taxable income, management believes that it is more likely than not that the Company will realize the benefits of these deductible differences. The amount of the deferred tax asset is considered realizable, however, could be impacted in the short term if estimates of future taxable income during the carryforward period are reduced. 14.3. Income and social contribution taxes reconciliation BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 03.31.11 03.31.12 03.31.11 Income before taxes and participations 142,519 417,310 193,083 472,730 Nominal tax rate 34.00% 34.00% 34.00% 34.00% (48,456) (141,885) (65,648) (160,728) Tax expense at nominal rate Adjustments of taxes and contributions on: Equity interest in income of affiliates 7,782 96,190 1,922 706 Exchange rate variation on foreign investments (3,024) 12,641 (15,148) 3,300 Difference of tax rates on earnings from foreign subsidiaries - - (47,162) 74,005 Results from foreign subsidiaries - - (387) (2,144) Profit sharing (1,274) (832) (671) (1,310) Donations (105) (68) (547) (989) Penalties (6,567) (151) (4,149) (127) Investment grant 3,517 1,479 3,517 1,479 Estimated annual effective tax rate - CPC 21 59,893 - 89,491 - Other adjustments (1,086) (1,216) (1,446) (177) 10,680 (33,842) (40,228) (85,985) Current income tax - - (38,205) (4,775) Deferred income tax 10,680 (33,842) (2,023) (81,210) 84 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The taxable income, current and deferred income tax from foreign subsidiaries is presented below: BR GAAP and IFRS Consolidated 03.31.12 03.31.11 Taxable income from foreign subsidiaries (153,829) 86,772 Current income taxes expense from foreign subsidiaries 3,264 (2,962) Deferred income taxes benefit from foreign subsidiaries (68) 429 The Company determined that the total profit accounted for by holdings of their foreign wholly-owned subsidiaries will not be redistributed. Such resources will be utilized for investments in the subsidiaries, and thus no deferred income taxes were recognized. The total of undistributed earnings correspond to R$1,853,368 as of March 31, 2012 (R$2,057,655 as of December 31, 2011). The Brazilian income taxes are subject to review for a 5-year period, during which the tax authorities might audit and assess the company for additional taxes and penalties, in case inconsistencies are found. Subsidiaries located abroad are taxed in their respective jurisdictions, according to the tax legislation of each country. 15. JUDICIAL DEPOSITS The Company’s judicial deposits are restricted assets until the final settlement of the disputes to which they are related. The rollforward of the judicial deposits is presented below: BR GAAP Parent company 12.31.11 Additions Reversals Write-offs 03.31.12 Tax 29,286 20,214 - - 49,500 Labor 67,540 11,938 (19,803) - 59,675 Civil, commercial and other 13,756 110 - (4,737) 9,129 110,582 32,262 (19,803) (4,737) 118,304 BR GAAP and IFRS Consolidated 12.31.11 Additions Reversals Write-offs 03.31.12 Tax 92,993 35,916 (7,509) (442) 120,958 Labor 115,880 13,988 (26,329) (239) 103,300 Civil, commercial and other 19,388 1,558 - (7,301) 13,645 228,261 51,462 (33,838) (7,982) 237,903 85 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 16. INVESTMENTS 16.1. Investments breakdown BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Investment in associates 6,035,753 6,022,132 25,175 19,505 Fair value of assets and liabilities acquisitions 2,487,611 2,486,827 - - Goodwill based on expectation of future profitability 1,293,818 1,293,818 - - Advance for future capital increase 335,312 329,812 - - Other investiments 834 834 894 894 10,153,328 10,133,423 26,069 20,399 86 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) Summarized financial information of subsidiaries and affiliates Sadia S.A. VIP S.A. Empr. e Particip. Imob. Avipal Construtora S.A. Avipal Centro Oeste S.A. PSA Labor. Veter. Ltda. Perdigão Trading S.A. PDF Partici- pações Ltda. Heloísa Ind. Com. Produtos Lácteos Ltda. Establec. Levino Zaccardi Crossban Holdings GmbH Current Assets 1 Non-current Assets - - - Current Liabilities - - - Non-current Liabilities - Shareholders Equity Net Revenue - Net income (loss) 1 1 47 - 12.31.11 12.31.11 12.31.11 12.31.11 12.31.11 12.31.11 12.31.11 12.31.11 12.31.11 12.31.11 Current Assets 4,977,392 46,982 131 265 99 100 1 37,430 6,633 90,700 Non-current Assets 5,903,429 87,620 - - 11,334 2,301 - 52,708 2,916 1,237,696 Current Liabilities (3,818,241) (391) (5) - - (412) - (8,011) (6,859) (2,721) Non-current Liabilities (2,088,931) (1,029) (72) - (2,321) (173) (4,387) Shareholders Equity (4,973,649) (133,182) (54) (265) (11,433) (1,989) (1) (79,806) (2,517) (1,321,288) Net Revenue 13,407,814 - 3,138 10,275 583 Net income (loss) 716,080 85,172 3 2 584 115 - (1,029) 1,331 324,602 87 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) Rollforward of direct investments – Parent Company Sadia S.A. VIP S.A. Empr. e Particip. Imob Avipal Centro Oeste S.A. PSA Labor. Veter. Ltda Avipal Constru- tora S.A. Perdigão Trading pações S.A. UP! Alimen- tos Ltda PDF Partici- pações Ltda Heloísa Ind. Com. Produtos Lácteos Ltda. Establec. Levino Zaccardi Crossban Holdings GmbH Total 12.31.11 a) Capital share as of March 31, 2012 % of share 100.00% 65.49% 100.00% 88.00% 100.00% 100.00% 50.00% 1.00% 100.00% 90.00% 100.00% Total number of shares and membership interests 1,673,567,393 14,249,459 6,963,854 5,463,850 445,362 100,000 1,000 1,000 46,000,000 100 1 Number of shares and membership interest held 1,673,567,393 9,331,971 6,963,854 4,808,188 445,362 100,000 500 10 46,000,000 90 1 b) Subsidiaries' information as of March 31, 2012 Capital stock 5,351,529 40,061 5,972 5,564 445 100 1 1 103,500 40 4,618 Shareholders' equity 5,006,742 131,760 266 11,701 55 2,035 29,712 1 82,547 1,381 1,166,832 Fair value adjustments 2,487,611 - Goodwill based on expectation of future profitability 1,293,818 - Income for the period 161,479 (1,421) 1 268 1 47 11,736 - (2,759) 256 (140,506) c) Balance of investments as of March 31, 2012 Balance of the investment in the beginning of the year 8,634,918 87,221 265 10,072 54 1,988 8,988 - 79,806 973 1,308,304 8,673,372 Equity pickup 161,479 (931) 1 236 1 47 5,868 - (2,759) 229 (140,506) 1,198,522 Unrealized profit in inventory - 8 - 8 (368) Goodwill in the acquisition of non-controlling entities - 22 22 (11,932) Foreign-exchange rate variation - (96) (8,798) 97,945 Other comprehensive income (8,226) - 7,830 (62,995) Advance for future capital increase - 5,500 - - 329,812 Dividends and interests on shareholders' equity - (120,602) Acquisition of companies - 28,835 Balance of investments as of March 31, 2012 55 - 88 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The gains resulting from foreign exchange rate variation on the investments in subsidiaries abroad, whose functional currency is Brazilian Reais, totaling a loss of R$44,554 on March 31, 2012 (gain of R$9,707 on March 31, 2011), are recognized in financial income/expenses groups in the statement of income of the period. The exchange rate variation resulting from the investment in the subsidiary Plusfood Groep B.V. and its controlled companies, whose functional currency is the Euro, was recorded in the equity pickup adjustments, in the subgroup of shareholders’ equity. On March 31, 2012, the subsidiaries do not have any significant restriction to transfer dividends or repay their loans or advances to the parent company. As of March 31, 2012, the market cap of Excelsior Alimentos S.A., a subsidiary of Sadia, corresponded to R$16,084 (R$16,077 as of December 31, 2011). 16.4. Summary financial information of joint ventures and affiliates Coligada Controlada em conjunto UP! K&S 03.31.12 12.31.11 03.31.12 12.31.11 Current assets 21,190 12,941 8,093 7,712 Non-current assets 25 21 8,438 8,388 Current liabilities (6,360) (3,974) (5,810) (5,204) Non-current liabilities - - (402) (379) 14,855 8,988 10,319 10,517 UP! K&S 03.31.12 03.31.11 03.31.12 03.31.11 Net revenues 17,583 13,792 7,853 7,547 Operational expenses (3,204) 3,568 (2,214) (2,332) Net income (loss) 5,868 2,431 (197) (263) Participation % 50% 49% For the three month period ended March 31, 2012, there were no increases in capital or commitments by the companies for contributions in joint ventures and affiliates. 89 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) PROPERTY, PLANT & EQUIPMENT Property, plant and equipment rollforward is set forth below: BR GAAP Parent company Rate p.a. % Additions Disposal Reversal Transfers Transfers to held for sale Transfers from held for sale Cost Land - 151,896 - (490) - 87 (55) - Buildings and improvements - 1,820,908 207 (5,173) - 37,281 (1,608) - Machinery and equipment - 2,507,100 11,856 (16,595) - 76,813 (4,778) 28 Facilities - 320,757 - (2,107) - 12,313 - - Furniture - 51,629 311 (1,588) - 2,796 (241) - Vehicles and aircrafts - 48,247 131 (1,920) - 6,816 - 10 Others - 114,199 - (70) - 3,432 - - Construction in progress - 231,222 178,330 - - (111,474) - - Advances to suppliers - 10,670 31,003 - - (29,944) - - - 38 Depreciation Buildings and improvements 3.45 (518,985) (14,292) 3,780 - (36) 1,560 - Machinery and equipment 6.03 (996,119) (35,773) 10,528 - 13 3,960 - Facilities 3.57 (92,596) (3,295) 1,076 - 17 - - Furniture 6.25 (20,687) (191) 853 - 6 232 - Vehicles and aircrafts 14.29 (11,839) (744) 1,635 - Others 3.51 (29,242) (4,126) - (1) - Provision for losses - 38 Net transfer to intangible assets (note 18). (2 ) Refers to provision for losses on assets lost on a fire in Nova Mutum plant occurred in March 2011 and that was determined to be lower than the previous estimated amount. 90 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Rate Transfer to Transfers from Exchange rate p.a. % 12.31.11 Additions Disposal Reversal Transfers held for sale held for sale variation 03.31.12 Cost Land - 634,667 - (490) - 1,037 (55) - (343) 634,816 Buildings and improvements - 4,980,559 11,133 (2,677) - 79,195 (1,608) - (1,043) 5,065,559 Machinery and equipment - 5,603,340 31,056 (24,934) - 99,587 (4,779) 28 3,349 5,707,647 Facilities - 1,315,047 74 (2,108) - 28,838 - - (27) 1,341,824 Furniture - 87,472 1,300 (1,567) - 4,775 (241) - (353) 91,386 Vehicles and aircrafts - 78,328 301 (2,112) - 28,102 - 10 (342) 104,287 Others - 191,337 20 (156) - 6,064 - - (20) 197,245 Construction in progress - 620,209 350,726 (23) - (213,893) - - (318) 756,701 Advance to suppliers - 32,878 53,421 - - (38,682) - - 1 47,618 13,543,837 448,031 (34,067) - (4,977) (1) (6,683) 38 904 13,947,083 Depreciação Buildings and improvements 3.42 (1,168,298) (30,194) 3,983 - (374) 1,560 - 6,652 (1,186,671) Machinery and equipment 5.89 (2,077,472) (68,204) 22,875 - 505 3,960 - (4,029) (2,122,365) Facilities 3.57 (376,121) (10,259) 1,394 - (118) - - 34 (385,070) Furniture 6.25 (40,713) (4,384) 1,042 - (57) 232 - 22 (43,858) Vehicles and aircrafts 14.29 (16,856) (2,076) 1,682 - 44 - - 23 (17,183) Others 3.03 (31,568) (5,972) 25 - 12 (37,503) (3,711,028) (121,089) 31,001 - - (1) 5,752 - 2,714 (3,792,650) Provision for losses (2) (34,439) (2,960) - 21,267 - (16,132) 9,798,370 323,982 (3,066) 21,267 (4,977) (1) (931) 38 3,618 10,138,301 (1) Net transfer to intangible assets (note 18). (2) Refers to provision for losses on assets lost on a fire in Nova Mutum plant occurred in March 2011 and that was determined to be lower than the previous estimated amount. 91 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The consolidated acquisitions during the three month period ended March 31, 2012 are substantially represented by construction in progress in the total amount of R$350,726 and advances to suppliers of R$53,421 which comprise mainly: BR GAAP and IFRS Consolidated Description 03.31.12 Expansion projects of industrial units 100,340 Transformation of turkey´s plant into chicken' plant in Carambeí (PR) 35,430 Improvements in productive units and poultry farm 31,874 Car fleet renewal 22,648 Regularization of corporate licenses 13,583 Implementation of cooked pasta for lasagna in Ponta Grossa (PR) 10,578 New pizza production line in Embu das Artes (SP) 10,366 Construction of a new sausage factory in Lucas do Rio Verde (MT) 8,575 The disposals are mainly related to obsolete items in the total amount of R$3,525 and assets that suffered a fire amounting to R$1,487, recorded within other operating results. The Company has fully depreciated items still in operation. These items are presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Cost Buildings and improvements 13,906 16,322 115,557 116,700 Machinery and equipment 289,131 294,400 626,359 613,800 Facilities 7,943 8,430 78,897 83,107 Furniture 5,222 5,455 15,440 16,656 Vehicles and aircrafts 2,694 1,171 4,438 3,173 Others 2,130 1,283 2,130 1,283 321,026 327,061 842,821 834,719 As of March 31, 2012, the Company had capitalized interests in the amount of R$10,722 (R$3,296 as of March 31, 2012). The weighted interest rate utilized to determine the amount of capitalized interests was 6.89% p.a On March 31, 2012, the Company had no commitments assumed related to acquisition and/or construction of properties, except those disclosed in note 22, item 22.2. 92 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) The property, plant and equipment that are held as collateral for transactions of different natures is set forth below: BR GAAP Parent company 12.31.11 Type of collateral Book value of the collateral Book value of the collateral Land Financial/Labor/Tax/Civil 61,090 Buildings and improvements Financial/Labor/Tax/Civil 946,898 Machinery and equipment Financial/Labor/Tax 1,165,489 Facilities Financial/Labor/Tax 264,105 Furniture Financial/Labor/Tax/Civil 15,087 Vehicles and aircrafts Financial/Tax 1,512 Others Financial/Labor/Tax/Civil 260,034 2,714,215 BR GAAP and IFRS Consolidated 12.31.11 Type of collateral Book value of the collateral Book value of the collateral Land Financial/Labor/Tax/Civil 160,432 Buildings and improvements Financial/Labor/Tax/Civil 1,966,168 Machinery and equipment Financial/Labor/Tax 2,304,484 Facilities Financial/Labor/Tax 687,453 Furniture Financial/Labor/Tax/Civil 299,269 Vehicles and aircrafts Financial/Tax 19,403 Others Financial/Labor/Tax/Civil 307,456 5,744,665 The Company is not allowed to assign these assets as security for other transactions or to sell them. INTANGIBLE Intangible assets are comprised of the following items: BR GAAP Parent company Rate p.a. % Cost Accumulated amortization 12.31.11 Goodwill - 1,546,653 - 1,546,653 Software 20.00 124,459 (24,164) 105,023 Patents 20.00 2,422 (184) 2,836 Outgrowers loyalty 12.50 4,925 (572) 3,556 93 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Rate p.a. % Cost Accumulated amortization 12.31.11 Goodwill - 2,975,324 - 2,973,815 Brands - 1,256,000 - 1,256,000 Software 20.00 290,246 (156,877) 138,236 Relationship with suppliers 42.00 135,000 (128,123) 9,598 Patents 16.92 5,034 (833) 4,894 Outgrowers loyalty 12.50 4,925 (571) 3,556 The intangible assets rollforward is presented below: BR GAAP Parent company Additions Disposal Transfers Cost: Software 126,118 - (3,539) 1,880 Patents 3,057 - (635) - Outgrowers loyalty 3,922 1,003 - - Goodwill: 1,546,653 - - - Eleva Alimentos 1,273,324 - - - Batavia 133,163 - - - Ava 49,368 - - - Cotochés 39,590 - - - Paraiso Agroindustrial 16,751 - - - Heloísa 26,165 - - - Perdigão Mato Grosso 7,636 - - - Incubatório Paraiso 656 - - - Amortization: Software (21,095) (5,841) 2,772 - Patents (221) (40) 77 - Outgrowers loyalty (366) (206) - - - 94 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.11 Additions Disposal Transfers Business combination (*) Exchange ratevariation 03.31.12 Cost: Software 289,311 34 (4,146) - 4,977 70 290,246 Relationship with suppliers 135,000 - 135,000 Patents 5,687 - (635) - - (18) 5,034 Trademarks 1,256,000 - 1,256,000 Outgrowers loyalty 3,922 1,003 - 4,925 Goodwill: 2,973,815 - - 6,376 - (4,867) 2,975,324 Sadia 1,293,818 - 1,293,818 Eleva Alimentos 1,273,324 - 1,273,324 Batavia 133,163 - 133,163 Ava 49,368 - 49,368 Cotochés 39,590 - 39,590 Paraiso Agroindustrial 16,751 - 16,751 Plusfood 15,974 - (28) 15,946 Perdigão Mato Grosso 7,636 - 7,636 Sino dos Alpes 4,050 - 4,050 Incubatório Paraiso 656 - 656 Heloísa 26,165 - 26,165 Avex 63,094 - - 6,376 - (2,654) 66,816 Danica 50,226 - (2,185) 48,041 4,663,735 1,037 (4,781) 6,376 4,977 (4,815) 4,666,529 Amortization: Software (151,075) (8,997) 3,160 - - 35 (156,877) Relationship with suppliers (125,402) (2,721) - (128,123) Patents (793) (119) 77 - - 2 (833) Outgrowers loyalty (366) (205) - (571) (277,636) (12,042) 3,237 - - 37 (286,404) 4,386,099 (11,005) (1,544) 6,376 4,977 (4,778) 4,380,125 (*) Refers to the preliminary adjustment in the goodwill generated by the acquisition of Avex S.A. The Company performed the impairment tests of its assets based on the fair value, that was determined based on a discounted cash flow model, in accordance with the allocation level of goodwill and intangible assets to the groups of cash generating units during the last quarter of 2011. For the three month period ended March 31, 2012, Management did not identify any event that could indicate an impairment of such assets and therefore, the test was not performed during the current quarter. 95 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 19. LOANS AND FINANCING BR GAAP Parent company Charges (% p.a.) Weighted averagerate (% p.a.) WAMT(*) Current Non-current Balance03.31.12 Balance 12.31.11 Local currency Working capital 6.74% (6.74% on 12.31.11) 6.74% (6.74% on 12.31.11) 0.6 442,266 1,494 443,760 457,105 BNDES, FINEM, development bank credit lines FIXED RATE / TJLP + 3.92% (TJLP and other secured debts + 4.52% on 12.31.11) 7.06% (7.81% on 12.31.11) 2.6 201,991 427,973 629,964 669,820 TJLP + 4.10% (TJLP + 4.10% on 10.10% (10.10% on Export credit facility 12.31.11) 12.31.11) 1.2 251,724 332,920 584,644 634,907 FIXED RATE / IGPM + 1.65% Financing programs (IGPM + 1.24% on 12.31.11) 1.92% (1.74% on 12.31.11) 16.9 10 19,297 19,307 12,459 895,991 781,684 1,677,675 1,774,291 Foreign currency Advances on export contracts - ACC's 1.57% 1.57% 0.4 280,911 - 280,911 - LIBOR / FIXED RATE / CDI + 1.47% 3.39% (3.20% on 12.31.11) (LIBOR / CDI + 2.73% on 12.31.11) e.r. (US$ and other Export credit facility e.r. (US$ and other currencies) currencies) 3.4 427,711 661,306 1,089,017 1,218,236 UMBNDES + 2.57% (UMBNDES + 6.21% (5.91% on 12.31.11) BNDES, FINEM, development bank credit lines 2.32% on 12.31.11) e.r. (US$ and e.r. (US$ and other and other secured debts other currencies) currencies) 1.5 20,072 24,370 44,442 50,594 728,694 685,676 1,414,370 1,268,830 1,624,685 1,467,360 3,092,045 3,043,121 (*) Weighted average maturity term (in years). 96 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Charges (% p.a.) Weighted averagerate (% p.a.) WAMT(*) Current Non-current Balance 03.31.12 Balance12.31.11 Local currency 6.82% (6.82% on Working capital 6.82% (6.82% on 12.31.11) 12.31.11) 0.5 946,070 1,494 947,564 954,947 BNDES, FINEM, development bank credit lines FIXED RATE / TJLP + 4.63% (TJLP 8.19% (8.42% on and other secured debts + 4.65% on 12.31.11) 12.31.11) 2.5 446,218 911,906 1,358,124 1,441,355 TJLP + 4.24% (TJLP + 4.23% on 10.24% (10.23% on Export credit facility 12.31.11) 12.31.11) 1.1 353,932 332,920 686,852 737,115 FIXED RATE / IGPM + 1.62% (IGPM 1.90% (1.08% on Financing programs + 1.20% on 12.31.11) 12.31.11) 16.2 873 19,297 20,170 14,900 IGPM + 4.90% (IGPM + 4.93% on 8.10% (9.92% on PESA 12.31.11) 12.31.11) 8.0 729 178,748 179,477 181,389 1,747,822 1,444,365 3,192,187 3,329,706 Foreign currency 1.69% (1.18% on Advances on export contracts 1.69% (1.18% on 12.31.11) 12.31.11) 0.5 463,332 - 463,332 150,143 7.15% (7.25% on Bonds 7.15% (7.25% on 12.31.11) 12.31.11) 7.2 28,062 1,804,279 1,832,341 1,903,688 LIBOR / FIXED RATE / CDI + 1.65% 2.95% (2.81% on (LIBOR / CDI + 2.26% on 12.31.11) 12.31.11) e.r. (US$ and Export credit facility e.r. (US$ and other currencies) other currencies) 2.5 1,288,279 1,164,670 2,452,949 2,506,056 9.72% (8.25% on Working capital 9.72% (8.25% on 12.31.11) 12.31.11) 0.6 3,321 397 3,718 3,899 UMBNDES + 2.28% 5.97% (5.93% on BNDES, FINEM, development bank credit lines (UMBNDES+2.35% on 12.31.11) e.r. 12.31.11) v.c. (US$ and and other secured debts (US$ and other currencies) other currencies) 1.6 59,597 80,846 140,443 160,038 1,842,591 3,050,192 4,892,783 4,723,824 3,590,413 4,494,557 8,084,970 8,053,530 (*) Weighted average maturity term (in years). 97 (CONVENIENCE TRANSLATIONINTO ENGLISH FROMTHE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 19.1. Working capital Rural credit: The Company and its subsidiaries entered into short term rural credit loans with several commercial banks, under a Brazilian Federal government program that offers an incentive to investments in rural activities. Industrial credit notes: The Company issued Industrial Credit Notes, receiving credits from official funds, such as: Fund for Worker Support (“FAT”), Constitutional Fund for Financing the Midwest (“FCO”) and Constitutional Fund for Financing the Northwest (“FNE”). The notes are paid on a monthly basis and have maturity dates between 2012 and 2023. These notes are secured by a pledge of machinery and equipment and real estate mortgages. Working capital in foreign currency: Refers to credit lines taken from financial institutions and utilized primarily for short term working capital and import operations of subsidiaries located in Argentina. The loans are denominated in Argentine Pesos and US Dollars, maturing in 2012. 19.2. BNDES, FINEM, development bank credit lines and other secured debts The Company and its subsidiaries have several outstanding obligations with National Bank for Economic and Social Development (“BNDES”). The loans were entered into for the acquisition of machinery, equipment and expansion of productive facilities. FINEM: The Company has credit lines of Loans Financing Projects ("FINEM") which are subject to the variations of UMBNDES currency basket, which is composed of the currencies in which BNDES obtains its resources. The impact of interest reflects the daily fluctuation of the currencies in the basket. The values ​​of principal and interest are paid in monthly installments, with maturities between 2012 and 2019 and are secured by pledge of equipment, facilities and mortgage on properties owned by the Company. PESA: The wholly-owned subsidiary Sadia entered into a loan obtained through the PESA subject to the variations of the IGPM plus interest of 4.90% p.a., secured by endorsements and pledges of public debt securities, presented in note 8. 19.3. Fiscal incentives State Tax Incentive Financing Programs: Under the terms of these programs, the Company was granted with credits proportional to the payment of ICMS generated by investments in the construction or expansion of industrial facilities. The credit facilities have a term of 20 years and fixed or variable interest rates based on the IGPM plus a spread. 98 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 19.4. Export credits facilities Pre-export facilities: Generally are denominated in U.S. Dollars, maturing between 2012 and 2019. The export prepayment credit facilities are indexed by the LIBOR of three to twelve months plus a spread. Under the terms of each one of these credit facilities, the Company enters into loans guaranteed by accounts receivable related to the export of its products. Trade-related facilities: Denominated in U.S. Dollars and maturities ranging from one to seven years. The commercial credit lines are indexed by the LIBOR plus a spread with quarterly, semi-annual or annual payments. The funds obtained from these lines are utilized for purchase imported raw materials and other working capital needs. BNDES facilities – EXIM: These funds are used to finance exports and are subject to the variations of TJLP, maturing in 2014. Settlement occurs in local currency without the risk associated with foreign currencies variations. Advances on for foreign exchange rate contracts: The advances on foreign exchange rate contracts (“ACCs”) are liabilities with commercial banks, where the principal is settled through exports of products, as they are shipped. Interests are paid in the settlement of the foreign exchange rate contracts and such contracts are guaranteed by the actual exported goods. When the export documents are presented to the financing banks, these obligations start to be called advances for delivered foreign exchange rate contracts (“ACEs”) and are written off only upon the final payment by the overseas customer. The regulation of the Brazilian Central Bank allows companies to obtain short-term financing under the terms of the ACCs with maturity within 360 days from the date of shipment of the exports, or short-term financing under the terms of the ACEs with maturity within 180 days from the date of the shipment of the exports. These loans are denominated in US Dollars. 19.5. Bonds BFF notes: On January 28, 2010, BFF International Limited issued senior notes in the total value of US$750,000, whose notes are guaranteed by BRF and by Sadia, with a nominal interest rate of 7.25% p.a. and effective rate of 7.31% p.a. maturing on January 28, 2020. Sadia Bonds: In the total value of US$250,000, such bonds are guaranteed by BRF and by Sadia, with an interest rate of 6.88% p.a. and maturing on May 24, 2017. 99 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 19.6. Loans and financing maturity schedule The maturity schedule of the loans and financing balances is as follow: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 03.31.12 2012 1,624,685 3,590,413 2013 252,374 527,659 2014 431,718 658,200 2015 60,710 269,098 2016 onwards 722,558 3,039,600 3,092,045 8,084,970 19.7. Guarantees BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Total of loans and financing 3,092,045 3,043,121 8,084,970 8,053,530 Mortgage guarantees 642,303 724,589 1,427,503 1,584,501 Related to FINEM-BNDES 409,135 490,835 978,446 1,134,809 Related to FNE-BNB 106,388 108,192 322,277 324,130 Related to tax incentives and other 126,780 125,562 126,780 125,562 Statutory lien on assets purchased with financing 38,128 36,046 40,302 38,454 Related to FINEM-BNDES 6,217 7,168 8,391 9,489 Related to FINAME-BNDES - - - 87 Related to leasing 31,911 28,866 31,911 28,866 Related to tax incentives and other - 12 - 12 The wholly-owned subsidiary Sadia is the guarantor of a loan obtained by Instituto Sadia de Sustentabilidade at the BNDES. The loan was obtained with the purpose of allowing the implementation of biodigesters in the properties of the outgrowers which take part in the Sadia’s integration system, targeting the reduction of the emission of Greenhouse Gases. The value of these guarantees on March 31, 2012, totaled R$80,465 (R$79,893 as of December 31, 2011). Sadia is guarantor of loans related to a special program, which aimed the local development of outgrowers in the central region of Brazil. The proceeds of such loans shall be utilized to improve farm conditions and will be paid in 10 years, taking as collateral the land and equipment acquired by the outgrowers though this program. The total of guarantee as of March 31, 2012, amounted to R$511,335 (R$509,550 as of December 31, 2011). On March 31, 2012, the Company contracted bank guarantees in the amount of R$642,832 (R$646,462 as of December 31, 2011) offered mainly in litigation which were discussed the use of tax credits. These guarantees have an average cost of 1.09% p.a. (1.10% p.a. as of December 31, 2011). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 19.8. Commitments In the normal course of the business, the Company enters into agreements with third parties such as purchase of raw materials, mainly corn, soymeal and hog, where the agreed prices can be fixed or to be fixed. The agreements consider the market value of the commodities on the date of these financial statements and are set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 03.31.12 2012 375,577 608,824 2013 235,138 382,426 2014 219,579 340,438 2015 214,406 334,265 2016 107,582 227,441 2017 onwards 483,067 1,036,747 1,635,349 2,930,141 The Company entered into leasing agreements denominated “built to suit” in which office facilities will be build by third parties. The agreements terms are 10 years from the signing date as well as the charge of rent expenses. If the Company defaults on its obligations, it will be subject to fines and/or rent falling due, according to each contract. The estimated schedule of future payments related to the built to suit agreement is set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 03.31.12 2012 7,186 7,861 2013 17,173 18,073 2014 17,173 18,073 2015 17,173 17,173 2016 17,173 17,173 2017 onwards 95,853 95,853 171,731 174,206 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 20. ACCOUNTS PAYABLE BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.11 Domestic Suppliers Third parties 1,197,055 1,184,004 2,362,953 2,335,113 Related parties 46,527 30,932 7,651 5,930 1,243,582 1,214,936 2,370,604 2,341,043 Foreign Suppliers Third parties 50,225 53,592 299,389 340,300 Related parties 2,166 2,168 - - 52,391 55,760 299,389 340,300 1,295,973 1,270,696 2,669,993 2,681,343 Accounts payable to suppliers are not subject to interest charges and are generally settled in average within 38 days. The information on accounts payable involving related parties is presented in note 29. The related parties in the consolidated statements refer to transactions with the affiliated UP!. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 21. OTHER FINANCIAL ASSETS AND LIABILITIES BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 12.31.11 03.31.12 12.31.10 Derivative financial instruments Cash flow hedge Assets Non-deliverable forward (NDF) 54,859 21,045 54,859 21,045 Currency option contracts - 267 - 267 Exchange rate contracts (Swap) 1,351 1,048 1,351 1,048 56,210 22,360 56,210 22,360 Liabilities Non-deliverable forward (NDF) (43,015) (107,828) (43,015) (107,828) Currency option contracts - (1,575) - (1,575) Exchange rate contracts (Swap) (54,631) (69,835) (90,905) (112,590) (97,646) (179,238) (133,920) (221,993) Derivatives not designated as hedge accounting Assets Non-deliverable forward (NDF) 426 - 426 515 Live cattle forward contracts 9 29 9 29 Live cattle option contracts 395 551 395 551 Live cattle future contracts - 4 - 4 830 584 830 1,099 Liabilities Non-deliverable forward (NDF) (34) - (147) (47) Live cattle option contracts (794) (203) (794) (203) Exchange rate contracts (Swap) (37,357) (48,158) (37,357) (48,158) Dollars future contracts (513) (292) (513) (292) Live cattle future contracts (123) - (123) - (38,821) (48,653) (38,934) (48,700) Current assets 57,040 22,944 57,040 23,459 Current liabilities (136,467) (227,891) (172,854) (270,693) The collateral given in the transactions presented above are disclosed in note 8. 22. LEASES The Company is lessee in several contracts, which can be classified as operating or finance lease. 22.1. Operating lease The minimum future payments of operating lease agreements not cancelable, in total and for each of the following years, are presented below: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP BR GAAP andIFRS Parent company Consolidated 03.31.12 03.31.12 2012 50,756 57,883 2013 52,097 54,653 2014 38,667 40,819 2015 24,190 26,320 2016 13,418 15,548 2016 onwards 34,407 45,233 213,535 240,456 The payments of lease agreements recognized as expense in the current period amounted to R$7,001 (R$11,847 as of March 31, 2011) at the parent company and R$20,126 in the consolidated on March 31, 2012 (R$65,813 as of March 31, 2011). 22.2. Financial lease The Company contracts finance leases for acquisitions mainly of machinery, equipment, vehicles and software. During the first quarter of 2012, the Company contracted several finance leasing transactions in order to renew its cars fleet. As a consequence, the Company recorded a financial debt of R$39,177 at the parent company and R$70,398 in its consolidated statement. The Company controls the leased assets which are presented below: BR GAAP Parent company Average annualinterest rate % 03.31.12 12.31.11 Cost Machinery and equipment 25,158 20,537 Software 18,415 - Vehicles 39,414 32,641 82,987 53,178 Accumulated depreciation Machinery and equipment 24.94 (15,147) (12,792) Software 20.00 (979) - Vehicles 13.09 (2,639) (1,379) (18,765) (14,171) 64,222 39,007 (*) The period of depreciation of leased assets corresponds to the lower amount between term of the contract and the life of the asset, as determined by CVM Deliberation No. 645/10. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Average annual interest rate % 12.31.11 Cost Machinery and equipment 24,999 Software - Vehicles 51,498 76,497 Accumulated depreciation Machinery and equipment 25.53 (15,992) Software 20.00 - Vehicles 13.60 (2,094) (18,086) 58,411 (*) The period of depreciation of leased assets corresponds to the lower amount between term of the contract and the life of the asset, as determined by CVM Deliberation 645/10. The future minimum payments required are segregated as follows, and were recorded as current and non-current liabilities: BR GAAP and IFRS Parent Company Present value of minimum payments Interest Minimum future payments 2012 22,599 2,477 25,076 2013 23,470 2,857 26,327 2014 7,359 1,269 8,628 2015 5,249 1,011 6,260 2016 onwards 3,549 718 4,267 62,226 8,332 70,558 BR GAAP and IFRS Consolidated Present value of minimum payments Interest Minimum future payments 2012 39,375 4,208 43,583 2013 41,909 4,922 46,831 2014 8,465 1,397 9,862 2015 5,249 1,011 6,260 2016 onwards 3,549 718 4,267 98,547 12,256 110,803 The terms used in contracts for both modalities, with respect to renewal, adjustment and option to purchase, are market practices. In addition, there are no clauses or contingent payments relating to restrictions on dividends, interest payments on equity or additional debt funding. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) SHARE BASED PAYMENT The rules for the stock options plan granted to executives, were disclosed in the annual financial statements for the year ended December 31, 2011 (see note 23) and has not changed during this period. The breakdown of the outstanding granted options is presented as follow: Date Quantity Price of converted share Share price Grant date Beginning of the year End of the year Options granted Outstanding options Granting date Updated IPCA at 03.31.12 ' 09/27/07 (*) 09/27/10 09/27/12 1,329,980 442,890 37.70 48.23 36.00 05/03/10 02/05/11 02/05/15 1,540,011 1,288,900 21.35 26.02 36.00 07/01/10 06/30/11 06/30/15 36,900 36,900 24.75 26.02 36.00 05/02/11 05/01/12 05/01/16 2,463,525 2,428,125 30.85 32.15 36.00 (*) Sadia’s stock options plan converted to BRF The rollforward of the outstanding granted options for the three month period ended March 31, 2012, is presented as follows: BR GAAP and IFRS Consolidated Quantity outstanding options as of December 31, 2011 Exercised (7,300) Canceled (73,831) Quantity outstanding options as of March 31, 2012 The weighted average strike prices of the outstanding options is R$31.91 (thirty one Brazilian Reais and ninety one cents), and the weighted average of the remaining contractual term is 40 months. As of March 31, 2012, all of the outstanding options granted on September 27, 2007, corresponding to 442,890 options are exercisable. The Company presented in shareholders’ equity the fair value of the options in the amount of R$26,027 (R$22,430 as of December 31, 2011). In the statement of income for the three month period ended March 31, 2012 the amount recognized as expense was R$3,598 (expense of R$1,809 as of March 31, 2011). During the three month period ended March 31, 2012, the Company’s executives exercised 7,300 shares, with an average price of R$26.02 (twenty six Brazilian Reais and two cents) totaling R$190. In order to comply with this commitment, the Company utilized treasury shares with an acquisition cost of R$21.63 (twenty one Brazilian Reais and sixty three cents), recording a gain in the amount of R$32 as capital reserve. The fair value of the stock options was measured indirectly using the Black-Scholes pricing model, as disclosed in the annual financial statements for the year ended December 31, 2011 (note 23). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 24. SUPPLEMENTARY RETIREMENT PLAN AND OTHER BENEFITS TO EMPLOYEES The Company offers supplementary retirement plans and other benefits to their employees. The characteristics of the supplementary retirement plans, as well as the other employee benefits offered by the Company, were disclosed in the annual financial statements for the year ended December 31, 2011 (note 24) and has not changed during this period. The actuarial liabilities and the related effects in the statement of income are presented below: BR GAAP and IFRS Consolidated Liabilities Statement of income 03.31.12 12.31.11 03.31.12 03.31.11 Retirement supplementary plan - BFPP - - - (1,950) Retirement supplementary plan - FAF - - 12,465 12,963 Medical plan 88,380 85,156 (3,224) (2,344) Penalty F.G.T.S. (Government Severance indemnity fund for employees, guarantee fund for lengh of service) 117,867 113,393 (4,474) (6,455) Reward for working time 34,311 33,107 (1,204) (2,395) Other 35,524 34,389 (1,135) (899) 276,082 266,045 2,428 (1,080) 25. PROVISION FOR TAX, CIVIL AND LABOR RISK The Company and its subsidiaries are involved in certain legal proceedings arising from the regular course of business, which include civil, administrative, tax, social security and labor lawsuits. The Company classifies the risk of adverse decisions in the legal suits as “probable”, “possible” or “remote”. The provisions recorded relating to such proceedings fairly reflect the probable losses as determined by the Company’s Management, based on legal advice and reasonably reflect the estimated and probable losses. In case the Company is involved in judicial proceedings for which the amount is not known or cannot be reasonably estimated, but the probability of losses is probable, the amount will not be recorded, however, its nature will be disclosed. The Company’s Management believes that its provisions for tax, civil and labor contingencies, accounted for according to CVM Deliberation No. 594/09, is sufficient to cover eventual losses related to its legal proceedings, as presented below: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) Contingencies for probable losses The rollforward of the provisions for tax, civil and labor risks is summarized below: BR GAAP Parent company Additions Reversals Transfers Payments Price index update Tax 128,513 4,092 (2,374) (25,112) (77) 3,051 Labor 53,555 12,619 - - (27,074) 1,516 Civil, commercial and other 26,372 1,856 - - (1,980) 879 Current 68,550 44 Non-current 139,890 131,712 BR GAAP and IFRS Consolidated Additions Reversals Transfers Payments Price index update Tax 231,623 4,133 (5,648) (25,112) (2,373) 6,303 Labor 105,162 25,803 - - (45,134) 3,366 Civil, commercial and other 45,174 2,035 - - (3,420) 1,614 Contingent liabilities 571,741 - (9,254) - - - Current 118,466 79 Non-current 835,234 826,281 During the three month period ended March 31, 2012, the Company, for better presentation of the amounts related to tax contingencies, considered some reclassifications of items that were not under litigation from tax provisions to other obligations, as well as certain lawyers’ fees. In addition, based on labor judicial decisions occurred during the quarter, the Company settled several labor lawsuits that were being discussed. Contingencies classified as a risk of possible loss The Company has other contingencies of labor and social security, civil and tax nature, which expected loss evaluated by management and supported by legal advice is classified as possible, and therefore no provision has been recognized. Tax lawsuits totaled R$5,623,185 (R$5,295,018 as of December 31, 2011), from which R$556,489 (R$565,909 as of December 31, 2011) were recorded at the estimated fair value resulting from business combinations with Sadia, as determined by paragraph 23 of CVM Deliberation No. 580/09, presented in the table of item 25.1. The main natures of these contingencies are properly disclosed in the annual financial statements for the period ended December 31, 2011 (note 25.2). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 26. SHAREHOLDERS’ EQUITY 26.1. Capital stock On March 31, 2012 and December 31, 2011, the capital subscribed and paid by the Company was R$12,553,417,953.36 (twelve billion, five hundred and fifty three million, four hundred and seventeen thousand, nine hundred and fifty three Brazilian Reais and thirty six cents), composed of 872,473,246 book-entry shares of common stock without par value. The realized value of the capital stock in the balance sheet is net of the expenses with public offering in the amount of R$92,947. The Company is authorized to increase the capital stock, irrespective of amendments to the bylaws, up to the limit of 1,000,000,000 shares of common stock, in book-entry form, and without par value. 26.2. Breakdown of capital stock by nature BR GAAP and IFRS Consolidated 03.31.12 12.31.11 Common shares 872,473,246 872,473,246 Treasury shares (3,012,142) (3,019,442) Outstanding shares 869,461,104 869,453,804 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 26.3. Rollforward of outstanding shares BR GAAP and IFRS Consolidated Quantity outstanding of shares 03.31.2012 12.31.11 Shares at the beggining of the year 869,453,804 871,692,074 Purchase of share (treasury) - (2,630,100) Sale of shares (share based payment) 7,300 391,830 Shares at the end of the year 869,461,104 869,453,804 26.4. Treasury shares The Company has 3,012,142 shares in treasury, with an average cost of R$21.63 (twenty one Brazilian Reais and sixty three cents) per share, with a market value corresponding to R$108,437. The decrease of the numbers of shares is due to the exercise of the options of the executives of the Company. 27. GOVERNMENT GRANTS 27.1 Grants related to income through tax benefits As of March 31, 2012, the amount related to grants for investment in the Company totaled R$10,343 (R$49,144 as of December 31, 2011), being accounted for at the parent company as a reserve for tax incentives in the shareholders’ equity. 28. EARNING PER SHARE (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 03.31.12 12.31.11 Basic numerator: Net income for the period attributable to BRF shareholders 153,199 383,468 Basic denominator: Shares of common stock 872,473,246 872,473,246 Weighted average number of outstanding shares basic (except treasury shares) 869,453,964 871,710,398 Net earnings (loss) per share - basic - R$ 0.1762 0.4399 03.31.12 12.31.11 Diluted numerator: Net income for the period attributable to BRF shareholders 153,199 383,468 Diluted denominator: Weighted average number of outstanding shares - basic (except treasury shares) 869,453,964 871,710,398 Number of potential shares (stock options) 249,418 1,767,394 Weighted average number of outstanding shares - diluted 869,703,382 873,477,792 Net earnings per share - diluted - R$ 0.1762 0.4390 On March 31, 2012, from the total of 4,196,815 outstanding options granted to the Company’s executives, 2,871,015 (2,928,905 as of December 31, 2011) were not considered in the calculation of the diluted earnings per share due to the fact that the strike price was higher than the average market price of the common shares during the year and, therefore, the effect was anti-diluted. 29. RELATED PARTIES – PARENT COMPANY During its operations, rights and obligations are contracted between related parties, resulting from transactions of purchase and sale of products, transactions of loans agreed on normal conditions of market for similar transactions, based on contract. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 29.1. Transactions and balances The balances of the assets and liabilities are demonstrated below: Balance sheet 03.31.12 12.31.11 Accounts receivable UP! Alimentos Ltda. 2,766 2,935 Perdigão Europe Ltd. 191,616 161,869 Perdigão International Ltd. 238,516 247,000 Sadia 92,504 41,905 Sadia Alimentos 700 - Heloísa 31 311 526,133 454,020 Dividends and interest on the shareholders' equity receivable Avipal S.A. Construtora e Incorporadora 5 5 5 5 Loans contracts Perdigão Trading S.A. (648) (632) Perdigão International Ltd. (2,404) (1,815) Highline International Ltd. (3,323) (3,421) Establecimiento Levino Zaccardi y Cia. S.A. 4,247 4,372 (2,128) (1,496) Trade accounts payable Sino dos Alpes Alimentos Ltda. 85 85 UP! Alimentos Ltda. 7,650 5,930 Perdigão International Ltd. 2,137 2,138 Sadia 38,107 22,877 Sadia Alimentos 29 - Heloísa 685 2,070 48,693 33,100 Advance for future capital increase PSA Laboratório Veterinário Ltda. 100 100 Sadia 277,712 277,712 Heloísa 57,500 52,000 335,312 329,812 Other rights and obligations BFF International 971 971 Avex 80 - Perdigão Trading S.A. 410 410 Establecimiento Levino Zaccardi y Cia S.A. 1,911 1,181 Sadia 6,326 1,079 Heloísa - 34 Perdigão International Ltd. (*) (1,756,969) (1,763,378) VIP S.A. Empreendimentos e Participações Imobiliárias (3) (3) Avipal Centro Oeste S.A. (38) (38) (1,747,312) (1,759,744) (*) The amount corresponds to advances for export pre-payment (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) Statement of income 03.31.12 03.31.11 Revenue UP! Alimentos Ltda. 800 1,233 Perdigão Europe Ltd. 145,165 129,228 Perdigão International Ltd. 816,405 620,733 Sadia 315,954 106,897 1,278,324 858,091 Cost of goods sold UP! Alimentos Ltda. (31,065) (28,583) Establecimiento Levino Zaccardi y Cia. S.A. (2,174) (2,060) Sadia (159,046) (35,246) Heloísa (9,795) - (202,080) (65,889) Financial income, net Perdigão Trading S.A. (19) (17) Perdigão International Ltd. (16,719) (8,758) (16,738) (8,775) All the companies listed above are controlled by BRF, except for UP! Alimentos Ltda. which is an affiliated company. The Company entered into loan agreements with Instituto Perdigão de Sustentabilidade. On March 31, 2012, the total receivable is R$6,837 (R$6,634 as of December 31, 2011), being remunerated to interest rate of 12% p.a On March 28, 2012, the wholly-owned subsidiary Sadia granted a loan to Instituto Sadia de Sustentabilidade in the amount of R$2,500. The parent company and its subsidiaries carry out intercompany loans. Below is a summary of the balances and rates charged for the transactions in excess of R$10,000 on the date of closing of these quarterly financial information: Counterparty Balance03.31.12 Interest rate Creditor Debtor BFF International Ltd. Perdigão International Ltd. 767,500 8.0% p.a. - US$ BFF International Ltd. Wellax Food Comércio 522,023 8.0% p.a. - US$ Crossban Holdings GmbH Sadia GmbH 18,467 3.0% p.a. + ER - US$ Crossban Holdings GmbH Plusfood Holland B.V. 91,071 3.0% p.a. - EUR Plusfood Holland B.V. Plusfood Groep B.V. 71,351 3.0% p.a. - EUR Plusfood Groep B.V. Plusfood Wrexam 14,255 3.0% p.a. + ER - GBP Plusfood Groep B.V. Plusfood B.V. 55,354 3.0% p.a. - EUR Sadia GmbH BRF Foods LLC 26,515 7.0% p.a. + ER - US$ Sadia International Ltd. Wellax Food Comércio 105,988 Libor + ER - US$ Sadia Overseas Ltd. Wellax Food Comércio 464,856 7.0% p.a. + ER - US$ Wellax Food Comércio Sadia GmbH 16,788 1.0% p.a. + ER - US$ Wellax Food Comércio Qualy B.V. 15,008 Euribor a.t. + 0.10% + ER - US$ (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 29.2. Other related parties The Company entered into an operating lease agreement with FAF and for the three month period ended March 31, 2012 the amount of rent paid was R$2,613 (R$2,680 as of March 31, 2011). The amount of rent is agreed at market value. 29.3. Granted guarantees All the relationships between the Company and its subsidiaries were disclosed irrespective of the existence or not of transactions between these parties. All the transactions and balances among the companies were eliminated in the consolidation and refer to commercial and/or financial transactions. 29.4. Management remuneration The key management personnel includes the directors and officers, members of the executive committee and the chief of internal audit. On March 31, 2012, there were 26 professionals (27 professionals as of December 31, 2011) at the parent company and in the consolidated. The total remuneration and benefits paid to these professionals are demonstrated below: BR GAAP and IFRS Consolidated 03.31.12 12.31.11 Salary and profit sharing 20,049 18,290 Short term benefits of employees (a) 332 381 Post-employment benefits 30 43 Stock-based payment 1,661 476 22,072 19,190 (a) Includes medical plan, educational expenses and others. The value of the profit sharing in the results paid to each director in any period is related especially to the net income of the Company and to the assessment of the performance of the director during the fiscal year by the Board of Directors. The supplementary members of the Board of Directors and of the Fiscal Council are compensated for each meeting that they attend to. The members of the Board of Directors and Fiscal Council have no employment connection with the Company and do not provide services of any kind. When the management and employees attain the age of 61 years, retirement is mandatory. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 30. NET SALES BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 03.31.11 03.31.12 03.31.11 Gross sales Domestic sales 1,703,077 1,477,760 3,586,558 3,305,320 Foreign sales 1,142,972 1,007,587 2,417,471 2,439,801 Dairy products 719,710 740,357 752,810 737,303 Food service 149,440 111,037 399,697 380,232 3,715,199 3,336,741 7,156,536 6,862,656 Sales deductions Domestic sales (305,854) (276,920) (595,085) (614,861) Foreign sales 29 - (58,387) (57,230) Dairy products (113,352) (110,099) (119,046) (109,489) Food service (17,729) (16,931) (46,896) (60,582) (436,906) (403,950) (819,414) (842,162) Net sales Domestic sales 1,397,223 1,200,840 2,991,473 2,690,459 Foreign sales 1,143,001 1,007,587 2,359,084 2,382,571 Dairy products 606,358 630,258 633,764 627,814 Food service 131,711 94,106 352,801 319,650 3,278,293 2,932,791 6,337,122 6,020,494 31. RESEARCH AND DEVELOPMENT COST Consists of expenditures on internal research and development of new products, recognized when incurred in the statement of income. The total expenditure on research and development for the three month period ended March 31, 2012, is R$5,957 at the parent company and R$7,539 in the consolidated (R$4,020 at the parent company and R$5,403 in the consolidated as of March 31, 2011). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) EXPENSES WITH EMPLOYEE’S REMUNERATION BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.11 03.31.11 Salaries and social charges 269 577,061 Social security cost 81 67,551 131 Government severance indemnity fund for employees, guarantee fund for length of service 19,150 36 Medical assistance and outpacient care 7,377 24 Retirement supplementary plan 1,927 3,015 Employees profit sharing (a) 9,854 50,289 Other benefits 55,602 112 Provision for contingencies 8,648 13 439 947 (a) The credit balance for the three month period ended March 31, 2012 refers to the reversal of the provision for the employees profit sharing for the fiscal year of 2011 net of R$17,049 of expenses from the current period. OTHER OPERATING INCOME (EXPENSES), NET BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.11 03.31.11 Income Proceeds from the disposal of property, plant and equipment 1,326 - - Insurance indemnity 5,721 5,803 Employees benefits - 12,963 Recovery of expenses 7,819 30,797 Provision reversal (a) - - Scrap sales - - 2,561 Other 82 5,225 14,948 57,349 Expenses Loss from the disposal of property, plant and equipment - (2,344) Idleness costs (10,759) (26,081) Insurance claims costs (6,892) (6,897) Employees profit sharing (9,854) (50,288) Stock options plan (1,809) (1,809) Management profit sharing (1,913) (1,913) Other employees benefits (5,058) (12,093) Provision for tax and labor risks (28,535) (28,535) Other operating expenses (2,077) (11,016) (66,897) (140,976) (51,949) (83,627) (a) Refers to the reversal of the provision for the employees profit sharing for the fiscal year of 2011 net of R$17,049 of expenses from the current period. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 34. FINANCIAL INCOME (EXPENSES), NET BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.12 03.31.11 03.31.12 03.31.11 Financial income Interest on marketable securities 3,582 2,750 6,954 6,834 Exchange rate variation on marketable securities - 385 - - Interests on other assets 11,234 8,160 6,773 13,343 Exchange rate variation on other assets - 2,758 - 3,738 Monetary variation on assets - - - 2,798 Interests on financial assets classified as: 9,649 13,362 23,884 30,847 Available for sale - - 3,637 13,516 Held for trading 9,649 13,362 17,824 13,565 Held to maturity - - 2,423 3,766 Gains from derivative transactions 15,302 2,040 10,053 2,040 Interest income on loans to related parties 197 172 4,802 2,540 Gains from the translation of foreign investments - - 144,035 9,707 Adjustment to present value - 2,148 - 2,149 Exchange rate variation on loans and financing - 20,702 - 59,789 Exchange rate variation on other liabilities 47,411 3,964 80,819 13,867 Other 892 - 6,718 10,076 88,267 56,441 284,038 157,728 Financial expenses Interest on loans and financing (43,098) (32,248) (107,782) (107,803) Exchange rate variation on loans and financing (4,705) (509) (9,925) (590) Interest on liabilities (6,534) (2,530) (17,548) (2,683) Exchange rate variation on liabilities - (1,917) - (6,298) Monetary variation on liabilities - - - (6,144) Financial expenses from the acquisition of raw materials (2,466) (6,589) (2,842) (6,589) Losses from derivative transaction - (18,092) - (19,855) Losses from the translation of foreing investments - - (188,589) - Interest expenses on loans to related parties (16,738) (8,774) (550) (927) Adjustment to present value (85) (753) (4,423) (753) Exchange rate variation on marketable securities (697) (2,809) (5,376) (49,330) Exchange rate variation on other assets (1,314) (2,575) (16,630) (3,648) Other (2,389) (2,531) (5,320) (5,372) (78,026) (79,327) (358,985) (209,992) 10,241 (22,886) (74,947) (52,264) (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) STATEMENT OF INCOME BY NATURE The Company has opted to disclose its statement of income by function and thus presents below the details by nature: BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.11 03.31.11 Costs of goods sold Costs of goods 1,781,012 3,289,340 Depreciation 78,943 171,181 Amortization 218 3,096 Salaries and employees benefits 318,641 604,685 Other 192,667 406,616 2,371,481 4,474,918 Selling expenses Depreciation 3,663 5,282 Amortization 51 17 3,585 Salaries and employees benefits 84,744 203,218 Other 250,638 642,869 339,062 854,954 Administrative expenses Depreciation 590 836 Amortization 1,286 1,884 Salaries and employees benefits 29,835 47,415 Other 18,481 33,941 50,192 84,076 INSURANCE COVERAGE – CONSOLIDATED The Company adopts the policy of contracting insurance coverage for assets subject to risks in amounts sufficient to cover any claims, considering the nature of its activity. Assets covered Coverage Not reviewed Insured amounts Amount of coverage Fire, lightning, explosion, windstorm, deterioration of refrigerated products, breakdown of machinery, loss Inventories and property, plant and equipments of profit and other 22,371,433 692,696 National transport Road risk and civil liability of cargo carrier 16,819,983 236,063 International transport Transport risk during imports and exports 8,869,379 54,677 General civil liability for directors and officers Third party complaints 27,003,655 35,472 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 37. NEW RULES AND PRONOUNCEMENTS NOT ADOPTED The interpretations and amendments to the rules existent below, applicable to the following accounting periods, were published by IASB and it application to the financial statements of the Company to be filed with CVM (the Brazilian Securities Commission) only if there is a Deliberation by that agency, therefore, there was no anticipated adoption of these rules. IAS 1 – Presentation of Items of Others Comprehensive Income In June 2011, the IASB revised IAS 1. The change in IAS 1 deals with aspects related to disclosure of other comprehensive income items and establishes the need to separate items which will not be further reclassified to the net income (for example: realization of the deemed cost) and items that can be further reclassified to the net income, such as gains and losses deferred cash flow hedge. The revised standard is effective for annual reporting periods beginning on or after July 1, 2012. The Company is assessing the impact of adopting this standard on its Financial Statements. IAS 19 – Employee Benefits In June 2011, the IASB revised IAS 19. The change addresses issues related to accounting and disclosure of employee benefits. The revised standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company is assessing the impact of adopting this standard on its Financial Statements. IAS 27 – Consolidated and Separate Financial Statements In May 2011, the IASB revised IAS 27. The change addresses issues related to investments in subsidiaries, jointly-controlled entities and associate companies, when an entity prepares separate financial statements. The revised standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company understands that this change will not impact its Financial Statements since Separate Financial Statements are not presented. IAS 28 – Investments in associates and joint ventures In May 2011, the IASB revised IAS 28. The change addresses issues related to investments in associate companies and establishes the rules for using the equity accounting method for investments in associate companies and jointly-controlled entities. The revised standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company is assessing the impact of adopting this standard on its Financial Statements. IFRS 7 – Financial Instruments - Disclosures: Offsetting of Financial Assets and Liabilities (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) In December 2011, the IASB issued a revision of the rule establishing requirements for disclosure of compensation arrangements of financial assets and liabilities. This standard is effective for annual periods beginning on or after January 1, 2013. The Company is evaluating the impact of adopting this standard on its Financial Statements. IFRS 9 – Financial Instruments In October 2010, the IASB revised IFRS 9. The change of this standard addresses the first stage of the project of replacement of IAS 39. The date of application of this standard was extended to January 1, 2015. The Company is evaluating the impact of adopting this standard and any differences from IAS 39 in its Financial Statements. IFRS 10 – Consolidated Financial Statements In May 2011, the IASB issued IFRS 10. This standard provides the principles for the presentation and preparation of financial statements of the Consolidated Financial Statement when the entity controls one or more entities. The standard provides additional guidance to assist in determining control when there is doubt in the assessment. This standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company is evaluating the impact of the adoption of this amendment in its Financial Statements. IFRS 11 – Joint Arrangements In May 2011, the IASB issued IFRS 11. This standard deals with aspects related to the accounting treatment for jointly-controlled entities and joint operations. This standard also limit the use of proportional consolidation just for joint operations, and also establish the equity accounting method as the only method acceptable for joint ventures. This standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company is assessing the impact of adopting this standard on its Financial Statements IFRS 12 – Disclosure of Interests in Other Entities In May 2011, the IASB issued IFRS 12. This standard deals with aspects related to the disclosure of nature and risks related to interests owned in subsidiaries, jointly-controlled entities and associate companies. This standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company is assessing the impact of adopting this standard on its Financial Statements. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) IFRS 13 – Fair Value Measurement In May 2011, the IASB issued IFRS 13. This standard establishes fair value and consolidates in a single standard the aspects of fair value measurement and establishes the requirements of disclosure related to fair value. This standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company is assessing the impact of adopting this standard on its Financial Statements. 38. SUBSEQUENT EVENTS As disclosed through the “Announcement to the Market” issued on April 27, 2012, with the purpose of improving the financial liquidity, the Company and its wholly-owned subsidiaries Perdigão International Ltda. and Perdigão Europe hired a credit line Revolver Credit Facility (“RFC"), in the amount of US$500,000, with a 3 years maturity term in two tranches (USD and EUR), from a syndicate comprised of 19 global banks, lead by Santander, Morgan Stanley and HSBC. In different levels the following financial institutions also entered into the syndicate: Banco Bradesco, Banco do Brasil, Bank of China, The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi, BNP Paribas, Mizuho Corporate Bank, Standard Chartered Bank, Sumitomo Mitsui Banking, ING Bank, Rabobank Curaçao, Bank of Taiwan, Deutsche Bank, Mega International Commercial Bank, United Taiwan Bank, Credit Agricole Corporate and Investment Bank. The transaction was structured to allow the Company to utilize the credit line at anytime, throughout the 3 years and will yield interest indexed to LIBOR plus a spread which may range from 1.6% p.a. to 2.5% p.a. considering the credit rating classification of the Company’s long term debt. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. - Restated on May 11, 2012 Explanatory Notes (in thousands of Brazilian Reais) 39. APPROVAL OF THE FINANCIAL STATEMENTS The financial statements was approved and its disclosure authorized by the Board of Directors on April 27, 2012. BOARD OF DIRECTORS Chairman Nildemar Secches Vice-Chairman Paulo Assunção de Souza Member Allan Simões Toledo Independent Member Décio da Silva Independent Member José Carlos Reis de Magalhães Neto Board Member Luis Carlos Fernandes Afonso Independent Member Luiz Fernando Furlan Independent Member Manoel Cordeiro Silva Filho Independent Member Pedro de Andrade Faria Independent Member Walter Fontana Filho FISCAL COUNCIL / AUDIT COMITTEE Chairman and Financial Specialist Attílio Guaspari Members Decio Magno Andrade Stochiero Members Manuela Cristina Lemos Marçal BOARD OF EXECUTIVE OFFICERS Chief Executive Officer José Antônio do Prado Fay Vice President of Finance, Administration and Investor Relations Leopoldo Viriato Saboya Vice President of Strategy and M&A Nelson Vas Hacklauer Vice President of Human Resources Gilberto Antônio Orsato Vice President of Operations and Technology Nilvo Mittanck Vice President of Foreign Market Antônio Augusto de Toni Vice President of Local Market José Eduardo Cabral Mauro Vice President of Dairy Operations Fábio Medeiros M. da Silva Vice President of Food Service Ely David Mizrahi Vice President of Supply Chain Luiz Henrique Lissoni Vice President of Corporate Affairs Wilson Newton de Mello Neto Marcos Roberto Badollato Controller Renata Bandeira Gomes do Nascimento Accountant - CRC 1SP 215231/O-3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. BREAKDOWN OF THE CAPITAL BY OWNER The shareholding position of the largest shareholders, management, members of the Board of Directors and Audit Committee of the Company is presented below (not reviewed): 03.31.12 12.31.11 Shareholders Quantity % Quantity % Main shareholders Shareholders' that take part of voting agreement 232,893,626 26.69 240,061,726 27.52 Tarpon 69,988,490 8.02 69,988,490 8.02 Management Board of directors 9,721,600 1.11 9,721,600 1.11 Executives 116,910 0.01 100,932 0.01 Treasury shares 3,012,142 0.35 3,019,442 0.35 Other 556,740,478 63.82 549,581,056 62.99 872,473,246 100.00 872,473,246 100.00 The shareholding position of the controlling shareholders that belong to the voting agreement and/or holders of more than 5% of the voting stock is presented below (not reviewed): 03.31.12 12.31.11 Shareholders Quantity % Quantity % Caixa de Previd. dos Func. Do Banco do Brasil (1) 111,519,618 12.78 111,364,918 12.76 Fundação Petrobrás de Seguridade Social - Petros (1) 89,500,982 10.26 89,866,382 10.30 Fundação Sistel de Seguridade Social (1) 11,726,232 1.34 11,725,832 1.34 Fundação Vale do Rio Doce de Seg. Social - Valia (1) 16,671,890 1.91 23,629,690 2.71 FPRV1 Sabiá FIM Previdenciário (2) 3,474,904 0.40 3,474,904 0.41 Tarpon 69,988,490 8.02 69,988,490 8.02 302,882,116 34.71 310,050,216 35.54 Other 569,591,130 65.29 562,423,030 64.46 872,473,246 100.00 872,473,246 100.00 (1) The pension funds are controlled by employees that participate in the respective companies. (2) Investment fund held solely by the Fundação de Assistência e Previdência Social of BNDES-FAPES. The shares of common stock currently held by this fund are tied to the voting agreement signed by the Pension Funds. The Company is bound to arbitration in the Market Arbitration Chamber, as established by the arbitration clause in the by-laws. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. INDEPENDENT AUDITOR’S REPORT ON REVIEW OF QUARTERLY INFORMATION To the Shareholders and Officers BRF – Brasil Foods S.A. Itajaí - SC We have reviewed the accompanying individual and consolidated interim financial information of BRF – Brasil Foods S.A. (“Company”), contained in the Quarterly Information Form (ITR) for the quarter ended March 31, 2012, which comprise the balance sheet as at March 31, 2012 and the related statements of income comprehensive income, changes in equity and cash flow for the three-month period then ended, including other explanatory information. Management is responsible for the preparation of individual interim financial information in accordance with Accounting Pronouncement CPC 21 - Interim Financial Statements and the consolidated interim financial information in accordance with CPC 21 and with International Standard IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in a manner consistent with the standards issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of the review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information included in the quarterly information referred to above is not prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of quarterly financial information (ITR), consistently with the rules issued by the Brazilian Securities and Exchange Commission. (A free translation from Portuguese into English of Independent Auditor’s Report on Review of Quarterly Information) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. INDEPENDENT AUDITOR’S REPORT ON REVIEW OF QUARTERLY INFORMATION Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information included in the quarterly information referred to above is not prepared, in all material respects, in accordance with CPC 21 and IAS 34, applicable to the preparation of quarterly financial information (ITR), consistently with the rules issued by the Brazilian Securities and Exchange Commission. Approval of Sadia S.A.’s business combination As mentioned in note 1.2, on July 13, 2011, the Administrative Council for Economic Defense ("CADE") approved the merger between the Company and Sadia S.A At the same date CADE, the Company and Sadia S.A. agreed and signed a Term Performance Commitment ("TCD"), which formalizes the Company and Sadia S.A. are committed to be compliant with TCD’s requirements, as also mentioned in the same note. Therefore the merger’s approval is subject to the TCD requirements compliance. On March 20, 2012, the Company and Sadia S.A. agreed and signed with Marfrig Alimentos S.A., an asset exchange and other agreements, which formalizes the main terms and conditions to complete the transaction described in note 1.2, which is also subject to restrictive conditions, which is CADE’s approval. Our conclusion does not contain any qualification relating to this matter. Other matters Statements of value added We have also reviewed the individual and consolidated statements of value added for the three-month period ended March 31, 2012, prepared under the responsibility of Company management, the presentation of which in the interim information is required by the rules issued by the Brazilian Securities and Exchange Commission applicable to preparation of Quarterly Information, and as supplementary information under the IFRS, which does not require the presentation of the statement of value added. These statements have been subject to the same review procedures previously described and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, in accordance with the overall individual and consolidated interim financial statements. (A free translation from Portuguese into English of Independent Auditor’s Report on Review of Quarterly Information) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. INDEPENDENT AUDITOR’S REPORT ON REVIEW OF QUARTERLY INFORMATION Audit of prior year and review of corresponding figures of the same period of prior year The individual and consolidated financial information contained in the quarterly information related to the balance sheet as of December 31, 2011 and income statement, of comprehensive income, cash flow statement, and statements of changes in equity and value added for the quarter ended March31, 2011, presented for comparison purposes, were audited and reviewed, respectively, by other independent auditors, who issued an unqualified opinion thereon dated March 22, 2012, and an unqualified review report thereon dated May 13, 2011. São Paulo, April 27, 2012. Ernst & Young Terco Auditores Independentes S.S. CRC-SC-000048/F-0 Antonio Humberto Barros dos Santos Contador CRC-1SP161745/O-3 S-SC (A free translation from Portuguese into English of Independent Auditor’s Report on Review of Quarterly Information) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. OPINION OF THE FISCAL COUNCIL The Fiscal Council of BRF - Brasil Foods S.A., in fulfilling its statutory and legal duties, reviewed: (i) the conclusion issued by Ernst & Young Terco Auditores Independentes; (ii) the Management Report; and (iii) the quarterly financial information (parent company and consolidated) for the three month period ended on March 31, 2012. Based on the documents reviewed and on the explanations provided, the members of the Fiscal Council, undersigned, issued an opinion for the approval of the financial information identified above. São Paulo, April 26, 2012. Attílio Guaspari Chairman and Financial Expert Decio Magno Andrade Stochiero Committee Member Manuela Cristina Lemos Marçal Committee Member (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2012 – BRF – BRASIL FOODS S.A. STATEMENT OF EXECUTIVE BOARD ON THE QUARTERLY FINANCIAL INFORMATION AND INDEPENDENT AUDITOR’S REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION In compliance with the dispositions of sections V and VI of article 25 of CVM Instruction No. 480/09, the executive board of BRF – Foods Brasil S.A., states: (i) reviewed, discussed and agreed with the Company's quarterly financial statement for the three month period ended on March 31, 2012; and (ii) reviewed, discussed and agreed with conclusions expressed in the review report issued by Ernst & Young Terco Auditores Independentes for the Company's quarterly financial information for the three month period ended on March 31, 2012. São Paulo, April 26, 2012. José Antônio do Prado Fay Chief Executive Officer Director Leopoldo Viriato Saboya Chief Financial, Administrative and IR Officer Nelson Vas Hacklauer Strategy and M&A Executive Officer Gilberto Antônio Orsato Human Resources Executive Officer Nilvo Mittanck Operations and Technology Executive Officer Antônio Augusto de Toni ExportMarket Executive Officer José Eduardo Cabral Mauro Local Market Executive Officer Fábio Medeiros Martins da Silva Dairy Product Operations Executive Officer Ely David Mizrahi Food Service Executive Officer Luiz Henrique Lissoni Supply Chain Executive Officer Wilson Newton de Mello Neto Corporate Affairs Executive Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 15, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
